
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.78


EXECUTION COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PARTICIPATION AGREEMENT

dated as of September 26, 2001

among

ADOBE SYSTEMS INCORPORATED
as Lessee and Construction Agent,

SELCO SERVICE CORPORATION
Doing Business in California as
OHIO SELCO SERVICE CORPORATION) as Lessor,

VICTORY RECEIVABLES CORPORATION
as Note Purchaser,

THE VARIOUS FINANCIAL INSTITUTIONS PARTIES HERETO
as Liquidity Banks,

THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH,
as Conduit Agent

and

KEYBANK NATIONAL ASSOCIATION
as Administrative Agent,

with

KEY GLOBAL FINANCE,
as Structuring Agent.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Lease Financing of Office Tower
Located in City of San Jose, Santa Clara County, California
for Adobe Systems Incorporated

Documentation Date: September 26, 2001

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS; INTERPRETATION
SECTION 1.1
 
    Definitions; Interpretation
 
2
ARTICLE II
DOCUMENTATION DATE
SECTION 2.1
 
    Documentation Date
 
2 (a)                 Participation Agreement   2 (b)                 Lease   2
(c)                 Construction Agency Agreement   2 (d)                 Note
Purchase Agreement   2 (e)                 Note   2 (f)                
Liquidity Documents; Available Liquidity Commitments   2 (g)                
Assignment of Lease, Rent and CAA   2 (h)                 Security and
Assignment Agreement   2 (i)                 Corporate Documents of the Lessee
and the Construction Agent   2 (j)                 Corporate Documents of the
Lessor   3 (k)                 Opinion of Counsel to the Construction Agent and
the Lessee   3 (l)                 Opinion of Counsel to the Lessor   4
(m)                 Representations and Warranties   4 (n)                 No
Default   4 (o)                 Governmental Approvals   4 (p)                
Litigation   4 (q)                 Requirements of Law   4 (r)                
Note Purchase Agreement   4
ARTICLE III
FUNDING OF ADVANCES
SECTION 3.1
 
    Advances
 
5 (a)                 Advances   5 (b)                 Limitation on Advances  
5 (c)                 Acknowledgment of Advances   5 (d)                 Cost
Overruns   6 (e)                 Force Majeure Costs   6
SECTION 3.2
 
    Lessor's Commitment
 
6
SECTION 3.3
 
    Note Purchaser's Commitment
 
6
SECTION 3.4
 
    Procedures for Advances
 
6 (a)                 General Procedures   6 (b)                 Amount of
Advance; Funding Dates   7 (c)                 Use of Proceeds of Advances   7
(d)                 Delivery of Funding Request to Lenders   7
SECTION 3.5
 
    Facility Fees, Capitalized Interest and Capitalized Yield
 
7
SECTION 3.6
 
    Completion Date Advances
 
8
SECTION 3.7
 
    Commitment of the Liquidity Banks
 
8

i

--------------------------------------------------------------------------------


ARTICLE IV
CALCULATION OF BASIC RENT; YIELD; INTEREST; FEES; PAYMENT
SECTION 4.1
 
    Calculation of Basic Rent
 
8
SECTION 4.2
 
    Interest on Loans and Liquidity Loans
 
8
SECTION 4.3
 
    Yield
 
9
SECTION 4.4
 
    Computation of Basic Rent and Yield
 
10
SECTION 4.5
 
    Prepayments
 
10 (a)                 Voluntary Prepayments   10 (b)                 Mandatory
Prepayments   10 (c)                 Notice   10
SECTION 4.6
 
    Fees
 
10 (a)                 Facility Fees   11 (b)                 Upfront Fee   11
(c)                 Note Purchaser Unused Fee   11
SECTION 4.7
 
    Place and Manner of Payments
 
11
SECTION 4.8
 
    Certain Rights of Participants
 
11
SECTION 4.9
 
    Accounting Terms; Computations
 
12
SECTION 4.10
 
    Payments of Rent
 
12
SECTION 4.11
 
    Late Payments; Default Rate
 
12
SECTION 4.12
 
    Mandatory Repayment
 
12
ARTICLE V
CERTAIN INTENTIONS OF THE PARTIES
SECTION 5.1
 
    Intent
 
13
SECTION 5.2
 
    Amounts Due Under Lease
 
13
ARTICLE VI
CONDITIONS TO CLOSING DATE; FUNDING DATES; COMPLETION DATE
SECTION 6.1
 
    Closing Date
 
14 (a)                 Funding Request   14 (b)                 Ground Lease  
14 (c)                 Memorandum of Lease   14 (d)                 Mortgages  
14 (e)                 Financing Statements; UCC, Tax and Judgment Lien Searches
  14 (f)                 Recordation of Ground Lease, Memorandum of Lease,
Lessor Mortgage, UCC Financing Statements and Assignment of Lease, Rent and CAA
  15 (g)                 Construction Contract   15 (h)                 Consent
and Acknowledgments   15 (i)                 Title Insurance   15
(j)                 Architect's Certificate   15 (k)                
Construction Budget   15 (l)                 Governmental Approvals   16
(m)                 Authorized Officer's Certificates   16

ii

--------------------------------------------------------------------------------

(n)                 Opinions of Counsel   16 (o)                 Appraisal   16
(p)                 Evidence of Insurance   16 (q)                 Environmental
Audit   16 (r)                 Delivery of Financial Statements   17
(s)                 Survey   17 (t)                 Litigation   17
(u)                 Representations and Warranties   17 (v)                
Limitation on Advances   17 (w)                 Taxes   17 (x)                
No Default   17 (y)                 Fees   17 (z)                 Note Purchase
Agreement   17 (aa)                 Liquidity Documents   17
SECTION 6.2
 
    Funding Dates
 
18 (a)                 Funding Request   18 (b)                 Representations
and Warranties   18 (c)                 No Default   18 (d)                 Fees
  18 (e)                 Limitation on Advances   18 (f)                 Taxes  
18 (g)                 Note Purchase Agreement   18 (h)                
Liquidity Documents   18
SECTION 6.3
 
    Conditions to Completion Date
 
18
SECTION 6.4
 
    Lessee's Covenants in Connection with Completion
 
19 (a)                 Title Update   19 (b)                 Permits   19
(c)                 Permanent Certificate of Occupancy   19 (d)                
Certain Construction Agency Agreement Covenants   19
ARTICLE VII
DISTRIBUTIONS
SECTION 7.1
 
    Basic Rent
 
19
SECTION 7.2
 
    Purchase Payments by the Lessee
 
19
SECTION 7.3
 
    Payment of Maximum Recourse Amount
 
20
SECTION 7.4
 
    Sales Proceeds of Remarketing of Property
 
20
SECTION 7.5
 
    Certain Construction Period Payments
 
21
SECTION 7.6
 
    Distribution of Payments After Lease Event of Default or CAA Event
    of Default
 
22
SECTION 7.7
 
    Casualty and Condemnation Amounts
 
22
SECTION 7.8
 
    Liquidated Damages; Payments Under Performance Bonds
 
23
SECTION 7.9
 
    Supplemental Rent
 
23
SECTION 7.10
 
    Other Payments
 
23

iii

--------------------------------------------------------------------------------


SECTION 7.11
 
    Order of Application
 
23
SECTION 7.12
 
    Payments to Account
 
23
SECTION 7.13
 
    Pro Rata Treatment
 
23
SECTION 7.14
 
    Sharing of Payments
 
24
ARTICLE VIII
REPRESENTATIONS
SECTION 8.1
 
    Representations of the Obligors
 
24 (a)                 Due Incorporation, Qualification, etc   24
(b)                 Authority   24 (c)                 Enforceability   25
(d)                 Non-Contravention   25 (e)                 Approvals   25
(f)                 No Violation or Default   25 (g)                 Litigation
  25 (h)                 Title; Possession Under Leases   25 (i)                
Financial Statements   26 (j)                 Equity Securities   26
(k)                 No Agreements to Sell Assets, Etc   26 (l)                
Employee Benefit Plans   26 (m)                 Other Regulations   27
(n)                 Patent and Other Rights   27 (o)                
Governmental Charges   27 (p)                 Margin Stock   27
(q)                 Subsidiaries, Etc   27 (r)                 Solvency, Etc  
27 (s)                 Catastrophic Events   27 (t)                 No Material
Adverse Effect   28 (u)                 Accuracy of Information Furnished   28
(v)                 Appraisal Data   28 (w)                 Construction of
Property   28 (x)                 No Proceedings with Respect to Property   28
(y)                 Separate Parcel   28 (z)                 Utilities   28
(aa)                 Access, Rights-of-Way, etc   29 (bb)                
Necessary Permits   29 (cc)                 Title   29 (dd)                
Perfection of Liens   29 (ee)                 No Transfer Taxes   29
(ff)                 No Casualty   29 (gg)                 Insurance   29
(hh)                 Flood Hazard Areas   29 (ii)                 Notes, Offer
of Securities, etc   30
SECTION 8.2
 
    Representations of the Lessee and the Construction Agent with Respect to
      each Funding Date
 
30 (a)                 Representations and Warranties   30 (b)                
Improvements   30 (c)                 Liens   30

iv

--------------------------------------------------------------------------------

(d)                 Advance   30
SECTION 8.3
 
    Warranties and Representations of the Lessor
 
30
SECTION 8.4
 
    Representations of the Lenders
 
32 (a)                 Source of Funds   32 (b)                 Status   32
(c)                 Acquisition for Investment   32 (d)                 Lessor
Liens   32 (e)                 Offer of Securities, etc   32 (f)                
No Registration   32 (g)                 Institutional Investor   32
ARTICLE IX
COVENANTS
SECTION 9.1
 
    Affirmative Covenants
 
33 (a)                 Financial Statements, Reports, etc   33 (b)              
  Books and Records   34 (c)                 Inspections   34 (d)              
  Insurance   34 (e)                 Governmental Charges and Other Indebtedness
  35 (f)                 Use of Proceeds   35 (g)                 General
Business Operations   35 (h)                 Pari Passu Ranking   35
(i)                 Separate Parcel   35 (j)                 Notices In Respect
of Ground Lease, etc   35
SECTION 9.2
 
    Negative Covenants
 
35 (a)                 Indebtedness   35 (b)                 Liens   36
(c)                 Asset Dispositions   38 (d)                 Mergers,
Acquisitions, Etc   38 (e)                 Investments   39 (f)                
Dividends, Redemptions, Etc   40 (g)                 Change in Business   40
(h)                 Employee Benefit Plans   41 (i)                 Transactions
With Affiliates   41 (j)                 Accounting Changes   41
SECTION 9.3
 
    Financial Covenants
 
41 (a)                 Quick Ratio   41 (b)                 Debt/EBITDA Ratio  
41 (c)                 Fixed Charge Coverage Ratio   41
ARTICLE X
GROUND LEASE
SECTION 10.1
 
    Ground Lease
 
42
ARTICLE XI
LESSEE DIRECTIONS EXTENSION OF MATURITY DATE; LESSOR SECURITY
SECTION 11.1
 
    Right of Lessee
 
42

v

--------------------------------------------------------------------------------


SECTION 11.2
 
    Maturity Date Extension; Basic Term Extension
 
42 (a)                 Extension of Original Maturity Date   42
(b)                 Basic Term Extension   43 (c)                 New Credit
Decision   43
SECTION 11.3
 
    Replacement of Non-Consenting Participants
 
44
SECTION 11.4
 
    Election to Refinance Loans
 
44
SECTION 11.5
 
    Replacement of Note Purchaser
 
45
ARTICLE XII
TRANSFERS OF PARTICIPANTS' INTERESTS
SECTION 12.1
 
    Assignments by Participants
 
46 (a)                 Assignments by Liquidity Banks   46 (b)                
Assignments by Lessor   46 (c)                 Effectiveness of Assignments   46
(d)                 Assignments by the Note Purchaser   47
SECTION 12.2
 
    Participations
 
47
SECTION 12.3
 
    Pledge Under Regulation A
 
47
SECTION 12.4
 
    Acknowledgment of Assignment of Lease, Rent and CAA
 
48
ARTICLE XIII
INDEMNIFICATION
SECTION 13.1
 
    General Indemnification
 
48 (a)                 Construction Period   48 (b)                 Basic Lease
Term   48 (c)                 Exclusions from General Indemnity   50
(d)                 No Guaranty of Residual Value   50
SECTION 13.2
 
    End of Term Indemnity
 
50
SECTION 13.3
 
    Environmental Indemnity
 
51
SECTION 13.4
 
    Proceedings in Respect of Claims
 
52
SECTION 13.5
 
    General Tax Indemnity
 
53 (a)                 Indemnification   53 (b)                 Contests   53
(c)                 Payments   55 (d)                 Reports   56
(e)                 Tax Ownership   56 (f)                 Disclosure   56
(g)                 Separate Agreement   57
SECTION 13.6
 
    Indemnity Payments in Addition to Lease Obligations
 
57
SECTION 13.7
 
    Illegality
 
57
SECTION 13.8
 
    Inability to Determine Rates
 
57
SECTION 13.9
 
    Increased Costs
 
58
SECTION 13.10
 
    Funding Losses
 
58

vi

--------------------------------------------------------------------------------


SECTION 13.11
 
    Capital Requirements
 
59
SECTION 13.12
 
    Mitigation
 
59
SECTION 13.13
 
    Taxes on Payments
 
59 (a)                 Payments Free of Taxes   59 (b)                
Withholding Exemption Certificates   61 (c)                 Mitigation   61
(d)                 Tax Returns   61
SECTION 13.14
 
    Survival
 
61
ARTICLE XIV
PAYMENT OF CERTAIN EXPENSES
SECTION 14.1
 
    Payment of Costs and Expenses
 
62
SECTION 14.2
 
    Brokers' Fees and Stamp Taxes
 
62
SECTION 14.3
 
    Note Purchase Agreement and Related Obligations
 
62
ARTICLE XV
THE ADMINISTRATIVE AGENT
SECTION 15.1
 
    Appointment
 
62
SECTION 15.2
 
    Delegation of Duties
 
63
SECTION 15.3
 
    Exculpatory Provisions
 
63
SECTION 15.4
 
    Reliance by Administrative Agent
 
63
SECTION 15.5
 
    Notice of Default
 
63
SECTION 15.6
 
    Non-Reliance on Administrative Agent and Other Participants
 
64
SECTION 15.7
 
    Indemnification
 
64
SECTION 15.8
 
    Administrative Agent in Its Individual Capacity
 
64
SECTION 15.9
 
    Successor Administrative Agent
 
65
SECTION 15.10
 
    Eligibility of the Administrative Agent
 
65
ARTICLE XVI
MISCELLANEOUS
SECTION 16.1
 
    Survival of Agreements
 
65
SECTION 16.2
 
    No Broker, etc
 
65
SECTION 16.3
 
    Notices
 
66
SECTION 16.4
 
    Counterparts
 
66
SECTION 16.5
 
    Amendments
 
66
SECTION 16.6
 
    Headings, etc
 
67
SECTION 16.7
 
    Parties in Interest
 
67
SECTION 16.8
 
    GOVERNING LAW
 
67
SECTION 16.9
 
    Severability
 
68

vii

--------------------------------------------------------------------------------


SECTION 16.10
 
    Liability Limited
 
68
SECTION 16.11
 
    Further Assurances
 
68
SECTION 16.12
 
    SUBMISSION TO JURISDICTION
 
69
SECTION 16.13
 
    Setoff
 
69
SECTION 16.14
 
    WAIVER OF JURY TRIAL
 
69
SECTION 16.15
 
    Limitations on Recourse to Note Purchaser
 
69
SECTION 16.16
 
    Bankruptcy
 
70
SECTION 16.17
 
    Assignment of Note Purchaser's Interest in Note Purchase Agreement to
      Liquidity Banks
 
70

viii

--------------------------------------------------------------------------------

SCHEDULES    
SCHEDULE I
 
Commitments SCHEDULE II   Notice Information, Wire Instructions, and Funding
Offices SCHEDULE III   Description of Land SCHEDULE IV   Disclosure Schedule
EXHIBITS
 
 
EXHIBIT A-1
 
Form of Closing Date Notice EXHIBIT A-2   Form of Advance Request EXHIBIT B  
Form of Authorized Officer's Certificate of Construction Agent and Lessee
EXHIBIT C   Form of Consent and Acknowledgment EXHIBIT D   Form of Compliance
Certificate EXHIBIT E-1   Form of Lessor Mortgage EXHIBIT E-2   Form of Lender
Mortgage EXHIBIT F-1   Form of Opinion of Special Counsel to Lessee and
Construction Agent EXHIBIT F-2   Form of Internal Opinion of Lessee and
Construction Agent EXHIBIT F-3   Form of Opinion of Special Counsel to Lessor
EXHIBIT F-4   Form of Opinion of Thompson Hine & Flory LLP EXHIBIT F-5   Form of
Local Counsel to Lessee and Construction Agent
APPENDIX A
 
Definitions

ix

--------------------------------------------------------------------------------

PARTICIPATION AGREEMENT

        THIS PARTICIPATION AGREEMENT (this "Participation Agreement"), dated as
of September 26, 2001, is entered into by and among ADOBE SYSTEMS INCORPORATED,
a Delaware corporation ("Adobe"), as the Lessee (in such capacity, the
"Lessee"); Adobe, as the Construction Agent (in such capacity, the "Construction
Agent"); SELCO SERVICE CORPORATION, an Ohio corporation doing business in
California as Ohio SELCO Service Corporation, as Lessor (together with its
permitted successors and assigns, the "Lessor"); VICTORY RECEIVABLES
CORPORATION, a Delaware Corporation, as the Note Purchaser (together with its
permitted successors and assigns, the "Note Purchaser"); THE VARIOUS FINANCIAL
INSTITUTIONS AS ARE OR MAY FROM TIME TO TIME BECOME PARTIES TO THE LIQUIDITY
AGREEMENT referenced herein, as the Liquidity Banks (together with their
respective permitted successors and assigns, the "Liquidity Banks"); THE BANK OF
TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH, as conduit agent for the Note Purchaser
(the "Conduit Agent"); and KEYBANK NATIONAL ASSOCIATION, as administrative agent
for the Participants (together with its permitted successors and assigns in such
capacity, the "Administrative Agent").

WITNESSETH:

        WHEREAS, on the Closing Date (as defined herein),

        (a)  the Lessor will enter into the Ground Lease with the Ground Lessor
pursuant to which the Ground Lessor will lease to the Lessor all of the Ground
Lessor's right, title and interest in the parcel of land described on
Schedule III hereto (together with all Appurtenant Rights relating thereto, the
"Land"),

        (b)  the Construction Agent will enter into one or more construction
contracts in form and substance satisfactory to the Administrative Agent and the
Lessor (as modified from time to time in accordance with the Operative
Documents, the "Construction Contract") with a general contractor reasonably
acceptable to the Administrative Agent and the Lessor (the "General
Contractor"), pursuant to which the General Contractor will construct the
Improvements, and

        (c)  the Construction Agent will, pursuant to the Security and
Assignment Agreement, assign to the Lessor all of the Construction Agent's
right, title and interest under the Construction Contract and the other
Construction Documents;

        WHEREAS, the Construction Agent will, using the proceeds of Advances,
direct the General Contractor to construct Improvements on the Land in
accordance with the Construction Contract (the Lessor's interest in the Land,
together with all Improvements from time to time located on the Land and all
attachments and accessions thereto, collectively, the "Property"), which
Property as constructed will be the property of the Lessor;

        WHEREAS, the Lessor desires to lease to the Lessee, and the Lessee
desires to lease from the Lessor, the Property;

        WHEREAS, the Lessor is willing to provide the funding of a portion of
the costs of (a) the construction of the Property in accordance with the Plans
and Specifications therefor and (b) the Transaction Expenses incurred in
connection with the transactions contemplated hereby and the Note Purchaser and
Liquidity Banks are willing to provide financing for the remaining portion of
the foregoing costs; and

        WHEREAS, to secure such financing (a) the Lessor will have the benefit
of a first priority Lien on all of the right, title and interest of the Lessee
and the Construction Agent in the Property and the Construction Documents and
(b) the Lenders will have the benefit of (i) a Lien on the Lessor's right, title
and interest in the Property and the Construction Documents and (ii) an
assignment of certain of the Lessor's rights against the Lessee under the Lease
and against the Construction Agent under the Construction Agency Agreement;

--------------------------------------------------------------------------------


        NOW, THEREFORE, in consideration of the mutual agreements contained in
this Participation Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS; INTERPRETATION

        SECTION 1.1    Definitions; Interpretation.    Unless the context shall
otherwise require, capitalized terms used and not defined herein shall have the
meanings assigned thereto in Appendix A hereto for all purposes hereof (as such
Appendix A may be amended, supplemented, amended and restated or otherwise
modified from time to time, "Appendix A"); and the rules of interpretation set
forth in Appendix A shall apply to this Participation Agreement.

ARTICLE II

DOCUMENTATION DATE

        SECTION 2.1    Documentation Date.    The Documentation Date (the
"Documentation Date") for the transactions contemplated by this Participation
Agreement shall be deemed to have occurred as of the date of this Participation
Agreement, subject to satisfaction of the following conditions precedent:

        (a)    Participation Agreement.    This Participation Agreement shall
have been duly authorized, executed and delivered by the parties hereto.

        (b)    Lease.    The Lease shall have been duly authorized, executed and
delivered by the parties thereto.

        (c)    Construction Agency Agreement.    The Construction Agency
Agreement shall have been duly authorized, executed and delivered by the parties
thereto.

        (d)    Note Purchase Agreement.    The Note Purchase Agreement shall
have been duly authorized, executed and delivered by the parties thereto.

        (e)    Note.    The Note shall have been duly authorized, executed and
delivered by the Lessor, in compliance herewith and with the Note Purchase
Agreement.

        (f)    Liquidity Documents; Available Liquidity Commitments.    The
Liquidity Agreement and the Asset Purchase Agreement shall have been duly
authorized, executed and delivered by the parties thereto; no party thereto
shall be in default in any material respect thereunder; and the Available
Liquidity Commitments shall equal 102% of the maximum permitted principal amount
of all Notes issued or to be issued hereunder or under the Operative Documents.

        (g)    Assignment of Lease, Rent and CAA.    The Assignment of Lease,
Rent and CAA shall have been duly authorized, executed and delivered by the
Lessor, as assignor, to the Administrative Agent, as assignee, and the
Assignment of Lease, Rent and CAA shall have been consented to and acknowledged
by the Lessee and Construction Agent.

        (h)    Security and Assignment Agreement.    The Lessee and the
Construction Agent shall have duly executed and delivered to the Administrative
Agent counterparts of the Security and Assignment Agreement, in form and
substance satisfactory to the Administrative Agent and the Participants.

        (i)    Corporate Documents of the Lessee and the Construction
Agent.    Each Participant and the Administrative Agent shall have received the
following:

        (i)    Incumbency Certificate.    An incumbency certificate, executed by
the Secretary or Assistant Secretary of the Lessee and Construction Agent, which
shall identify by name and title and bear the signature of the officers of the
Lessee and Construction Agent authorized to sign

2

--------------------------------------------------------------------------------

the Operative Documents to which the Lessee or Construction Agent is or shall be
a party, upon which certificate the Participants and the Administrative Agent
shall be entitled to rely until informed of any change in writing by the Lessee.

        (ii)    Certificate of Incorporation.    Copies of the certificate of
incorporation of the Lessee and Construction Agent, together with all amendments
thereto, certified to be true and complete as of a recent date by the
appropriate governmental authority of the state of its organization.

        (iii)    Resolutions.    Copies of resolutions of the Board of Directors
of the Lessee and Construction Agent approving the transactions contemplated by
the Operative Documents, and authorizing the execution and delivery by the
Lessee and Construction Agent of each Operative Document to which it is or shall
be a party, certified by the Secretary or an Assistant Secretary of the Lessee
and Construction Agent as of the Documentation Date to be true and correct and
in force and effect as of such date.

        (iv)    Bylaws.    A copy of the bylaws of the Lessee and Construction
Agent certified by the Secretary or an Assistant Secretary of the Lessee and
Construction Agent as of the Documentation Date to be true and correct and in
force and effect as of such date.

        (v)    Good Standing.    A certificate of good standing for the Lessee
and Construction Agent, certified as of a recent date by the appropriate
governmental officer in its jurisdiction of incorporation, together with a
certificate of the Secretary of State of the State of California (certified as
of a recent date) to the effect that the Lessee and Construction Agent is
qualified to do business in the State of California.

        (j)    Corporate Documents of the Lessor.    The Lessee, each Lender and
the Administrative Agent shall have received the following:

        (i)    Incumbency Certificate.    An incumbency certificate, executed by
the Secretary or Assistant Secretary of the Lessor, which shall identify by name
and title and bear the signature of the officers of the Lessor authorized to
sign the Operative Documents to which the Lessor is or shall be a party, upon
which certificate the Lessee, the Lenders and the Administrative Agent shall be
entitled to rely until informed of any change in writing by the Lessor.

        (ii)    Articles of Incorporation.    Copies of the articles of
incorporation of the Lessor, together with all amendments thereto, certified to
be true and complete as of a recent date by the appropriate governmental
authority of the state of its organization.

        (iii)    Resolutions.    Copies of resolutions of the Board of Directors
of the Lessor approving the transactions contemplated by the Operative
Documents, and authorizing the execution and delivery by the Lessor of each
Operative Document to which it is or shall be a party, certified by the
Secretary or an Assistant Secretary of the Lessor as of the Documentation Date
to be true and correct and in force and effect as of such date.

        (iv)    Bylaws.    A copy of the bylaws of the Lessor certified by the
Secretary or an Assistant Secretary of the Lessor as of the Documentation Date
to be true and correct and in force and effect as of such date.

        (v)    Good Standing.    A certificate of good standing for the Lessor,
certified as of a recent date by the appropriate governmental officer in its
jurisdiction of incorporation, together with a certificate of the Secretary of
State of the State of California (certified as of a recent date) to the effect
that the Lessor is qualified to do business in the State of California.

        (k)    Opinion of Counsel to the Construction Agent and the
Lessee.    Each Participant shall have received opinions of (i) Shartsis,
Friese & Ginsburg, special counsel for the Lessee and the Construction Agent,
and (ii) internal counsel for the Lessee and the Construction Agent, each dated

3

--------------------------------------------------------------------------------

the Documentation Date and addressed to each Participant, covering the matters
set forth respectively in Exhibits F-1 and F-2 and otherwise in form and
substance reasonably satisfactory to the Administrative Agent and the
Participants.

        (l)    Opinion of Counsel to the Lessor.    Each Participant shall have
received opinions of (i) Jones, Day, Reavis & Pogue, special counsel for the
Lessor, and (ii) Thompson Hine & Flory LLP, each dated the Documentation Date
and addressed to each Parties hereto, covering the matters set forth
respectively in Exhibits F-3 and F-4 and otherwise in form and substance
reasonably satisfactory to the Administrative Agent and the Participants.

        (m)    Representations and Warranties.    On the Documentation Date, the
representations and warranties of each of the parties set forth in Sections 8.1,
8.3 and 8.4 shall be true and correct in all respects as though made on and as
of such date, except to the extent such representations or warranties relate
solely to an earlier date, in which case such representations and warranties
shall have been true and correct in all respects on and as of such earlier date.

        (n)    No Default.    No Acceleration Event, Lease Default or CAA
Default shall have occurred and be continuing on the Documentation Date.

        (o)    Governmental Approvals.    All Governmental Actions required by
any Requirement of Law for the purpose of authorizing the Lessee, the
Administrative Agent and each Participant to enter into the Operative Documents
shall have been obtained or made and be in full force and effect.

        (p)    Litigation.    No action or proceeding shall have been instituted
or threatened, nor shall any governmental action be instituted or threatened
before any Governmental Authority, nor shall any order, judgment or decree have
been issued or proposed to be issued by any Governmental Authority, to set
aside, restrain, enjoin or prevent the performance of this Participation
Agreement or any transaction contemplated hereby or by any other Operative
Document or that is reasonably likely, in the sole opinion of each Participant,
to be reasonably expected to have a Material Adverse Effect.

        (q)    Requirements of Law.    In the opinion of each Participant, no
change shall have occurred or been proposed in Applicable Law that would make it
uneconomic or illegal for any party to any Operative Document to participate in
any of the transactions contemplated by the Operative Documents or otherwise
would prohibit the consummation of any transaction contemplated by the Operative
Documents or expand the duties, obligations and risks of any Participant.

        (r)    Note Purchase Agreement.    The conditions precedent set forth in
Section 5 of the Note Purchase Agreement shall have been satisfied or waived.

All documents and instruments required to be delivered pursuant to this
Section 2.1 shall be or deemed to be delivered at the offices of Jones, Day,
Reavis & Pogue, 599 Lexington Avenue, New York, New York, or at such other
location as may be determined by the Administrative Agent, the Participants and
the Lessee, and the Administrative Agent and each Participant hereby agree that
delivery of any document or instrument to such offices or other location shall
constitute delivery to the Administrative Agent and each Participant for all
purposes of the Operative Documents.

4

--------------------------------------------------------------------------------

ARTICLE III

FUNDING OF ADVANCES

        SECTION 3.1    Advances.    

        (a)    Advances.    Subject to the conditions and terms hereof, the
Lessor shall take the following actions at the written request of the
Construction Agent from time to time during the Commitment Period:

          (i)  on the Documentation Date, subject to satisfaction of the
conditions set forth in Sections 2.1 and 6.2, the Lessor shall make an Advance
(the "Special Advance") hereunder (using funds provided by the Lessor and the
Note Purchaser) for the sole purpose of paying the Fees and the Transaction
Expenses due and payable on the Documentation Date and reimbursing the Lessor
for certain Construction Costs of the type described in clause (g) of the
definition thereof;

        (ii)  On the Closing Date, the Lessor and the Ground Lessor shall enter
into the Ground Lease, and the Lessee and the Lessor shall execute and deliver
the Memorandum of Lease; and (A) the Ground Lease (or a memorandum hereof),
(B) the Memorandum of Lease and (C) such easement agreements as are satisfactory
to the Lessor and the Administrative Agent and necessary or appropriate in
connection with the transactions contemplated hereby and the Construction of the
Improvements, will be recorded in the real estate records of Santa Clara County,
California;

        (iii)  on each Funding Date on or after the Closing Date, the Lessor
shall make Advances (out of funds provided by the Lessor and the Lenders) to the
Construction Agent or to such payees designated in writing by the Construction
Agent for the purpose of paying (or reimbursing the Construction Agent for)
Construction Costs;

        (iv)  on the Completion Date, the Lessor shall, at the request of the
Construction Agent, make a Completion Date Advance as set forth in Section 3.6;
and

        (v)  commencing on the Completion Date, the Basic Lease Term shall
commence under the Lease.

        (b)    Limitation on Advances.    Notwithstanding any other provision
hereof, (i) no Advance shall be made after the Commitment Termination Date,
(ii) the Lessor shall not be obligated to make any Advance if, after giving
effect thereto, (A) the aggregate outstanding amounts of the Loans would exceed
the Note Purchaser's Commitment, or the aggregate outstanding amounts of the
Lessor Amounts would exceed the Lessor Commitment, (B) the Property Cost would
exceed the Aggregate Commitment Amount, or (C) the aggregate amount of General
Contractor Payments would exceed the total General Contractor Payments then due
and owing under the Construction Contract and (iii) the amount of the Special
Advance shall not be less than $1,100,000, and shall not exceed $1,500,000.

        (c)    Acknowledgment of Advances.    Each of the Lessee and the
Construction Agent hereby acknowledges and agrees, for the benefit of each
Participant and the Administrative Agent, that: (i) each Advance made hereunder
is made for the benefit of, and at the request of, the Lessee and the
Construction Agent, (ii) the entire amount of each Advance made hereunder
(including each Advance deemed made for the purpose of financing accrued
interest and Yield during the Construction Period and financing the Fees
described in Section 4.6(b)) is allocable to the Property and shall constitute
part of the Property Cost and (iii) the Lessee and the Construction Agent shall
pay in full on the Expiration Date all of its obligations under the Lease or
Construction Agency Agreement, as applicable, which obligations are intended to
equal the aggregate outstanding amount of Advances made (or deemed made)
hereunder, subject to (A) during the Construction Period, the limitations on

5

--------------------------------------------------------------------------------




recourse set forth in Section 5.4 of the Construction Agency Agreement and
(B) on and after the Completion Date, the limitations on recourse set forth in
Article XX of the Lease.

        (d)    Cost Overruns.    Nothing set forth in this Section 3.1 or this
Participation Agreement shall compel the Lessee to pay for any cost overrun in
connection with the Construction of the Property. In the event that the
Aggregate Commitment Amount is determined to be insufficient to complete
construction of the Property in accordance with the Plans and Specifications,
(i) the Lessee may request the Participants to increase their respective
Commitments to cover the shortfall, which increase will be in the sole
discretion of each Participant and will be conditioned upon such terms and
conditions as may be deemed appropriate by any such Participant, or (ii) the
Lessee may, in its sole discretion, pay for such cost overrun as Supplemental
Rent (provided, that the Lessee shall have received the prior written consent of
the Administrative Agent and the Lessor to the extent that such payment, in the
aggregate with all other payments made by the Lessee pursuant to this
clause (ii), exceeds the Estimated Completion Costs (as set forth in the Initial
Construction Budget)). Any amounts funded by the Participants pursuant to
clause (i) of the preceding sentence shall be repaid as Supplemental Rent in
accordance with clause (c) of the second sentence of Section 3.3 of the Lease.

        (e)    Force Majeure Costs.    If any Casualty or Condemnation occurs
with respect to the Property during the Construction Period, the Lessee and
Construction Agent may request that the Lessor make an Extraordinary Lessor
Investment for the purpose of paying Force Majeure Costs in connection
therewith; provided, however, that the Lessor's determination whether to make
any such Extraordinary Lessor Investment shall be within the Lessor's sole and
absolute discretion, and may be conditioned upon such terms and conditions as
the Lessor may require (in its sole and absolute discretion), including the
accrual of Yield on such Extraordinary Lessor Investment at such rate, and
receipt of such information, certificates and documentation (including
appraisals and certifications of the Lessee and Construction Agent as to various
matters), as the Lessor may require.

        SECTION 3.2    Lessor's Commitment.    Subject to the conditions and
terms hereof, the Lessor shall make available to the Lessee at the request of
the Lessee from time to time during the Commitment Period on any Funding Date an
amount (together with any amounts advanced by the Lessor pursuant to
Section 3.1(e), each a "Lessor Amount") in immediately available funds equal to
the Lessor Percentage of the amount of the Advance being funded on such Funding
Date. Notwithstanding any other provision hereof, the Lessor shall not be
obligated to make available any Lessor Amount if after giving effect to the
making of the proposed Lessor Amount, the aggregate outstanding Lessor Amounts
of the Lessor would exceed the Lessor's Commitment.

        SECTION 3.3    Note Purchaser's Commitment.    Subject to the conditions
and terms hereof and of the Note Purchase Agreement and provided that all
conditions to the related Advances by the Lessor have been satisfied on and as
of each such date: on the Documentation Date, the Note Purchaser shall purchase
the Note or the Notes and on each subsequent Funding Date during the Commitment
Period shall advance funds under the Notes in an aggregate amount in immediately
available funds equal to the Loan Percentage of the amount of the Advance being
funded on such Funding Date. Notwithstanding any other provision hereof, the
Note Purchaser shall not be obligated to advance funds under the Note or the
Notes if, after giving effect to the proposed advance of funds, the aggregate
outstanding amount under the Notes would exceed the Note Purchaser's Commitment.

        SECTION 3.4    Procedures for Advances.

        (a)    General Procedures.    With respect to each funding of an
Advance, the Construction Agent shall give the Lessor prior written notice
pursuant to (i) in the case of the Advance to be made on the Closing Date, a
Closing Date Notice substantially in the form of Exhibit A-1 hereto (a "Closing
Date Notice") or (ii) in the case of any other Advance (including any Advance
deemed made by the Lessor through its borrowing of Loans and making of Lessor
Amounts for the purpose of financing interest, Yield or Facility Fees), an
Advance Request substantially in the form of Exhibit A-2 hereto (an

6

--------------------------------------------------------------------------------

"Advance Request"; the Closing Date Notice and each Advance Request are
collectively referred to herein as "Funding Requests"), which Funding Request
shall be delivered to the Administrative Agent not later than 2:00 p.m., (New
York time), three (3) Business Days prior to the proposed Funding Date. Each
Funding Request shall include a request for an Advance of the amounts set forth
in Section 3.5 hereof and shall specify: (i) the proposed Funding Date, (ii) the
amount of Advance requested, (iii) in the case of the Closing Date Notice, the
Estimated Completion Costs, (iv) the portion of the Advance requested thereunder
to be made for the purpose of paying Transaction Expenses, Capitalized Interest
and Capitalized Yield, (v) wire transfer instructions for the disbursement of
the proceeds of such Advance to the Construction Agent or to such other Persons
specified in such Funding Request and (vi) a certification by the Construction
Agent that (A) after giving effect to such Advance, the remaining Commitments
are sufficient to complete construction of the Property in accordance in all
material respects with the Plans and Specifications and the Construction Budget
(in each case, as revised from time to time in accordance with Section 2.8 of
the Construction Agency Agreement), (B) the Construction Agent expects the
Completion Date to occur on or prior to the Outside Completion Date (except for
any delay arising as a result of a Force Majeure Event that has been disclosed
to the Lessor and the Administrative Agent in writing by the Construction Agent)
and (C) all conditions to be satisfied by the Lessee and the Construction Agent
set forth in the Construction Agency Agreement and the other Operative Documents
to which the Lessee or the Construction Agent is a party with respect to the
funding of such Advance have been fully and completely satisfied to the extent
required to be satisfied by the Construction Agent or the Lessee. The
Administrative Agent shall calculate the amounts of the Lessor Amounts and Loans
required to fund the requested Advance, which amounts shall be equal to the
Lessor Percentage and the Loan Percentage, respectively, of the applicable
Advance. Each Funding Request delivered by the Lessee or the Construction Agent
shall be irrevocable and binding on the Obligors.

        (b)    Amount of Advance; Funding Dates.    Each Advance (other than
Advances deemed made for the purpose of financing accrued interest and Yield
during the Construction Period and financing the Fees described in
Section 4.6(b)) shall be in an amount not less than $500,000 per draw (provided,
that the Special Advance shall be in an amount not less than $1,100,000), and
all Advances shall be made, subject to timely receipt of a Funding Request, on
the seventh (7th) day of the calendar month (or if such day is not a Business
Day, the next succeeding Business Day) except for the Special Advance and the
Advance made on the Closing Date. There shall be no more than one (1) Advance in
any calendar month.

        (c)    Use of Proceeds of Advances.    Except as the parties may
otherwise agree in writing, Advances shall be made solely to provide the
Construction Agent with funds with which to pay or reimburse itself for
Construction Costs.

        (d)    Delivery of Funding Request to Lenders.    The Administrative
Agent shall, immediately upon its receipt of any Funding Request from the
Construction Agent or Lessee, deliver a copy of such Funding Request to each
Lender.

        SECTION 3.5    Facility Fees, Capitalized Interest and Capitalized
Yield.    During the Commitment Period,

        (a)  on or prior to the date that is eight (8) Business Days prior to
each Rent Payment Date for a Basic Rent Period, the Lessor shall give the
Administrative Agent notice of the amount of Capitalized Yield that has accrued
and is payable with respect to such Basic Rent Period;

        (b)  on or prior to the date that is five (5) Business Days prior to
each Rent Payment Date for a Basic Rent Period, the Conduit Agent shall give the
Administrative Agent written notice of the amount of Capitalized Interest that
has accrued and is payable with respect to such Basic Rent Period;

7

--------------------------------------------------------------------------------




        (c)  on or prior to the date that is four (4) Business Days prior to the
Rent Payment Date for a Basic Rent Period, the Administrative Agent shall give
the Lessee written notice of the amount of Fees, Capitalized Interest and
Capitalized Yield that have accrued and are payable with respect to such Basic
Rent Period;

        (d)  on each date that is three (3) Business Days prior to the Rent
Payment Date for a Basic Rent Period, the Lessee shall request, or be deemed to
have requested, an Advance in an aggregate amount equal to all Fees, Capitalized
Interest and Capitalized Yield accrued during such Basic Rent Period. The
Funding Date with respect to each such Advance shall be such Rent Payment Date
(subject to the terms and conditions for an Advance set forth in this
Participation Agreement), and the proceeds of such Advance shall be applied to
pay such accrued Fees, Capitalized Interest and Capitalized Yield.

        SECTION 3.6    Completion Date Advances.    The Construction Agent may
request an Advance pursuant to Section 3.4 on the Completion Date for the
Property (such Advance, a "Completion Date Advance") for the purpose of paying
Construction Costs that the Construction Agent, in its reasonable good faith
judgment, expects to become payable after the Completion Date; provided,
however, that (a) the Construction Agent shall deliver a Funding Request for the
Completion Date Advance in accordance with the procedures set forth in
Section 3.4, (b) the conditions set forth in Section 3.1(b) shall not be
violated, (c) all of the applicable conditions set forth in Article VI shall
have been satisfied or waived and (d) the proceeds of such Advance shall be used
solely to pay Construction Costs.

        SECTION 3.7    Commitment of the Liquidity Banks.    Subject to the
terms and conditions set forth herein and in the other Operative Documents,
(a) each Liquidity Bank shall severally, but not jointly, make available
Liquidity Loans to the Note Purchaser in an aggregate principal amount not to
exceed its Liquidity Percentage of the Note Purchaser's Commitment, plus all
accrued discount on all related Commercial Paper (as such amount may be adjusted
pursuant to the Liquidity Agreement) less the aggregate principal amount of
outstanding Percentage Interest purchased by the Liquidity Banks pursuant to the
Asset Purchase Agreement, (b) each Liquidity Bank hereby agrees, on a several
but not joint basis, that, to the extent the Note Purchaser shall not fund one
or more Notes due to a Program Termination Event or due to any other reason,
then such Liquidity Bank shall fund a portion of each such Note in proportion to
its percentage of Liquidity Percentage in effect at such time, subject to
satisfaction or waiver of the applicable conditions precedent set forth in this
Participation Agreement, and (c) each of the Liquidity Banks shall, at the times
set forth herein and therein, duly perform their respective obligations set
forth herein and under the applicable Operative Documents to which such Person
is a party; provided, however, that no Liquidity Bank shall be obligated to make
any Liquidity Loan or fund any Note (or any portion thereof) if, after giving
effect thereto, the sum of (i) the aggregate outstanding principal amount of
such Liquidity Bank's Liquidity Loans and (ii) the aggregate amounts funded by
such Liquidity Bank under the Notes, would exceed such Liquidity Bank's
Liquidity Commitment.

ARTICLE IV

CALCULATION OF BASIC RENT; YIELD; INTEREST; FEES; PAYMENT

        SECTION 4.1    Calculation of Basic Rent.    Basic Rent shall be payable
from time to time on each Rent Payment Date during the Lease Term in an amount
equal to the sum of (a) all interest then due on the Loans, as calculated in
accordance with Sections 4.2 and 4.11 and (b) all Yield then due on the Lessor
Amounts, as calculated in accordance with Sections 4.3 and 4.11.

        SECTION 4.2    Interest on Loans and Liquidity Loans.    

        (a)  (i) Each Loan shall accrue interest on the outstanding principal
amount thereof, as follows:

        (A)  To the extent that the Note Purchaser is funding advances under the
Notes by issuance of Commercial Paper, the Note Interest Amount portion of Basic
Rent with respect to the

8

--------------------------------------------------------------------------------

amounts outstanding under the Notes shall be computed based upon the CP Rate as
in effect from time to time plus fifteen one hundredths of one percent (.15%);
and

        (B)  To the extent the Note Purchaser is not funding advances under the
Notes by issuance of Commercial Paper or the Notes have been purchased by the
Liquidity Banks pursuant to the Liquidity Documents, the Note Interest Amount
portion of Basic Rent with respect to the amounts outstanding under the Notes
shall be computed as follows: (A) until such time as a Liquidity Loan based upon
a one (1) month BBA LIBO Rate can be advanced by the Liquidity Banks pursuant to
the Liquidity Documents, the Base Rate and (B) thereafter, the BBA LIBO Rate for
the applicable Basic Rent Period or Periods as in effect from time to time in
accordance with the definition thereof plus the Applicable Margin; provided,
however, that if any such BBA LIBO Rate is not available for any reason, the
Note Interest Amount shall be computed based upon the Base Rate.

        (ii)  Each Liquidity Loan shall accrue interest in accordance with
Section 3.9 of the Liquidity Agreement.

        (b)  The aggregate amount payable in accordance with this Section 4.2(a)
with respect to all Notes as of any Basic Rent Payment Date shall be the "Note
Interest Amount" payable as of such date.

        (c)  All interest on the Loans and all other amounts due with respect to
the Loans shall be distributed by the Administrative Agent to the Lenders in
accordance with Article VII, to the extent received by the Administrative Agent
from payments made by the Lessee as Basic Rent or Supplemental Rent under the
Lease.

        (d)  During the Construction Period, accrued interest on the Loans shall
be due and payable on each Rent Payment Date during the Construction Period and
on the last day of the Construction Period and shall, subject to the terms and
conditions hereof, be paid from Advances and added to the Property Cost.

        (e)  During the Basic Lease Term, accrued interest on the Loans shall be
due and payable (i) on each Rent Payment Date, (ii) on the date of any payment
or prepayment, in whole or in part, of any Loan, on the Loan so paid or prepaid,
(iii) on the Maturity Date and (iv) without duplication on the Expiration Date.

        (f)    If not repaid sooner, all outstanding Loans shall be repaid in
full on the Maturity Date, subject to the limitations set forth in Section 5.4
of the Construction Agency Agreement and Article XX of the Lease.

        SECTION 4.3    Yield.    

        (a)  The amount of the Lessor Amounts outstanding from time to time
shall accrue yield ("Yield") at a rate per annum equal to (i) in the case of any
Lessor Amount made in connection with an Advance, the Yield Rate and (ii) in the
case of any Lessor Amount constituting an Extraordinary Lessor Investment, the
rate per annum mutually agreed by the Lessor and the Construction Agent (in
their respective sole discretion) as the rate of Yield for such Extraordinary
Lessor Investment as a condition to the Lessor's agreement to advance such
amount pursuant to Section 3.1(e); provided, that the Lessor Amount advanced in
connection with the Special Advance shall accrue Yield at the Base Rate until
the first day of the first Basic Rent Period commencing on or after the Closing
Date.

        (b)  All Yield on the Lessor Amounts and all other amounts due with
respect to the Lessor Amounts shall be distributed by the Administrative Agent
to the Lessor in accordance with Article VII.

        (c)  During the Construction Period, accrued Yield on the Lessor Amounts
shall be due and payable on each Rent Payment Date and on the last day of the
Construction Period and shall, subject to the terms and conditions hereof, be
paid from Advances and added to the Property Cost.

9

--------------------------------------------------------------------------------




        (d)  During the Basic Lease Term, accrued Yield on the Lessor Amounts
shall be due and payable (i) on each Rent Payment Date, (ii) on the date of any
payment or prepayment, in whole or in part, of any Lessor Amount, on the Lessor
Amount so paid or prepaid, (iii) on the Maturity Date and (iv) without
duplication, on the Expiration Date.

        (e)  If not repaid sooner, the aggregate outstanding amount of Lessor
Amounts shall be repaid in full on the Maturity Date, subject to the provisions
of Section 5.4 of the Construction Agency Agreement and Article XX of the Lease.

        SECTION 4.4    Computation of Basic Rent and Yield.    Interest on the
Loans and Yield on the Lessor Amounts shall be calculated on the basis of a
360-day year for the actual days elapsed at all times that such Interest Rate or
Yield Rate, as the case may be, is determined by reference to the CP Rate or the
BBA LIBO Rate and, at all other times, on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. Any change in the interest
rate on the Loans or the Yield Rate resulting from a change in the CP Rate, Base
Rate or BBA LIBO Rate shall become effective as of the opening of business on
the day on which such change becomes effective. Each determination of the
Interest Rate or Yield Rate by the Administrative Agent pursuant to any
provision of this Participation Agreement or any other Operative Document shall
be binding on the Obligors and the Participants in the absence of manifest
error; provided, that, unless the Note Purchaser has made a complete assignment
pursuant to the Asset Purchase Agreement, the determination of the Note Interest
Amount shall be made by the Conduit Agent, which determination shall be binding
on the Obligors and the Participants in the absence of manifest error.

        SECTION 4.5    Prepayments.    

        (a)    Voluntary Prepayments.    The Lessee shall have the right to
prepay an amount equal to the aggregate outstanding Loans and Lessor Amounts
pursuant to the exercise of purchase options permitted under the Lease or
Construction Agency Agreement, as applicable, without premium or penalty;
provided, however, that the Lessee shall pay all Break Costs in connection with
any such prepayment. Each such prepayment with respect to the Property Cost
shall be applied to the Loans and Lessor Amounts in the manner set forth in
Article VII.

        (b)    Mandatory Prepayments.    

          (i)  If at any time the sum of the aggregate amount of outstanding
Loans and Lessor Amounts shall exceed the Aggregate Commitment Amount, the
Lessee shall immediately make payment on the Loans and Lessor Amounts ratably in
accordance with the outstanding amount thereof in an amount sufficient to
eliminate such excess. Payments required to be made hereunder shall be applied
first to Base Rate Loans/Lessor Amounts and then to LIBOR Loans/Lessor Amount
and Conduit Loans.

        (ii)  All amounts payable by the Lessee pursuant to Article XV, XVI,
XVIII or XX of the Lease shall be used to prepay the Loans and shall be applied
to the Loans and the Lessor Amounts in the manner set forth in Article VII.

        (c)    Notice.    The Lessee will provide notice to the Lessor (which
shall promptly notify the Lenders) of any voluntary prepayment by 11:00 a.m.
(New York time) on at least three (3) Business Days prior to the date of such
voluntary prepayment.

        SECTION 4.6    Fees.    The Lessee agrees to pay the fees set forth in
this Section 4.6 and the other fees separately agreed to by the Lessee and the
Structuring Agent (collectively, the "Fees"). Fees that are due and payable
during the Commitment Period shall, upon satisfaction of the applicable
conditions set forth in Article VI, be payable through Advances made by the
Lessor pursuant to Section 3.4 for the purpose of paying Transaction Expenses;
otherwise, the Fees shall be due and payable by Lessee on the date when due
without further notice.

10

--------------------------------------------------------------------------------

        (a)    Facility Fees.    The Lessee agrees to pay to the Administrative
Agent for the account of each Liquidity Bank the following facility fees
(collectively, the "Facility Fees"): (i) for the period (including any portion
thereof when any Commitment is suspended by reason of the Lessee's inability to
satisfy any condition of Article VI) commencing on the Documentation Date and
continuing through the Expiration Date, an amount equal to 0.40% per annum on
such Liquidity Bank's Available Liquidity Commitment payable by the Lessee
quarterly in arrears on the last Rent Payment Date of each calendar quarter; and
(ii) for each annual renewal by a Liquidity Bank of its Liquidity Commitment, an
amount equal to 0.10% of such Liquidity Bank's Available Liquidity Commitment,
payable in advance on the first Rent Payment Date of the year for which the
Liquidity Commitment is renewed. The Facility Fees shall be computed on the
basis of the actual number of days (including the first day but excluding the
last day) occurring during the period for which such Facility Fees are payable
over a year of 360 days.

        (b)    Upfront Fee.    The Lessee agrees to pay an upfront fee (the
"Upfront Fee") to the Administrative Agent, for the account of the Liquidity
Banks in an amount equal to 0.30% of the Aggregate Liquidity Commitment Amount,
payable on the Documentation Date.

        (c)    Note Purchaser Unused Fee.    The Lessee agrees to pay to the
Administrative Agent for the account of the Note Purchaser (provided, that, for
purposes of this subsection, Note Purchaser shall not include any Liquidity
Bank), an unused fee (the "Unused Fee") for the period commencing on the
Documentation Date and for so long as the Note Purchaser's Commitment remains
outstanding in an amount equal to 0.050% per annum on the excess (if any) of the
Note Purchaser's Commitment over the outstanding balance of the Note Purchaser's
Loans. The Unused Fee shall be paid quarterly in arrears on the last Rent
Payment Date of each calendar quarter and shall be computed based on the average
daily balance of the unused Note Purchaser's Commitment during such calendar
quarter based on a 360-day year and actual days elapsed.

        SECTION 4.7    Place and Manner of Payments.    Except as otherwise
specifically provided herein, all payments hereunder shall be made to the
Administrative Agent (as assignee of the Lessor pursuant to the Assignment of
Lease, Rent and CAA) in Dollars in immediately available funds, without offset,
deduction, counterclaim or withholding of any kind, to the Account not later
than 2:00 p.m. (New York time) on the date when due, and the Lessor hereby
directs the Lessee to pay to the Administrative Agent the Rent from time to time
due under the Lease for distribution by the Administrative Agent in accordance
with Article VII. Payments received after such time shall be deemed to have been
received on the next succeeding Business Day. The Lessee shall, at the time it
makes any payment under any Operative Document, specify to the Administrative
Agent the Loans and Lessor Amounts, Fees or other amounts payable by the Lessee
hereunder to which such payment is to be applied (and in the event that it fails
so to specify, or if such application would be inconsistent with the terms
hereof, the Administrative Agent shall distribute such payment to the
Participants in such manner as the Participants may determine to be appropriate
in respect of obligations owing by the Lessee. The Administrative Agent will
distribute such payments to the Participants in accordance with Article VII if
any such payment is received prior to 2:00 p.m. (New York time) on a Business
Day in like funds as received prior to the end of such Business Day and
otherwise the Administrative Agent will distribute such payment to the
Participants on the next succeeding Business Day. Whenever any payment hereunder
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day (subject to
accrual of interest and fees for the period of such extension), except that in
the case of LIBOR Loans/Lessor Amounts, if the extension would cause the payment
to be made in the next following calendar month, then such payment shall instead
by made on the preceding Business Day.

        SECTION 4.8    Certain Rights of Participants.    The Required
Participants shall have the right, upon the occurrence of any Limited Recourse
CAA Event of Default or Unwind Event, to direct the Administrative Agent and the
Lessor to, and upon receipt of any such directions such Persons shall (a) use
reasonable commercial efforts to sell the Property to a third-party purchaser
and/or (b) engage an

11

--------------------------------------------------------------------------------


Appraiser to provide an estimate of the cost to complete any Improvements
thereon, in each case as directed by the Required Participants in their sole
discretion.

        SECTION 4.9    Accounting Terms; Computations.    Unless otherwise
indicated in this Participation Agreement or any other Operative Document, all
accounting terms used in this Participation Agreement or any other Operative
Document shall be construed, and all accounting and financial computations
hereunder or thereunder shall be computed, in accordance with GAAP. If GAAP
changes during the term of this Participation Agreement such that any covenants
contained herein would then be calculated in a different manner or with
different components, the Lessee, the Participants and the Administrative Agent
agree to negotiate in good faith to amend this Participation Agreement in such
respects as are necessary to conform those covenants as criteria for evaluating
the Lessee's financial condition to substantially the same criteria as were
effective prior to such change in GAAP; provided, however, that, until the
Lessee, the Participants and the Administrative Agent so amend this Agreement,
all such covenants shall be calculated in accordance with GAAP as in effect
immediately prior to such change.

        SECTION 4.10    Payments of Rent.    Notwithstanding anything to the
contrary contained herein or in any other Operative Document, except as provided
for in the following sentence and excluding amounts payable by other Persons
that the Lessee is required to pay over to the Lessor, the Administrative Agent
or any Lender, all amounts payable by the Lessee during the Construction Period
to the Administrative Agent, the Lessor, any Lender or the Structuring Agent
shall, solely to the extent constituting Construction Costs under clauses (a)
through (j) of the definition thereof, be payable solely from Advances pursuant
to the terms and conditions hereof (including without limitation, the conditions
set forth in Section 3.1(b)). All payments or other amounts (whether or not
accruing during the Construction Period) (a) that do not constitute such
Construction Costs or which are required to be made by the Lessee pursuant to
Article XIII, or (b) subject to the limitations of Section 5.4 of the
Construction Agency Agreement (to the extent applicable), which are payable by
the Lessee pursuant to any of Article XV, XVI or XVIII of the Lease, shall be
the direct full faith and credit recourse obligations of the Lessee and shall
not be payable with Advances.

        SECTION 4.11    Late Payments; Default Rate.    If all or any portion of
(i) the principal amount of any Loan, (ii) any interest payable on any Loan,
(iii) any Lessor Amount, (iv) any Yield payable on any Lessor Amount or (v) any
other amount payable to any Lender or Lessor hereunder (whether in respect of
interest, Fees or other amounts) shall not be paid when due (whether at the
stated maturity thereof, by acceleration or otherwise), then such overdue amount
shall bear interest, payable on demand, at a rate per annum that is equal to the
Default Rate. Without duplication of the foregoing, upon the occurrence and
during the continuance of any Lease Event of Default or CAA Event of Default,
the principal of the Loans and the Lessor Amounts and any other amounts owing to
the Participants or the Administrative Agent hereunder or under the other
Operative Documents shall bear interest, payable on demand, at a rate per annum
that is equal to the Default Rate.

        SECTION 4.12    Mandatory Repayment.    If the Closing Date has not
occurred prior to November 30, 2001 then, on November 30, 2001, (a) all
outstanding Loans and Lessor Amounts, together with all accrued interest and
Yield thereon, all accrued and unpaid Fees, and all other amounts owing to the
Administrative Agent, the Participants, the Conduit Agent and the Program
Administrator under the Operative Documents shall automatically become due and
payable on such date, (b) the Lessee shall, not later than 2:00 p.m. (New York
time) on November 30, 2001, pay to the Administrative Agent an amount equal to
the sum of (i) the then outstanding Property Cost (including the Special Advance
and all Capitalized Interest and Capitalized Yield with respect thereto),
(ii) all accrued and unpaid interest on the Loans and Yield on the Lessor
Amounts, (iii) all accrued and unpaid Fees owing under the Operative Documents
and (iv) any other amounts (including any amounts payable pursuant to
Article XIII or XIV) payable by the Lessee under the Operative Documents, and
(c) the Administrative Agent shall distribute the amounts received by it to the
Participants and the other parties hereto in accordance with Article VII.

12

--------------------------------------------------------------------------------


ARTICLE V

CERTAIN INTENTIONS OF THE PARTIES

        SECTION 5.1    Intent.    

        (a)  The parties hereto intend that, with respect to the Property and
the Lease, (i) for financial accounting purposes with respect to the Lessee,
(A) the Lease will be treated as an "operating lease" pursuant to Statement of
Financial Accounting standards (SFAS) No. 13, as amended, (B) the Lessor will be
treated as the owner and the lessor of the Property to which it holds title and
the Lessee will be treated as the lessee of the Property, (ii) for federal and
all state and local income tax purposes and bankruptcy purposes, (A) the Lease
will be treated as a financing arrangement, (B) the Note Purchaser and the
Liquidity Banks with respect to the Loans and the Lessor with respect to the
Lessor Amounts will be deemed to be lenders making loans to the Lessee in an
aggregate amount equal to the Property Cost, which loans are secured, inter
alia, by the Property, and (C) the Lessee under the Lease will be treated as the
owner of the Property and will be entitled to all tax benefits ordinarily
available to an owner of property like such Property for such tax purposes, and
(iii) all risks relating to environmental matters shall be borne by the Lessee
in accordance with the provisions of this Participation Agreement and the
Construction Agency Agreement.

        (b)  The parties hereto intend that, for federal, state, local and
foreign tax and regulatory purposes, the Loans and the Lessor Amounts will be
indebtedness of the Lessee secured, inter alia, by the Property and the rights
to payment of Rent under the Lease, and agree to treat the Loans and the Lessor
Amounts accordingly for all such purposes.

        (c)  Specifically, without limiting the generality of the foregoing, the
parties hereto intend and agree that in the event of any insolvency or
receivership proceedings or a petition under the United States bankruptcy laws
or any other applicable insolvency laws or statutes of the United States of
America or any state or commonwealth thereof affecting the Lessee or any other
party to this Participation Agreement or any collection actions, the
transactions evidenced by the Operative Documents are loans made to the Lessee
by the Lessor (using its own funds as well as funds provided by the Note
Purchaser and/or the Liquidity Banks as unrelated third party lenders).

        (d)  Notwithstanding anything else to the contrary set forth herein,
each of the Lessee, the Construction Agent, each Participant and the
Administrative Agent acknowledges and agrees that none of the other parties to
this Participation Agreement has made any representations or warranties
concerning the tax, accounting or (except as otherwise expressly contained in
this Participation Agreement or other Operative Documents) legal characteristics
of the Operative Documents and that each Transaction party, respectively, has
obtained and relied upon such tax, accounting and legal advice concerning the
Operative Documents as it deems appropriate.

        (e)  In furtherance of the intent of the parties as set forth in this
Section 5.1, the Lessee hereby absolutely, unconditionally and irrevocably
(i) agrees to pay in full when due (after giving effect to any applicable grace
period), whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, all amounts owing by the Lessee under the
Operative Documents (including all such amounts which would become due but for
the operation of the automatic stay under Section 362(a) of the United States
Bankruptcy Code, 11 U.S.C. §362(a), and the operation of Section 502(b) and
506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)), and
(ii) indemnifies and holds harmless each party to this Participation Agreement
for any and all costs and expenses (including reasonable attorneys' fees and
expenses) incurred by such Person in enforcing any rights under this
Section 5.1.

        SECTION 5.2    Amounts Due Under Lease.    Anything else herein or
elsewhere to the contrary notwithstanding, it is the intention of the Lessee,
the Lessor and the Lenders that: (a) the amount and timing of installments of
Basic Rent due and payable from time to time from the Lessee under the Lease

13

--------------------------------------------------------------------------------

shall be equal to the aggregate payments due and payable as interest on the
Loans and Yield on the Lessor Amounts on each Rent Payment Date; (b) if the
Lessee elects the Purchase Option or becomes obligated to purchase the Property
under the Lease or the Construction Agency Agreement, then the Loans, the Lessor
Amounts, all accrued and unpaid interest, Yield and Facility Fees and all other
obligations of the Lessee owing to the Administrative Agent, the Lessor and the
Lenders shall be due and payable in full by the Lessee on the date set forth in
the Construction Agency Agreement or the Lease, as applicable; (c) if the Lessee
properly elects the Remarketing Option, the Lessee shall only be required to pay
to the Lessor the proceeds of the sale of the Property, amounts payable pursuant
to clause (i) of Section 20.1(m) of the Lease (not to exceed the Maximum
Recourse Amount) and any amounts due pursuant to Article XIII hereof and
Section 20.2 of the Lease; (d) upon the occurrence of a Lease Event of Default
or a CAA Event of Default other than a Limited Recourse CAA Event of Default
that results in an acceleration of the Lessee's obligation to purchase the
Property or pay the Property Cost, the amounts then due and payable by the
Lessee under the Lease shall include all amounts necessary to pay in full the
Property Costs plus all other amounts then due from the Lessee under the
Operative Documents; and (e) if the Lessee elects to purchase or is required to
purchase the Property pursuant to Section 15.1, 16.2(e) or Article XVIII of the
Lease or Section 6.1 or 6.2 of the Construction Agency Agreement, the amounts
then due and payable by the Lessee shall include all amounts necessary to pay
the Property Balance of such Property.

ARTICLE VI

CONDITIONS TO CLOSING DATE; FUNDING DATES; COMPLETION DATE

        SECTION 6.1    Closing Date.    The obligation of the Lessor to make
available any related Lessor Amount on the Closing Date and the obligation of
each Lender to make any related Loan on the Closing Date, are subject to
satisfaction or waiver of the following conditions precedent:

        (a)    Funding Request.    The Lessor shall have received a fully
executed counterpart of the applicable Funding Request in accordance with
Section 3.4. Each of the delivery of a Funding Request and the acceptance of the
proceeds of such Advance shall constitute a representation and warranty by the
Lessee that (i) on the Closing Date (both immediately before and after giving
effect to the making of such Advance and the application of the proceeds
thereof), the statements made in Sections 8.1 and 8.2 are true and correct and
(ii) all conditions to be satisfied by the Lessee and Construction Agent set
forth in this Participation Agreement and the other Operative Documents with
respect to the occurrence of the Closing Date and the funding of the Advance on
the Closing Date have been fully and completely satisfied to the extent required
to be satisfied by the Construction Agent or Lessee.

        (b)    Ground Lease.    The Ground Lessor and the Lessor shall have
entered into the Ground Lease, which Ground Lease shall have a term of no less
than the estimated useful life of the Property and shall be reasonably
satisfactory in all respects to the Lessor.

        (c)    Memorandum of Lease.    The Lessee and the Lessor shall have duly
authorized, executed and delivered the Memorandum of Lease.

        (d)    Mortgages.    On or prior to the Closing Date, (i) the Lessee
shall have delivered to the Lessor (or, at the request of the Lessor, to the
Title Company) the original counterpart of the Lessor Mortgage, executed by the
Lessee and in proper form for recordation in the official records of the County
of Santa Clara in the State of California and (ii) the Lessor shall have
delivered to the Administrative Agent (or, at the request of the Administrative
Agent, to the Title Company) the original counter part of the Lender Mortgage,
executed by the Lessor and in proper form for recordation in the official
records of the County of Santa Clara in the State of California.

        (e)    Financing Statements; UCC, Tax and Judgment Lien Searches.    On
or prior to the Closing Date, (i) the Lessee shall have delivered to the
Administrative Agent all UCC Financing Statements relating to the Property as
the Administrative Agent or any Participant may reasonably request in

14

--------------------------------------------------------------------------------




order to perfect the interests of the Lessor in any Fixtures and personal
property constituting part of the Property and all other Collateral under the
Security and Assignment Agreement; (ii) the Lessor shall have delivered to the
Administrative Agent all UCC financing statements relating to the Property as
the Administrative Agent or any Participant may reasonably request in order to
perfect the interests of the Administrative Agent and the Lenders in the
Lessor's interest in any Fixtures and personal property constituting part of the
Property and the Collateral under the Security and Assignment Agreement; and
(iii) each of Lessee and the Lessor shall have delivered to the Administrative
Agent copies of recent UCC, state and federal tax lien and judgment searches
from all relevant filing offices or jurisdiction and in each case indicating no
conflict with first and prior rights intended to be conveyed by the Lessee to
the Lessor, and by the Lessor to the Lender, hereunder and under the other
Operative Documents.

        (f)    Recordation of Ground Lease, Memorandum of Lease, Lessor
Mortgage, UCC Financing Statements and Assignment of Lease, Rent and
CAA.    Each of the Participants shall have received evidence or a commitment
reasonably satisfactory to it that each of (i) the Ground Lease (or a memorandum
thereof), (ii) the Memorandum of Lease, (iii) the Lessor Mortgage, (iv) the
Lender Mortgage, (v) the UCC financing statements described in clause (e) above
and (vi) the Assignment of Lease, Rent and CAA, has been, or are being, recorded
in a manner sufficient to properly perfect each of their interests therein.

        (g)    Construction Contract.    The Construction Contract shall have
been approved by the Lessor, and a true and complete, executed copy of the
Construction Contract (together with all schedules, exhibits and attachments
thereto), certified by the Construction Agent to be a true, correct and complete
copy thereof as in full force and effect on the Closing Date, shall have been
delivered to the Lessor and the Administrative Agent.

        (h)    Consent and Acknowledgments.    Each of (i) the General
Contractor, (ii) the Interior Architect and (iii) the Exterior Architect shall
have duly executed and delivered to the Administrative Agent a Consent and
Acknowledgment.

        (i)    Title Insurance.    On or prior to the Closing Date, the Lessee
shall have delivered to the Administrative Agent a commitment from the Title
Company to deliver (A) an ALTA extended coverage leasehold owner's policy and
lenders policy covering the Property in favor of the Lessor, and (B) an ALTA
extended coverage lenders policy covering the Property in favor of the Lenders,
each such policy in an amount not less than the Estimated Completion Costs and
to be satisfactory to the Administrative Agent, the Conduit Agent and the Lessor
with only such customary endorsements issued by the title company as a routine
matter, and which are in any event satisfactory to the Administrative Agent and
the Lessor, insuring first mortgage liens on the Ground Lease and on the Lease,
subject only to matters approved by the Lessor and the Administrative Agent.

        (j)    Architect's Certificate.    On or prior to the Closing Date, the
Lessor and the Administrative Agent shall have received a certificate from the
Exterior Architect (to be paid for by funds from an Advance and added to the
Property Cost) or as to individual matters, other qualified professionals, in
form and scope reasonably satisfactory to the Lessor, certifying that (i) the
Property as improved in accordance with the Plans and Specifications will comply
in all material respects with all Applicable Law as in effect on the date of
such certificate (including, without limitation, all zoning and land use laws),
(ii) the Plans and Specifications have been prepared in accordance in all
material respects with Applicable Law (including, without limitation, building,
planning, zoning and fire codes or approved equivalencies) and (iii) upon
completion of the Improvements in accordance with the Plans and Specifications,
the Property will not encroach in any manner onto any adjoining land (except as
permitted by express written easements or as insured by appropriate title
insurance).

        (k)    Construction Budget.    On or prior to the Closing Date, the
Lessor and the Lessee shall have agreed in writing as to the Initial
Construction Budget (the "Initial Construction Budget") for the

15

--------------------------------------------------------------------------------




Construction, which Construction Budget shall (i) specify the Estimated
Completion Costs for the Property, (ii) set forth categories for each type of
Construction Cost (including amounts necessary to fund Transaction Expenses,
Facility Fees, Capitalized Interest and Capitalized Yield) and (iii) establish
reasonable reserves for Contingent Payments, change orders and additional costs
and expenses that may arise as a result of changes under the Construction
Contract, and the Lessor shall have received a copy of such Construction Budget,
together with an Authorized Officer's Certificate of the Lessee and the
Construction Agent certifying to the best of its knowledge and belief after due
inquiry as to the accuracy and adequacy of the amounts set forth therein.

        (l)    Governmental Approvals.    All necessary Governmental Actions
required by any Applicable Law as of the Closing Date for the purpose of
authorizing the Lessor to ground lease the Property and hold title to the
Improvements located or to be located on the Land shall have been obtained or
made and be in full force and effect.

        (m)    Authorized Officer's Certificates.    Each Participant shall have
received an Authorized Officer's Certificate of each of the Lessee and the
Construction Agent, substantially in the form of Exhibit B attached hereto,
dated as of the Closing Date, stating that (i) to such Authorized Officer's
knowledge after reasonable inquiry, each and every representation and warranty
of the Obligors contained in each Operative Document to which it is a party is
true and correct in all respects on and as of the Closing Date; (ii) to such
Authorized Officer's knowledge after reasonable inquiry, no CAA Default or Lease
Default has occurred and is continuing under any Operative Document to which
such Obligor is a party with respect to it; (iii) to such Authorized Officer's
knowledge after reasonable inquiry, each Operative Document to which such
Obligor is a party is in full force and effect with respect to it; (iv) to such
Authorized Officer's knowledge after reasonable inquiry, the Initial
Construction Budget contains accurate estimates of the amounts and types of
Construction Costs that the Construction Agent in good faith expects to require
in order to achieve completion of the Property; and (iv) the Obligors have duly
performed and complied with all conditions contained herein or in any other
Operative Document required to be performed or complied with by them on or prior
to the Closing Date.

        (n)    Opinions of Counsel.    Upon the Closing Date, the Administrative
Agent and each Participant shall have received: (i) an opinion of counsel
qualified in the State of California with respect to (x) the Lessor Mortgage,
the Lender Mortgage and the Ground Lease, (y) the perfection of the security
interests of the Participants under the Security and Assignment Agreement and
(z) such other matters as the Administrative Agent or the Lessor may reasonably
request, which opinion shall cover the matters set forth in Exhibit F-5 hereto
and be in form and substance reasonably satisfactory to the Lessor, the
Administrative Agent and the Note Purchaser and (ii) opinions of special counsel
and internal counsel for the Lessee, covering the matters set forth in Exhibits
F-1 and F-2 with respect to the Operative Documents delivered in connection with
the Closing Date.

        (o)    Appraisal.    On or prior to the Closing Date, the Administrative
Agent and the Lessor shall have received the Appraisal, which shall be in form
and substance reasonably satisfactory to the Administrative Agent and the
Lessor.

        (p)    Evidence of Insurance.    The Administrative Agent and the Lessor
shall have received evidence reasonably satisfactory to them that the insurance
maintained by, or arranged on behalf of the Lessor by, the Construction Agent,
satisfies the requirements set forth in Section 2.7 of the Construction Agency
Agreement, setting forth the respective coverage, limits of liability, carrier,
policy number and period of coverage, and shall have received a letter and/or
certificate signed by the Construction Agent's insurance broker confirming that
the coverage with respect to the Property complies with the requirements of
Section 2.7 of the Construction Agency Agreement.

        (q)    Environmental Audit.    The Lessor shall have received an
Environmental Audit dated no earlier than three (3) months prior to the Closing
Date, which Environmental Audit shall (i) be

16

--------------------------------------------------------------------------------




performed by an environmental consultant reasonably acceptable to the Lessor and
the Administrative Agent and either addressed to the Administrative Agent and
each Participant or accompanied by a letter allowing such Persons to rely
thereon, (ii) state that the applicable assessment has revealed no evidence of
recognized environmental conditions in connection with the site except for
specified matters that the Lessor and Administrative Agent agree are not
material and (iii) be in form and substance reasonably satisfactory to the
Lessor and the Administrative Agent.

        (r)    Delivery of Financial Statements.    The Administrative Agent and
the Participants shall have received copies of the financial statements
described in Section 8.1(i).

        (s)    Survey.    On or prior to the Closing Date, the Lessee shall have
delivered to the Administrative Agent and the Lessor, an American Land Title
Association ("ALTA")/1992 (Urban) Survey of the Property certified to the
Participants and the Title Company and otherwise in form reasonably acceptable
to the Administrative Agent and the Lessor.

        (t)    Litigation.    On the Closing Date, there shall not be any
actions, suits or proceedings pending or, to the knowledge of the Lessee and the
Construction Agent, threatened, with respect to the Lessee and the Construction
Agent, the Property, the Operative Documents or the transactions contemplated by
the Operative Documents: (i) to set aside, restrain, enjoin or prevent the full
performance of this Participation Agreement, the other Operative Documents or
the transactions contemplated hereby or thereby or (ii) that question or
challenge the validity of the Operative Documents or the rights or remedies of
any of the Participants with respect to any Obligor, the Property or the
Collateral under the Operative Documents.

        (u)    Representations and Warranties.    On the Closing Date, the
representations and warranties of the Lessee herein and in each of the other
Operative Documents shall be true and correct in all respects as though made on
and as of such date (except for representations and warranties expressly made as
of a specified date, which shall be true as of such date).

        (v)    Limitation on Advances.    After giving effect to the applicable
Advance, the conditions set forth in Section 3.1(b) shall not be violated.

        (w)    Taxes.    All Taxes, fees and other charges in connection with
the execution, delivery, recording, filing and registration of the Operative
Documents shall have been paid or provisions for such payment shall have been
made by the Lessee to the reasonable satisfaction of the Lessor and the Note
Purchaser.

        (x)    No Default.    There shall not have occurred and be continuing
any CAA Default or Lease Default under any of the Operative Documents, and no
CAA Default or Lease Default under any of the Operative Documents will have
occurred after giving effect to the making of the Advance requested by such
Funding Request.

        (y)    Fees.    All fees due and payable pursuant to this Participation
Agreement and the other Operative Documents and, to the extent invoiced, all
Transaction Expenses of the type described in clause (a) or (c) of the
definition thereof and other amounts due and owing pursuant to Section 14.1,
shall have been paid or shall be paid out of the proceeds of such Advance.

        (z)    Note Purchase Agreement.    The conditions precedent set forth in
Section 5 of the Note Purchase Agreement shall have been satisfied or waived.

        (aa)    Liquidity Documents.    The Liquidity Agreement and the Asset
Purchase Agreement shall have been duly authorized, executed and delivered by
the parties thereto; no party thereto shall be in default in any material
respect thereunder; and the Available Liquidity Commitments shall equal 102% of
the maximum permitted principal amount of all Notes issued or to be issued
hereunder or under the Operative Documents.

17

--------------------------------------------------------------------------------




All documents and instruments required to be delivered pursuant to this
Section 6.1 shall be or deemed to be delivered at the offices of Jones, Day,
Reavis & Pogue, 599 Lexington Avenue, New York, New York 10022, or at such other
location as may be determined by the Administrative Agent, the Participants and
the Lessee, and the Administrative Agent and each Participant hereby agree that
delivery of any document or instrument to such offices or other location shall
constitute delivery to the Administrative Agent and each Participant for all
purposes of the Operative Documents.

        SECTION 6.2    Funding Dates.    The obligations of the Lessor to make
(i) the Special Advance on the Documentation Date and (ii) an Advance (but not
more than one (1) per calendar month) on each Funding Date occurring after the
Closing Date, the obligation of the Lessor to make any related Lessor Amount on
such Funding Date, and the obligation of each Lender to make available any
related Loan on such Funding Date, are subject to satisfaction or waiver of the
following conditions precedent:

        (a)    Funding Request.    The Administrative Agent shall have received
a fully executed counterpart of the applicable Funding Request in accordance
with Section 3.4. Each of the delivery of a Funding Request and the acceptance
of the proceeds of such Advance shall constitute a representation and warranty
by the Lessee that (i) on the applicable Funding Date (both immediately before
and after giving effect to the making of such Advance and the application of the
proceeds thereof), the statements made in Section 8.2 are true and correct and
(ii) all conditions to be satisfied by the Lessee and Construction Agent set
forth in this Participation Agreement and the other Operative Documents with
respect to the occurrence of the applicable Funding Date and the funding of the
Advance on the applicable Funding Date have been fully and completely satisfied
to the extent required to be satisfied by the Construction Agent or Lessee.

        (b)    Representations and Warranties.    On the applicable Funding
Date, the representations and warranties of the Lessee and the Construction
Agent contained in Section 8.2 shall be true and correct.

        (c)    No Default.    There shall not have occurred and be continuing
any Acceleration Event, CAA Default or Lease Default, and no Acceleration Event,
CAA Default or Lease Default will have occurred after giving effect to the
making of the Advance requested by such Funding Request.

        (d)    Fees.    All Fees then due and payable and, to the extent
invoiced, all Transaction Expenses of the type described in clause (a)or (c) of
the definition thereof and other amounts due and owing pursuant to Section 14.1,
shall have been paid or shall be paid out of the proceeds of such Advance.

        (e)    Limitation on Advances.    After giving effect to the applicable
Advance, the conditions set forth in Section 3.1(b) shall not be violated.

        (f)    Taxes.    All Taxes, fees and other charges in connection with
the execution, delivery, recording, filing and registration of the Operative
Documents shall have been paid or provisions for such payment shall have been
made by the Lessee to the reasonable satisfaction of the Lessor and the
Administrative Agent.

        (g)    Note Purchase Agreement.    The conditions precedent set forth in
Section 5 of the Note Purchase Agreement shall have been satisfied or waived.

        (h)    Liquidity Documents.    The Liquidity Agreement and the Asset
Purchase Agreement shall have been duly authorized, executed and delivered by
the parties thereto; no party thereto shall be in default in any material
respect thereunder; and the Available Liquidity Commitments shall equal 102% of
the maximum permitted principal amount of all Notes issued or to be issued
hereunder or under the Operative Documents.

        SECTION 6.3    Conditions to Completion Date.    The Completion Date
with respect to the Property shall be deemed to have occurred for all purposes
of the Operative Documents on the date on which the

18

--------------------------------------------------------------------------------

Property is substantially completed under the Construction Contract, as
certified by the Construction Agent to the Lessor and the Administrative Agent.

        SECTION 6.4    Lessee's Covenants in Connection with Completion.    The
Lessee hereby covenants and agrees with each Participant that the Lessee will
perform or cause to be performed the obligations set forth in this Section 6.4:

        (a)    Title Update.    The Lessee shall, on or prior to the Completion
Date, obtain from the Title Company an updated title report, addressed to the
Participants, in form and substance reasonably satisfactory to the Lessor.

        (b)    Permits.    The Lessee shall have obtained, within sixty
(60) days after the Completion Date, all Necessary Permits.

        (c)    Permanent Certificate of Occupancy.    The Lessee shall, within
six (6) months after the Completion Date, obtain a permanent certificate of
occupancy issued by the appropriate Government Authority for all of the
Improvements on the Land, and deliver a copy thereof to the Lessor and the
Administrative Agent.

        (d)    Certain Construction Agency Agreement Covenants.    The Lessee
and the Construction Agent shall perform or cause to be performed all of its
obligations under Sections 2.6(t) and 2.6(u) of the Construction Agency
Agreement.

ARTICLE VII

DISTRIBUTIONS

        SECTION 7.1    Basic Rent.    Each payment of Basic Rent (and any
payment of interest on overdue installments of Basic Rent) received by the
Lessor or the Administrative Agent (including each payment of Basic Rent made in
connection with a payment of Property Cost, Construction Recourse Amount or
Maximum Recourse Amount) shall be distributed by the Administrative Agent to the
Participants pro rata in accordance with, and for application to, all accrued
and unpaid interest and Yield then owing on such Participant's Loans or Lessor
Amounts (including, in each case, any overdue interest or Yield due to the Note
Purchaser or the Lessor); provided, that if there is any shortfall in such
payment of interest and Yield, the Lenders shall be paid all interest then due
and owing on the Loans prior to any payment of Yield due to the Lessor.

        SECTION 7.2    Purchase Payments by the Lessee.    Any payment of the
Property Cost (or, to the extent of the Property Cost, any payment of Property
Balance) received by the Lessor or the Administrative Agent as a result of:

        (a)  the payment of the Property Cost by the Lessee in accordance with
Section 4.12,

        (b)  the purchase of the Property in connection with the exercise of the
Purchase Option under Section 18.1 of the Lease or Section 6.1 or 6.2 of the
Construction Agency Agreement, or

        (c)  compliance with the obligation to purchase (or cause its designee
to purchase) the Property in accordance with Section 16.2(e) of the Lease, or

        (d)  failure to fulfill one or more of the Return Conditions pursuant to
Article XX of the Lease, or

        (e)  the payment of the Property Cost pursuant to Section 15.1 of the
Lease, or

19

--------------------------------------------------------------------------------




        (f)    the payment of the Property Cost from the proceeds of any
Casualty or Condemnation pursuant to Section 14.1 of the Lease or Article III of
the Construction Agency Agreement, shall be distributed in the following order
of priority:

        first, to each Participant for application to all accrued and unpaid
interest and Yield then owing on such Participant's Loans or Lessor Amounts, as
the case may be, pro rata among the Participants in accordance with the amount
of such interest or Yield payable to such Person.

        second, to the Lenders, pro rata in accordance with their respective
Participant Balances, for application to pay in full all outstanding Loans;

        third, to the Lessor for application to pay in full all outstanding
Lessor Amounts;

        fourth, so much of such payment or amount as shall be required to
reimburse the Administrative Agent and the Lessor for any Taxes or reasonable
costs or expenses (including reasonable attorneys' fees and legal expenses)
incurred by the Administrative Agent or the Lessor (to the extent not previously
reimbursed and to the extent incurred in connection with any duties as the
Administrative Agent or as the Lessor), shall be distributed to such Person for
its own account;

        fifth, to the Participants pro rata in accordance with, and for
application to reimburse such Persons for, any Taxes or reasonable costs or
expenses (including reasonable attorney's fees and legal expenses) incurred by
such Participant in connection with the Property; and

        sixth, the balance, if any, of such payment or amounts remaining after
satisfaction of all Obligations shall be promptly distributed to, or as directed
by, the Lessee.

        SECTION 7.3    Payment of Maximum Recourse Amount.    Any payment of any
portion of the Property Cost (not to exceed Maximum Recourse Amount) received by
the Lessor or the Administrative Agent from the Lessee pursuant to clause (i) of
Section 20.1(m) of the Lease upon the exercise of the Remarketing Option shall
be distributed as follows:

        first, to the Lenders, pro rata in accordance with their respective
Participant Balances, for application to repay in full all outstanding Loans;
and

        second, to the extent any amount remains after distribution as set forth
above, to the Lessor for application to the repayment of the Lessor Amounts.

        SECTION 7.4    Sales Proceeds of Remarketing of Property.    Any
payments received by the Lessor or the Administrative Agent as proceeds from the
sale of the Property sold pursuant to the exercise of the Remarketing Option
pursuant to Article XX of the Lease, together with any payment made as a result
of an appraisal pursuant to Section 13.2 of this Participation Agreement, shall
be distributed in the funds so received in the following order of priority:

        first, to the extent not previously or concurrently paid by the Lessee,
to the Lessor and the Administrative Agent to pay in full all Taxes or
reasonable costs or expenses (including reasonable attorneys' fees and legal
expenses) incurred in connection with such sale and any reasonable costs,
expenses and losses incurred in connection with the Property (including without
limitation, any costs incurred in connection with the construction of
Improvements and/or any reletting or sale of the Property or any portion
thereof);

        second, to the Participants pro rata in accordance with, and for
application to pay in full, (a) all accrued and unpaid interest on the Loans and
Yield on the Lessor Amounts and (b) if any such sale is consummated after the
Expiration Date, the Imputed Return on the Participants' Loans and Lessor
Amounts to such date of payment;

20

--------------------------------------------------------------------------------




        third, to the extent any Loans remain outstanding, to the Lenders, pro
rata in accordance with their respective Participant Balances, for application
to pay in full all outstanding Loans;

        fourth, to the Lessor for application to pay in full all outstanding
Lessor Amounts other than Lessor Amounts, if any, constituting Extraordinary
Lessor Investments;

        fifth, to the Lessee in an amount not to exceed the amount paid by the
Lessee pursuant to clause (i) of Section 20.1(m) of the Lease;

        sixth, to the Lessor for application to pay in full any Lessor Amounts
remaining outstanding; and

        seventh, the balance, if any, remaining after satisfaction of all
Obligations shall be promptly distributed to, or as directed by, the Lessee.

        SECTION 7.5    Certain Construction Period Payments.    Any payment or
amount received by the Lessor or the Administrative Agent (i) following a
Limited Recourse CAA Event of Default or Unwind Event (provided, that no CAA
Event of Default other than a Limited Recourse CAA Event of Default shall have
occurred and be continuing) or (ii) in connection with a Construction Return, in
each case during the Construction Period (including any payment of Construction
Recourse Amount, any awards, compensation and insurance proceeds payable in
connection with any Casualty, Condemnation or Force Majeure Event received by
the Lessor or the Administrative Agent with respect to the Property during the
Construction Period and all proceeds received from the sale or reletting of the
Property during the Construction Period following a Construction Return), shall
be distributed in the following order of priority:

        first, to the Administrative Agent and the Lessor to pay in full all
Taxes or reasonable costs or expenses (including reasonable attorneys' fees and
legal expenses) incurred in connection with such sale or reletting, all
Completion Costs and Construction Termination Costs incurred by the
Administrative Agent or the Lessor (to the extent not previously or concurrently
paid or reimbursed by the Lessee or Construction Agent) and all other reasonable
costs and expenses incurred by the Administrative Agent or the Lessor in
connection with the Property (including without limitation, any costs incurred
in connection with the construction of Improvements);

        second, to the extent not concurrently paid by the Construction Agent,
to the Participants pro rata in accordance with, and for application to pay in
full, all accrued and unpaid interest on the Loans and Yield on the Lessor
Amounts;

        third, to the Lenders, pro rata in accordance with their respective
Participation Balances, for application to pay in full all outstanding Loans;

        fourth, to the Lessor for application to pay in full all outstanding
Lessor Amounts;

        fifth, to the Participants to pay in full all Taxes or reasonable costs
or expenses (including reasonable attorneys' fees and legal expenses) incurred
in connection with any sale or reletting of the Property, all Completion Costs
and Construction Termination Costs incurred by any Participant (to the extent
not previously or concurrently paid or reimbursed by the Lessee or the
Construction Agent) and all other reasonable costs and expenses incurred by the
Participants in connection with the Property (including without limitation, any
costs incurred in connection with the construction of Improvements); and

        sixth, the balance, if any, shall be held by the Administrative Agent in
a segregated account as collateral security for the Obligations under the
Operative Documents and, upon the permanent termination of the Commitments and
the payment in full in cash of all Obligations, shall be distributed to the
Lessee.

21

--------------------------------------------------------------------------------




        SECTION 7.6    Distribution of Payments After Lease Event of Default or
CAA Event of Default.

        (a)  Notwithstanding Sections 7.1, 7.2, 7.3 and 7.4 above, and subject
to Section 7.5, all amounts received by the Lessor or the Administrative Agent
during the continuance of a Lease Event of Default or CAA Event of Default
(other than a Limited Recourse CAA Event of Default), shall, except as provided
in clause (b) below, be distributed in the following order of priority:

        first, so much of such payment or amount as shall be required to
reimburse the Administrative Agent and the Participants for any Taxes,
reasonable costs or expenses or other loss incurred by the Administrative Agent
or any Participant (to the extent not previously reimbursed and to the extent
incurred in connection with any duties as the Administrative Agent, Lessor or as
a Participant), shall be distributed to such Person for its own account;

        second, so much of such payments or amounts as shall be required to pay
the Administrative Agent and the Participants the amounts payable to them
pursuant to any expense reimbursement or indemnification provisions of the
Operative Documents shall be distributed to such Persons without priority of one
over the other in accordance with the amount of such payment or payments payable
to each such Person;

        third, to each Participant for application to all accrued and unpaid
interest and Yield then owing on such Participant's Loans or Lessor Amounts, as
the case may be, pro rata among the Participants in accordance with the amount
of such interest or Yield payable to such Person;

        fourth, to the Lenders, pro rata in accordance with their respective
Participant Balances, for application to pay in full all outstanding Loans;

        fifth, to the Lessor for application to pay in full all outstanding
Lessor Amounts; and

        sixth, the balance, if any, shall be held by the Administrative Agent in
a segregated account as collateral security for the Obligations under the
Operative Documents and, upon the permanent termination of the Commitments and
the payment in full in cash of all Obligations, shall be distributed to the
Lessee.

        (b)  Notwithstanding clause (a) above, all payments received and amounts
realized by the Lessor or the Administrative Agent in connection with any
Casualty or Condemnation during the continuance of a Lease Event of Default
shall be distributed as follows:

          (i)  in the event that the Required Participants elect or are required
to pay all or a portion of such amounts to the Lessee for the repair of damage
caused by such Casualty or Condemnation in accordance with Section 14.1(a) of
the Lease, then such amounts shall be distributed to the Lessee; and

        (ii)  in the event that the Required Participants elect or are required
to apply all or a portion of such amounts to the purchase price of the Property
in accordance with Section 14.1(a) and Article XV of the Lease, then such
amounts shall be distributed in accordance with clause (a).

        SECTION 7.7    Casualty and Condemnation Amounts.    Subject to Sections
7.5 and 7.6(b), any amounts received by the Administrative Agent or the Lessor
as a result of a Casualty or Condemnation pursuant to Section 14.1 of the Lease
or any provision of the Construction Agency Agreement shall be distributed as
follows:

        (a)  all amounts payable to the Lessee for the repair of damage caused
by such Casualty or Condemnation in accordance with Section 14.1(a) of the Lease
shall be distributed to the Lessee; and

        (b)  all amounts that are to be applied towards the payment of the
Property Cost shall be distributed by the Administrative Agent in accordance
with Section 7.2; provided, however, if any such payment relates to the
termination of the transaction contemplated hereby or the liquidation or
disposition of the Property, such payment shall be distributed as provided in
Section 7.6.

22

--------------------------------------------------------------------------------

        SECTION 7.8    Liquidated Damages; Payments Under Performance
Bonds.    Subject to Sections 7.5 and 7.6(a), all amounts received by the
Administrative Agent or the Lessor in connection with the payment of any
liquidated damages under the Construction Contract, and all payments received
under any performance bonds or letters of credit provided by the General
Contractor pursuant to the Construction Contract, shall be held by the
Administrative Agent in a segregated account as collateral security for the
Obligations under the Operative Documents and, upon the occurrence of the
Completion Date, shall be distributed to the Lessee; provided, however, that if
(a) the Completion Date shall not have occurred on or prior to the Outside
Completion Date, (b) a Construction Return shall have occurred or (c) the
Construction Agency Agreement shall have been terminated prior to the Completion
Date (other than in connection with a Construction Purchase), then such amounts
shall be distributed as provided in Section 7.5.

        SECTION 7.9    Supplemental Rent.    All payments of Supplemental Rent
received by the Administrative Agent (including all Fees, but excluding any
amounts payable pursuant to the preceding provisions of this Article VII) shall
be paid directly to, and shall be directly enforceable by, the party specified
in the applicable Operative Documents. To the extent any such amount is paid to
the Lessor or to the Administrative Agent, the same shall hold it in trust for
the intended payee and shall as soon as possible remit the full amount thereof
in immediately available funds to such payee.

        SECTION 7.10    Other Payments.    

        (a)  Any payment received by the Lessor or the Administrative Agent for
which no provision as to the application thereof is made in the Operative
Documents or elsewhere in this Article VII shall be distributed pro rata among
the Participants without priority of one over the other, in the proportion that
the Participant Balance of each bears to the aggregate of all the Participant
Balances; provided, however, if any such payment relates to the termination of
the transactions contemplated hereby or the liquidation or disposition of the
Property, such payment shall be distributed by the Lessor or the Administrative
Agent as provided in Section 7.6.

        (b)  Except as otherwise provided in the preceding provisions of this
Article VII, all payments received and amounts realized by any Participant under
the Lease or otherwise with respect to the Property to the extent received or
realized at any time after payment in full of all outstanding Loans and Lessor
Amounts and all other amounts due and owing to the Administrative Agent or the
Participants, shall be distributed forthwith by the Administrative Agent to the
Lessee.

        (c)  Except as otherwise provided in Sections 7.1 and 7.2, any payment
received by any Participant for which provision as to the application thereof is
made in an Operative Document but not elsewhere in this Article VII shall be
distributed forthwith by such Participant to the Person and for the purpose for
which such payment was made in accordance with the terms of such Operative
Document.

        SECTION 7.11    Order of Application.    To the extent any payment
distributed to any Participant pursuant to Section 7.2, 7.3, 7.4, 7.5, 7.6 or
7.7 is insufficient to pay in full the Participant Balance of any Participant
plus all accrued interest and Yield (as applicable) thereon, then each such
payment shall first be applied to accrued interest or Yield and then to
principal on the Loans or the Lessor Amounts, as applicable.

        SECTION 7.12    Payments to Account.    Unless otherwise expressly
provided, all payments made pursuant to the Operative Documents shall be made to
the Account maintained at the Administrative Agent.

        SECTION 7.13    Pro Rata Treatment.    Except to the extent otherwise
provided herein, payment or prepayment of principal of any Loan shall be
allocated pro rata among the Lenders, without priority of one over the other, in
accordance with their outstanding Participant Balance.

23

--------------------------------------------------------------------------------


        SECTION 7.14    Sharing of Payments.    The Participants agree among
themselves that, in the event that a Participant shall obtain payment in respect
of any Loan or Lessor Amount or any other obligation owing to such Participant
under the Operative Documents by any means other than (i) in the case of the
Note Purchaser, the Liquidity Documents, or (ii) in the case of all
Participants, the distributions set forth in Sections 7.1 through 7.10 hereof
(including, without limitation, through the exercise of a right of setoff,
banker's lien counterclaim, or secured claim), such Participant shall pay over
such amount to the Administrative Agent for distribution in accordance with this
Article VII. The Participants further agree among themselves that if any such
amount received by a Participant and paid over to the Administrative Agent must
be returned by such Participant for any reason, each Participant will return its
share of such payment (together with its share of any accrued interest or Yield
payable with respect thereto) to the Participant that must return such payment.
The Lessee agrees that a Participant so purchasing such a participation may, to
the fullest extent permitted by law, exercise all rights of payment, including
setoff, banker's lien or counterclaim, with respect to such participation as
fully as if such Participant were a holder of such Loan or Lessor Amount or
other obligation in the amount of such participation. Except as otherwise
expressly provided herein, if a Participant shall fail to remit to any other
Participant an amount payable by such Participant to the other Participant
pursuant to the Operative Documents on the date when such amount is due, such
payments shall be made together with interest thereon (at no additional expense
to the Lessee) from the date such amount is due until the date such amount is
paid to such other Participant at a rate per annum equal to the Federal Funds
Effective Rate. If under any applicable bankruptcy, insolvency or other similar
law, a Participant receives a secured claim in lieu of a setoff to which this
Section 7.14 applies, such Participant shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the other Participant under this Section 7.14 to share in the
benefits of any recovery on such secured claim.

ARTICLE VIII

REPRESENTATIONS

        SECTION 8.1    Representations of the Obligors.    In order to induce
the Participants and the Administrative Agent to enter into this Participation
Agreement and in order to induce the Participants to advance Loans and Lessor
Amounts as provided for herein, each of the Lessee and the Construction Agent
makes the following representations and warranties to, and agreements with, the
Administrative Agent and each Participant, all of which shall survive the
execution and delivery of this Agreement and each Funding Date:

        (a)    Due Incorporation, Qualification, etc.    Each of the Lessee and
the Lessee's Material Subsidiaries (i) is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization; (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed is
reasonably likely to have a Material Adverse Effect. The Lessee is organized
under the laws of the State of Delaware and is a "registered entity" under the
laws of the State of Delaware. The Lessee's exact name is as set forth in the
preamble to this Participation Agreement. The chief executive office and
principal place of business of the Lessee and the Construction Agent is located
at 345 Park Avenue, San Jose, California.

        (b)    Authority.    The execution, delivery and performance by the
Lessee and the Construction Agent of each Operative Document executed, or to be
executed, by the Lessee or the Construction Agent and the consummation of the
transactions contemplated thereby (i) are within the power of the Lessee and the
Construction Agent and (ii) have been duly authorized by all necessary actions
on the part of the Lessee and the Construction Agent.

24

--------------------------------------------------------------------------------




        (c)    Enforceability.    Each Operative Document executed, or to be
executed, by the Lessee or the Construction Agent has been, or will be, duly
executed and delivered by the Lessee and the Construction Agent and constitutes,
or will constitute, a legal, valid and binding obligation of the Lessee,
enforceable against the Lessee and the Construction Agent in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

        (d)    Non-Contravention.    The execution and delivery by the Lessee
and the Construction Agent of the Operative Documents executed by the Lessee and
the Construction Agent and the performance and consummation of the transactions
contemplated thereby do not (i) violate any Requirement of Law applicable to the
Lessee and the Construction Agent; (ii) violate any provision of, or result in
the breach or the acceleration of, or entitle any other Person to accelerate
(whether after the giving of notice or lapse of time or both), any Contractual
Obligation of the Lessee and the Construction Agent required by Regulation S-K
to be made part of the Lessee's public filings; or (iii) result in the creation
or imposition of any Lien (or the obligation to create or impose any Lien) upon
any property, asset or revenue of the Lessee and the Construction Agent (except
such Liens as may be created in favor of the Administrative Agent or the Lessor
pursuant to this Participation Agreement or the other Operative Documents).

        (e)    Approvals.    No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority is required
in connection with the execution and delivery of the Operative Documents
executed by the Lessee or the Construction Agent or the performance or
consummation of the transactions contemplated thereby, except for those which
have been made or obtained and are in full force and effect and except for the
filing of the Operative Documents with the SEC as material agreements of the
Lessee and Construction Agent, which SEC filing will be made by the Lessee in
the ordinary course of its SEC filings.

        (f)    No Violation or Default.    Neither the Lessee nor any of its
Subsidiaries is in violation of or in default with respect to (i) any
Requirement of Law applicable to such Person or (ii) any Contractual Obligation
of such Person (nor is there any waiver in effect which, if not in effect, would
result in such a violation or default), where, in each case, such violation or
default is reasonably likely to have a Material Adverse Effect. Without limiting
the generality of the foregoing, neither the Lessee nor any of its Subsidiaries
(i) has violated any Environmental Laws, (ii) has any liability under any
Environmental Laws or (iii) has received notice or other communication of an
investigation or is under investigation by any Governmental Authority having
authority to enforce Environmental Laws, where such violation, liability or
investigation is reasonably likely to have a Material Adverse Effect. No CAA
Default or Lease Default has occurred and is continuing.

        (g)    Litigation.    Except as disclosed in the 10-Q report filed by
the Lessee with the Securities and Exchange Commission for the fiscal quarter
ended June 1, 2001, no actions (including derivative actions), suits,
proceedings or investigations are pending or, to the knowledge of the Lessee,
threatened against the Lessee or any of its Subsidiaries at law or in equity in
any court or before any other Governmental Authority which (i) is reasonably
likely (alone or in the aggregate) to have a Material Adverse Effect or
(ii) seeks to enjoin, either directly or indirectly, the execution, delivery or
performance by the Lessee or the Construction Agent of the Operative Documents
to which it is a party or the transactions contemplated thereby.

        (h)    Title; Possession Under Leases.    The Lessee and its Material
Subsidiaries own and have good and marketable title, or a valid leasehold
interest in, or licenses with respect to, all their respective properties and
assets as reflected in the most recent Financial Statements delivered to the
Administrative Agent (except those assets and properties disposed of in the
ordinary course of

25

--------------------------------------------------------------------------------




business or otherwise in compliance with this Agreement since the date of such
Financial Statements) and all respective assets and properties acquired by the
Lessee and its Material Subsidiaries since such date (except those disposed of
in the ordinary course of business or otherwise in compliance with this
Agreement). Such assets and properties are subject to no Lien, except for
Permitted Liens. Each of the Lessee and its Material Subsidiaries has complied
with all material obligations under all material leases to which it is a party
and enjoys peaceful and undisturbed possession under such leases subject only to
rights of sublessees of the Lessee or its Material Subsidiaries.

        (i)    Financial Statements.    The Financial Statements of the Lessee
and its Subsidiaries which have been delivered to the Lessor and the
Administrative Agent, (i) are in accordance with the books and records of the
Lessee and its Subsidiaries, which have been maintained in accordance with good
business practice; (ii) have been prepared in conformity with GAAP; and
(iii) fairly present in all material respects the financial conditions and
results of operations of the Lessee and its Subsidiaries as of the date thereof
and for the period covered thereby. Neither the Lessee nor any of its
Subsidiaries has any Contingent Obligations, liability for taxes or other
outstanding obligations which are material in the aggregate, except as disclosed
in the audited Financial Statements dated December 1, 2000, or unaudited
Financial Statements for the fiscal quarter ended June 1, 2001, furnished by the
Lessee to the Lessor and the Administrative Agent prior to the date hereof, or
in the Financial Statements delivered to the Lessor and the Administrative Agent
pursuant to clause (i) or (ii) of Section 9.1(a).

        (j)    Equity Securities.    All Equity Securities of the Lessee have
been offered and sold in compliance with all federal and state securities laws
and all other Requirements of Law, except where any failure to comply is not
reasonably likely to have a Material Adverse Effect.

        (k)    No Agreements to Sell Assets, Etc.    Neither the Lessee nor any
of its Subsidiaries has any legal obligation, absolute or contingent, to any
Person to sell the assets of the Lessee or any of its Subsidiaries (except as
permitted by Section 9.2(c)), or to effect any merger, consolidation or other
reorganization of the Lessee or any of its Subsidiaries (except as permitted by
Section 9.2(d)) or to enter into any agreement with respect thereto.

        (l)    Employee Benefit Plans.    

          (i)  Based upon the latest valuation of each Employee Benefit Plan
that either the Lessee or any ERISA Affiliate maintains or contributes to, or
has any obligation under (which occurred within twelve (12) months of the date
of this representation), the aggregate benefit liabilities of such plan within
the meaning of Section 4001 of ERISA did not exceed the aggregate value of the
assets of such plan. Neither the Lessee nor any ERISA Affiliate has any
liability with respect to any post-retirement benefit under any Employee Benefit
Plan which is a welfare plan (as defined in Section 3(1) of ERISA), other than
liability for health plan continuation coverage described in Part 6 of Title
I(B) of ERISA, which liability for health plan contribution coverage is not
reasonably likely to have a Material Adverse Effect.

        (ii)  Each Employee Benefit Plan complies, in both form and operation,
in all material respects, with its terms, ERISA and the IRC, and no condition
exists or event has occurred with respect to any such plan which would result in
the incurrence by either the Lessee or any ERISA Affiliate of any material
liability, fine or penalty. Each Employee Benefit Plan, related trust agreement,
arrangement and commitment of the Lessee or any ERISA Affiliate is legally valid
and binding and in full force and effect. No Employee Benefit Plan is being
audited or investigated by any government agency or is subject to any pending or
threatened claim or suit. Neither the Lessee nor any ERISA Affiliate nor any
fiduciary of any Employee Benefit Plan has engaged in a prohibited transaction
under Section 406 of ERISA or section 4975 of the IRC.

26

--------------------------------------------------------------------------------




        (iii)  Neither the Lessee nor any ERISA Affiliate contributes to or has
any material contingent obligations to any Multiemployer Plan. Neither the
Lessee nor any ERISA Affiliate has incurred any material liability (including
secondary liability) to any Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan under Section 4201 of ERISA or
as a result of a sale of assets described in Section 4204 of ERISA. Neither the
Lessee nor any ERISA Affiliate has been notified that any Multiemployer Plan is
in reorganization or insolvent under and within the meaning of Section 4241 or
Section 4245 of ERISA or that any Multiemployer Plan intends to terminate or has
been terminated under Section 4041A of ERISA.

        (m)    Other Regulations.    The Lessee is not subject to regulation
under the Investment Company Act of 1940, the Public Utility Holding Company Act
of 1935, the Federal Power Act, the Interstate Commerce Act, any state public
utilities code or to any other Governmental Rule limiting its ability to incur
indebtedness.

        (n)    Patent and Other Rights.    Except as disclosed in the 10-Q
report filed by the Lessee with the Securities and Exchange Commission for the
fiscal quarter ended June 1, 2001, the Lessee and its Material Subsidiaries own,
license or otherwise have the full right to use, under validly existing
agreements, all material patents, licenses, trademarks, trade names, trade
secrets, service marks, copyrights and all rights with respect thereto, which
are required to conduct their businesses as now conducted.

        (o)    Governmental Charges.    The Lessee and its Subsidiaries have
filed or caused to be filed all Tax returns or requests for extension which are
required to be filed by them. The Lessee and its Subsidiaries have paid, or made
provision for the payment of, all Taxes and other Governmental Charges which
have or may have become due pursuant to said returns or otherwise and all other
indebtedness, except such Governmental Charges or indebtedness, if any, which
are being contested in good faith and as to which adequate reserves (determined
in accordance with GAAP) have been provided or which are not reasonably likely
to have a Material Adverse Effect if unpaid.

        (p)    Margin Stock.    The Lessee owns no Margin Stock which, in the
aggregate, would constitute a substantial part of the assets of the Lessee, and
no proceeds of any Advance will be used to purchase or carry, directly or
indirectly, any Margin Stock or to extend credit, directly or indirectly, to any
Person for the purpose of purchasing or carrying any Margin Stock.

        (q)    Subsidiaries, Etc.    Item 8.1(q) of Schedule IV (as supplemented
by the Lessee from time to time in a written notice to the Administrative Agent
pursuant to Section 9.1(a)(iii)) sets forth each of the Lessee's Subsidiaries,
its jurisdiction of organization, the classes of its Equity Securities and the
percentages of shares of each such class owned directly or indirectly by the
Lessee.

        (r)    Solvency, Etc.    The Lessee is Solvent and, after the execution
and delivery of the Operative Documents and the consummation of the transactions
contemplated thereby, will be Solvent. Neither the Lessee nor the Construction
Agent is entering into the Operative Documents with the actual intent to hinder,
delay or defraud its current or future creditors, nor does the Lessee or the
Construction Agent intend to or believe that it will incur, as a result of
entering into this Participation Agreement and the transactions contemplated
hereby, debts beyond its ability to repay. Neither the Lessee nor the
Construction Agent is as of the date of this Participation Agreement "insolvent"
as that term is defined in 11 U.S.C. § 101(34), nor will the consummation of the
transactions contemplated by this Participation Agreement render any Obligor
insolvent (giving effect to the fair valuation of its assets) or result in any
Obligor having unreasonably small capital for the conduct of its business.

        (s)    Catastrophic Events.    Neither the Lessee nor any of its
Subsidiaries and none of their properties is or has been affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or other casualty that is reasonably

27

--------------------------------------------------------------------------------




likely to have a Material Adverse Effect. There are no disputes presently
subject to grievance procedure, arbitration or litigation under any of the
collective bargaining agreements, employment contracts or employee welfare or
incentive plans to which the Lessee or any of its Subsidiaries is a party, and
there are no strikes, lockouts, work stoppages or slowdowns, or, to the best
knowledge of the Lessee, jurisdictional disputes or organizing activities
occurring or threatened which alone or in the aggregate are reasonably likely to
have a Material Adverse Effect.

        (t)    No Material Adverse Effect.    No event has occurred and no
condition exists which is reasonably likely to have a Material Adverse Effect.

        (u)    Accuracy of Information Furnished.    The Operative Documents and
the other certificates and written statements and information (excluding
projections and analyst reports) prepared by and furnished by the Lessee and its
Subsidiaries to the Administrative Agent and the Participants in connection with
the Operative Documents and the transactions contemplated thereby, taken as a
whole, do not contain any untrue statement of a material fact and do not omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. All projections
furnished by the Lessee and its Subsidiaries to the Administrative Agent, the
Lessor or any Lender in connection with the Operative Documents and the
transactions contemplated thereby have been based upon reasonable assumptions
and represent, as of their respective dates of presentations, the Lessee's and
its Subsidiaries' reasonable estimates of the future performance of the Lessee
and its Subsidiaries.

        (v)    Appraisal Data.    The information provided by the Lessee and its
Affiliates to the Appraiser and forming the basis for the conclusions set forth
in the Appraisal delivered on the Closing Date was true and correct in all
material respects and did not omit any information known to the Lessee or such
Affiliates necessary to make such information not materially misleading.

        (w)    Construction of Property.    The Property as constructed in
accordance with the Plans and Specifications and the contemplated use thereof by
the Lessee and its agents, assignees, employees, lessees, licensees and tenants
will comply in all material respects with all Applicable Law (including, without
limitation, all zoning and land use laws and Environmental Laws) and all
Insurance Requirements, except for such Applicable Law as the Lessee shall be
contesting in good faith by appropriate proceedings that do not involve (i) any
material risk of (A) foreclosure, sale, forfeiture or loss of, or imposition of
any material Lien on, the Property or any part thereof, (B) the impairment of
the ownership, use, operation or maintenance of the Property or (C) any civil
liability being incurred by any Participant or the Administrative Agent or
(ii) any risk of criminal liability being incurred by any Participant or the
Administrative Agent.

        (x)    No Proceedings with Respect to Property.    There is no action,
suit or proceeding (including any proceeding with respect to a Condemnation or
under any Environmental Law) pending or, to the best of its knowledge,
threatened with respect to the Lessee, the Land, the Construction or the
Improvements that adversely affects the use, operation, title to or value of the
Property.

        (y)    Separate Parcel.    Pursuant to that certain Grant Deed executed
by the Redevelopment Agency of the City of San Jose and recorded on June 6,
2001, as Document No. 15717130 in the Official Records of the Recorder of Santa
Clara County, California, the Land was established as a separate legal parcel.
As a consequence of the establishment of the Land as a separate legal parcel
pursuant to said Grant Deed, the Land will be established as a separate tax
parcel on the rolls of the Santa Clara County Assessor as of July 1, 2002.

        (z)    Utilities.    Upon Completion of the Construction of the
Property, all water, sewer, electric, gas, telephone and drainage facilities and
all other utilities required to adequately service the applicable Improvements
for the Property's intended use as a first class office building will be

28

--------------------------------------------------------------------------------




available pursuant to adequate permits (including any that may be required under
applicable Environmental Laws).

        (aa)    Access, Rights-of-Way, etc.    Upon Completion of the Property,
all utilities serving the Property, or proposed to serve the Property in
accordance with the applicable Plans and Specifications, shall be located in,
and vehicular access to the Improvements on the Property shall be provided by,
either irrevocable public rights-of-way abutting the Property or irrevocable,
title insured, Appurtenant Rights.

        (bb)    Necessary Permits.    All Necessary Permits have either been
obtained from the appropriate Governmental Authorities having jurisdiction or
from private parties, as the case may be, or will be obtained from the
appropriate Governmental Authorities having jurisdiction or from private
parties, as the case may be, prior to commencing any such construction, use or
operation for which such Necessary Permit is required. Except for such licenses,
permits, orders, approvals, consents and other authorizations that are
ordinarily obtained after completion of facilities similar to the Property, all
Necessary Permits shall have been obtained on or prior to the earlier of (i) the
Completion Date and (ii) the Outside Completion Date.

        (cc)    Title.    Upon recording of the Ground Lease in the real estate
records of Santa Clara County, California, the Lessor will be the absolute owner
and holder of a leasehold estate in and to the Property, subject only to
Permitted Property Liens and the terms and conditions of the Ground Lease.

        (dd)    Perfection of Liens.    The Security Documents create a valid
and enforceable Lien on the Collateral in favor of the Lessor and, upon (i) the
recordation of the UCC Financing Statement covering Fixtures on the Land in the
real estate records of Santa Clara County, California, (ii) the filing of the
UCC Financing Statement covering personal property with the Secretary of State
of the State of Delaware and (iii) the recordation of the Lessor Mortgage in the
real estate records of Santa Clara County, California, the Lessor will have a
first priority perfected Lien on the Collateral. No filing, recording,
registration or notice to any Governmental Authority will be necessary to
establish, perfect and give record notice of the Lien on the Collateral in favor
of the Lessor except for the filing of the UCC Financing Statements and
recordation of the Lessor Mortgage described in the preceding sentence. There
are no fees, taxes, charges or other sums payable to any Governmental Authority
with respect to the filing and recordation described in this clause (dd) or the
enforcement of any rights or remedies under the documents referred to above,
except for customary recording fees and those fees which the Lessee has
described in the Initial Construction Budget.

        (ee)    No Transfer Taxes.    No sales, use, excise, transfer or other
Tax, fee or imposition shall result from the (i) execution and delivery of the
Ground Lease, the Lease or the conveyance of the interests conveyed thereby, or
(ii) the construction of the Property, except such Taxes, fees or impositions
that will have been paid in full on or prior to the Completion Date and which
are described or provided for in the Initial Construction Budget.

        (ff)    No Casualty.    Except as disclosed in writing by the Lessee to
the Administrative Agent, no fire or other casualty with respect to the Property
has occurred which fire or other casualty has materially and adversely affected
the use, value, operation or useful life of the Property.

        (gg)    Insurance.    On and after the Closing Date, the Lessee has
obtained or arranged on behalf of the Lessor, insurance coverage covering the
Property, which meets the requirements of the Construction Agency Agreement and
the Lease, and such coverage is in full force and effect on and after the
Closing Date.

        (hh)    Flood Hazard Areas.    Except as disclosed by the Survey
provided for in Section 6.1(s), no portion of the Property is located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other applicable agency.

29

--------------------------------------------------------------------------------




        (ii)    Notes, Offer of Securities, etc.    None of the Notes or the
Lessor Amounts is subordinate or junior in right of payment, in any manner, to
any other Indebtedness of the Lessee (except as anticipated under Article XI of
this Participation Agreement and other provisions of the Operative Documents).
Neither Lessee nor any Person authorized to act on behalf of Lessee, other than
the Structuring Agent, has directly or indirectly offered the Notes or the
Lessor Amount or any other similar securities (the sale or offer of which would
be integrated with the sale or offer of the Notes and the Lessor Amount), for
sale to, or solicited any offer to acquire any of the same from, any Person
other than the Participants and other "accredited investors" (as defined in the
Regulation D of the SEC), each of whom was offered a portion thereof at private
sale for investment.

        SECTION 8.2    Representations of the Lessee and the Construction Agent
with Respect to each Funding Date.    Each of the Lessee and Construction Agent
represent and warrant to the Administrative Agent and each Participant as of
each Funding Date as follows:

        (a)    Representations and Warranties.    The representations and
warranties of the Lessee and the Construction Agent set forth in Section 8.1 are
true and correct in all material respects on and as of such Funding Date, except
to the extent such representations or warranties relate solely to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date. Each of the
Lessee and the Construction Agent are in compliance with its respective
obligations under the Operative Documents as then in effect and there exists no
CAA Default or Lease Default. No CAA Default or Lease Default will occur as a
result of, or after giving effect to, the Advance requested by the Funding
Request on such date.

        (b)    Improvements.    The Construction of the Improvements has, to the
best of the Lessee's and the Construction Agent's knowledge, been performed in a
good and workmanlike manner, substantially in accordance with the applicable
Plans and Specifications and in compliance with all Insurance Requirements and
Applicable Law.

        (c)    Liens.    The Property is free and clear of all Liens other than
Permitted Property Liens.

        (d)    Advance.    The amount of the Advance requested represents
amounts advanced or to be advanced by the Lessee or the Construction Agent to
third parties or amounts paid by the Lessee or the Construction Agent in respect
of Construction Costs and/or Transaction Expenses. With respect to each Advance,
the conditions precedent to such Advance and the related Lessor Amounts and
Loans set forth in Article VI have been satisfied or waived.

        SECTION 8.3    Warranties and Representations of the Lessor.    The
Lessor warrants and represents to the other parties hereto that:

        (a)  The Lessor is a corporation duly organized, validly existing and in
good standing under the laws of the State of Ohio, is qualified as of the
Closing Date as a foreign corporation in the State in which the Property is
located and has all requisite corporate power and authority to execute and
deliver, and to perform its obligations under, the Operative Documents to which
it is a party.

        (b)  The Operative Documents to which the Lessor is, or will be, a party
have been duly authorized by all requisite corporate action, have been duly
executed and delivered by the Lessor, and constitute, and each other Operative
Document to which Lessor is a party when executed and delivered by Lessor will
constitute, the valid and binding obligations of the Lessor enforceable against
the Lessor in accordance with the respective terms thereof, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

        (c)  The Lessor is not in violation of any term of any of the Operative
Documents.

30

--------------------------------------------------------------------------------




        (d)  Neither the execution and delivery of the Operative Documents, the
consummation of the transactions contemplated thereby nor the fulfillment of or
compliance with the provisions thereof will require consent, approval,
authorization, filing, registration or qualification under or conflict with or
violate any Applicable Law having jurisdiction over the Lessor or any of its
property of the Lessor, except as contemplated by the Operative Documents.

        (e)  The Lessor has not conveyed any interest in the Collateral, any
Property or any part thereof to any Person or subjected the Collateral, any
Property or any part thereof to any Lien, except pursuant to the Operative
Documents.

        (f)    The Lessor's exact legal name is "SELCO Service Corporation." The
Lessor is registered to do business in the State of California as "Ohio SELCO
Service Corporation."

        (g)  Neither the Lessor nor any Person authorized by the Lessor to act
on its behalf has offered or sold any interest in the Lease, or in any similar
security relating to the Property, or in any security the offering of which for
the purposes of the Securities Act would be deemed to be part of the same
offering as the offering of the aforementioned securities to, or solicited any
offer to acquire any of the same from, any Person other than the Administrative
Agent and the Lenders, and neither the Lessor nor any Person authorized by the
Lessor to act on its behalf will take any action which would subject the
issuance or sale of any interest in the Lease or the Property to the provisions
of Section 5 of the Securities Act or any state securities laws or require the
qualification of any Operative Document under the Trust Indenture Act of 1939,
as amended.

        (h)  The Lessor is not and will not be funding its Lessor Amounts
hereunder, and is not performing its obligations under the Operative Documents,
with the assets of an "employee benefit plan" (as defined in Section 3(3) of
ERISA) which is subject to Title I of ERISA, or "plan" (as defined in
Section 4975(e)(1) of the Code).

        (i)    The Lessor is participating in the Transactions for its own
account and not with a view toward redistribution; provided, that disposition of
its rights hereunder shall remain in its control and the foregoing shall not
affect the ability of the Lessor to assign, transfer or sell participations in
its rights in accordance with the Operative Documents.

        (j)    There are no actions or proceedings pending, or to the knowledge
of the Lessor, threatened, against or affecting the Lessor in or before any
Governmental Authority which, if adversely determined, would materially and
adversely affect the ability of the Lessor to enter into or perform the
Operative Documents to which it is a party.

        (k)  The Lessor and each corporation consolidated with the Lessor for
federal income tax purposes has (a) made or filed all material federal, state
and local income tax returns, required by any jurisdiction to which it is
subject or properly filed for and received extensions with respect thereto which
are still in full force and effect and which have been fully complied with in
all material respects, (b) paid all taxes and other governmental assessments and
charges shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith by appropriate proceedings and for
which adequate reserves, to the extent required by GAAP, have been established
and (c) to the extent required by GAAP, set aside on their books provisions
reasonably adequate for the payment of all estimated taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
Notwithstanding the foregoing, the Lessor shall not be deemed to have breached
any of its representations contained in this clause (k) unless such breach would
have a material adverse effect on the Property, Liens or other rights in the
Property.

31

--------------------------------------------------------------------------------




        SECTION 8.4    Representations of the Lenders.    Each Lender represents
and warrants to the other parties hereto that:

        (a)    Source of Funds.    Such Lender is not and will not be making its
Loans hereunder, and is not performing its obligations under the Operative
Documents, with the assets of an "employee benefit plan" (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA, or "plan" (as
defined in Section 4975(e)(1) of the Code).

        (b)    Status.    Such Lender is a commercial bank, branch or agency of
a foreign bank or other similar financial institution, or an Affiliate thereof,
or in the case of the Note Purchaser, a corporation duly organized and existing
under the laws of its state of incorporation.

        (c)    Acquisition for Investment.    Each Lender is participating in
the Transactions for its own account and not with a view toward redistribution;
provided, that disposition of its rights hereunder shall remain in its control
and the foregoing shall not affect the ability of any Lender to assign or sell
participations in its rights in accordance with the Operative Documents; and
provided, further, that the Note Purchaser may always make dispositions in
accordance with Section 12.1(d) hereof.

        (d)    Lessor Liens.    There are no Lessor Liens attributable to such
Lender on Collateral, the Property or any part thereof, and the execution,
delivery and performance by such Lender of the Operative to which it is or will
be a party will not subject the Collateral, the Property or any part thereof to
any Lessor Liens attributable to such Lender.

        (e)    Offer of Securities, etc.    Neither such Lender nor any Person
authorized to act on its behalf has, directly or indirectly, offered to sell any
of its rights under the Operative Documents (including the right to acquire any
Notes) or solicited any offer to acquire any rights under the Operative
Documents (including the right to acquire any Notes) for any Person, except in
connection with the transactions contemplated by the Operative Documents or as
otherwise expressly permitted therein.

        (f)    No Registration.    Such Lender understands and acknowledges that
(i) the Notes have not been and will not be registered under the Securities Act,
in reliance upon the exemption provided in Section 4(2) of the Securities Act,
(ii) the Notes have not been and will not be registered or qualified under
securities or "blue sky" laws of any jurisdiction, and (iii) the Notes may not
be resold or otherwise transferred except as permitted by Section 12.1(d) or by
the Liquidity Documents and only if so registered or qualified or if an
exemption from registration or qualification is available. Such Lender will
comply with all applicable federal and state securities laws in connection with
any subsequent resale of the Notes held by it.

        (g)    Institutional Investor.    Such Lender is a sophisticated
institutional investor and is an "accredited investor" as defined in
paragraphs (1), (2), (3) or (7) of Rule 501(a) of the Securities Act, and has
substantial knowledge and experience in financial and business matters and is
capable of evaluating the merits and risks of its participation in the
transactions under the Operative Documents including, without limitation, its
investment in the Notes and is able to bear the economic risk of such investment
for an indefinite period of time. Such Lender has been given all information
concerning the transactions under the Operative Documents, the Notes, the
Property, the Lessor and the Lessee, as requested by such Lender.

32

--------------------------------------------------------------------------------




ARTICLE IX

COVENANTS

        SECTION 9.1    Affirmative Covenants.    The Lessee hereby covenants and
agrees that on the Documentation Date and thereafter for so long as this
Agreement is in effect and until such time as all Commitments have been
terminated and all Obligations have been paid in full:

        (a)    Financial Statements, Reports, etc.    The Lessee shall furnish
to the Administrative Agent, with sufficient copies for the Lessor and each
Lender, the following, each in such form and such detail as the Administrative
Agent or the Required Participants shall reasonably request:

          (i)  As soon as available and in no event later than forty-five
(45) days after the last day of each of the first three (3) fiscal quarter of
the Lessee, a copy of the Financial Statements of the Lessee and its
Subsidiaries (prepared on a consolidated basis) for such quarter and for the
fiscal year to date, certified by the chief executive officer or chief financial
officer of the Lessee to present fairly in all material respects the financial
condition, results of operations and other information reflected therein and to
have been prepared in accordance with GAAP (subject to normal year-end audit
adjustments);

        (ii)  As soon as available and in no event later than ninety (90) days
after the close of each fiscal year of the Lessee, (A) copies of the audited
Financial Statements of the Lessee and its Subsidiaries (prepared on a
consolidated basis) for such year, audited by KPMG LLP or other independent
certified public accountants of recognized national standing acceptable to the
Administrative Agent, and (B) copies of the unqualified opinions (or qualified
opinions reasonably acceptable to the Administrative Agent) and, to the extent
delivered and within ten (10) days after delivery, final management letters
delivered by such accountants to the Audit Committee of the Board of Directors
in connection with all such Financial Statements;

        (iii)  No later than the dates on which the quarterly and year-end
Financial Statements are required to have been furnished pursuant to the
foregoing clauses (i) and (ii) , a compliance certificate of the chief executive
officer, chief financial officer or treasurer of the Lessee (a "Compliance
Certificate," substantially in the form of Exhibit D to this Participation
Agreement) which (A) states that the representations and warranties of the
Lessee set forth in Section 8.1 and 8.2 and in the other Operative Documents are
true and correct in all material respects as if made on such date (except for
representations and warranties expressly made as of a specified date, which
shall be true as of such date) and no CAA Default or Lease Default has occurred
and is continuing, or, if any such CAA Default or Lease Default has occurred and
is continuing, a statement as to the nature thereof and what action the Lessee
proposes to take with respect thereto; (B) sets forth, for the quarter, year or
other applicable period covered by such Financial Statements or as of the last
day of such quarter or year (as the case may be), the calculation of the
financial ratios and tests provided in Section 9.2(f) and Section 9.3; and (C)
lists all Subsidiaries of the Lessee and identifies each such Subsidiary which
is a Material Subsidiary;

        (iv)  As soon as available and in no event later than forty-five
(45) days after the last day of each fiscal quarter of the Lessee, a certificate
of the chief financial officer or treasurer of the Lessee which sets forth the
calculation of the Lessee's Debt/EBITDA Ratio for the consecutive four-quarter
period ending as of such date;

        (v)  As soon as possible and in no event later than five (5) Business
Days after any officer of the Lessee knows of the occurrence or existence of
(A) any Reportable Event under any Employee Benefit Plan or Multiemployer Plan;
(B) any actual litigation or suits against the Lessee or any of its Subsidiaries
which individually asserts a claim for monetary damages payable by the Lessee or
its Subsidiaries of $10,000,000 or more; (C) any other event or condition which
is reasonably likely to have a Material Adverse Effect; or (D) any CAA Default
or Lease Default;

33

--------------------------------------------------------------------------------




the statement of the chief executive officer, chief financial officer or
treasurer of the Lessee setting forth details of such event, condition, CAA
Default or Lease Default and the action which the Lessee proposes to take with
respect thereto;

        (vi)  As soon as available and in no event later than five (5) Business
Days after they are sent, made available or filed, copies of (A) all
registration statements and reports filed by the Lessee or any of its
Subsidiaries with any securities exchange or the United States Securities and
Exchange Commission (including, without limitation, all 10-Q, 10-K and 8-K
reports); (B) all reports, proxy statements and financial statements sent or
made available by the Lessee to its security holders; and (C) all press releases
concerning any material developments in the business of the Lessee made
available by the Lessee to the public generally; and

      (vii)  Such other instruments, agreements, certificates, opinions,
statements, documents and information relating to the operations or condition
(financial or otherwise) of the Lessee or its Subsidiaries, and compliance by
the Lessee with the terms of this Participation Agreement and the other
Operative Documents as the Administrative Agent may from time to time reasonably
request.

The requirements of clauses (i), (ii) and (vi) above may be satisfied by (i) the
posting of such documents on the Lessee's internet homepage located at
www.abobe.com or the SEC's homepage on the internet no later than the next
Business Day after such documents have been filed with the SEC; provided, that
such documents shall be in a format that is downloadable and printable; or
(ii) the delivery of such documents via electronic format by e-mail or
otherwise.

        (b)    Books and Records.    The Lessee and its Subsidiaries shall at
all times keep proper books of record and account in which full, true and
correct entries will be made of their transactions in accordance with GAAP.

        (c)    Inspections.    The Lessee and its Subsidiaries shall permit the
Administrative Agent and each Participant, or any agent or representative
thereof, upon reasonable notice and during normal business hours and to the
extent reasonably necessary for the administration of the Obligations, to visit
and inspect any of the properties and offices of the Lessee and its Material
Subsidiaries, to examine the books and records of the Lessee and its
Subsidiaries and make copies thereof, and to discuss the affairs, finances and
business of the Lessee and its Subsidiaries with, and to be advised as to the
same by, their officers and, after prior written notice to the Lessee, their
auditors and accountants, all at such times and intervals as the Administrative
Agent or the Note Purchaser may reasonably request; provided, however,
(i) unless a CAA Event of Default, Unwind Event or Lease Event of Default shall
have occurred and be continuing, any such visit and inspection shall be made at
the sole expense of the Administrative Agent or the Participant whose agent or
representative is making such visit and inspection and (ii) when a CAA Event of
Default, Unwind Event or Lease Event of Default exists, any such visit and
inspection shall be made at the sole expense of the Lessee.

        (d)    Insurance.    The Lessee will obtain and maintain in full force
and effect all of the insurance coverages and otherwise comply with all of the
provisions set forth in Section 2.7 of the Construction Agency Agreement and
Article XIII of the Lease. With respect to insurance coverages not specifically
addressed in the Lease or the Construction Agency Agreement, the Lessee and its
Material Subsidiaries shall:

          (i)  Carry and maintain insurance of the types and in the amounts
customarily carried from time to time during the term of this Agreement by
others engaged in substantially the same business as such Person and operating
in the same geographic area as such Person, including, but not limited to, fire,
public liability, property damage and worker's compensation;

        (ii)  Carry and maintain each policy for such insurance with (A) a
company which is rated A or better by A.M. Best and Company at the time such
policy is placed and at the time of each

34

--------------------------------------------------------------------------------




annual renewal thereof or (B) any other insurer which is reasonably satisfactory
to the Administrative Agent; and

        (iii)  Deliver to the Administrative Agent upon request not more than
once each year schedules setting forth all insurance then in effect.

        (e)    Governmental Charges and Other Indebtedness.    The Lessee and
its Subsidiaries shall promptly pay and discharge when due (i) all Taxes and
other Governmental Charges prior to the date upon which penalties accrue
thereon, (ii) all indebtedness which, if unpaid, could become a Lien upon the
property of the Lessee or its Material Subsidiaries and (iii) subject to any
subordination provisions applicable thereto, all other Indebtedness which in
each case, if unpaid, is reasonably likely to have a Material Adverse Effect,
except such Indebtedness as may in good faith be contested or disputed, or for
which arrangements for deferred payment have been made, provided, that in each
such case appropriate reserves are maintained to the reasonable satisfaction of
the Administrative Agent.

        (f)    Use of Proceeds.    The Lessee shall use the proceeds of the
Advances only for the purposes set forth in Section 3.4(c). The Lessee shall not
use any part of the proceeds of any Loan, directly or indirectly, for the
purpose of purchasing or carrying any Margin Stock or for the purpose of
purchasing or carrying or trading in any securities under such circumstances as
to involve the Lessee, any Participant or the Administrative Agent in a
violation of Regulations T, U or X issued by the Federal Reserve Board.

        (g)    General Business Operations.    Other than as permitted by
Sections 9.2(c) and 9.2(d) , each of the Lessee and its Subsidiaries shall
(i) preserve and maintain its corporate existence and all of its rights,
privileges and franchises reasonably necessary to the conduct of its business,
(ii) conduct its business activities in compliance with all Requirements of Law
and Contractual Obligations applicable to such Persons, and (iii) keep all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, except, in each case, where any
failure is not reasonably likely to have a Material Adverse Effect. The Lessee
shall maintain its chief executive office and principal place of business in the
United States.

        (h)    Pari Passu Ranking.    The Lessee shall take, or cause to be
taken, all actions necessary to ensure that the Obligations of the Lessee are
and continue to rank at least pari passu in right of payment with all other
unsecured Indebtedness of the Lessee.

        (i)    Separate Parcel.    On and after July 1, 2002, the Land shall be
a separate parcel for all real estate tax and assessment purposes, and no part
of the Land shall be aggregated with any other parcel for such purposes.

        (j)    Notices In Respect of Ground Lease, etc.    The Lessee shall
furnish to the Administrative Agent and the Lessor, promptly (but in any event
within ten (10) days) of the Lessee's receipt or delivery thereof, copies of any
notices and other written communications that the Lessee receives or delivers
under, or otherwise in connection with, the Ground Lease, the Development
Agreement, the Parking Agreement and/or any easements, covenants and
restrictions, or other agreements recorded against or affecting the ownership,
use or occupancy of the Property.

        SECTION 9.2    Negative Covenants.    The Lessee hereby covenants and
agrees that on the Effective Date and thereafter for so long as this
Participation Agreement is in effect and until such time as all Commitments have
been terminated and all Obligations have been paid in full:

        (a)    Indebtedness.    Neither the Lessee nor any of its Subsidiaries
shall create, incur, assume or permit to exist any Indebtedness except for the
following ("Permitted Indebtedness"):

          (i)  The Obligations of the Lessee under the Operative Documents;

35

--------------------------------------------------------------------------------

        (ii)  Indebtedness of the Lessee and its Subsidiaries listed in
Item 9.2(a) of Schedule IV and existing on the date of this Agreement which does
not otherwise qualify as Permitted Indebtedness;

        (iii)  Indebtedness of the Lessee and its Subsidiaries arising from the
endorsement of instruments for collection in the ordinary course of their
businesses;

        (iv)  Indebtedness of the Lessee and its Subsidiaries for trade accounts
payable, provided, that (A) such accounts arise in the ordinary course of
business and (B) no material part of any such account is more than ninety
(90) days past due (unless subject to a bona fide dispute and for which adequate
reserves have been established);

        (v)  Indebtedness of the Lessee and its Subsidiaries under Rate
Contracts, provided, that, at the time each Rate Contract is entered into, such
Rate Contract is for bona fide hedging operations and not for speculation;

        (vi)  Indebtedness of the Lessee and its Subsidiaries under initial or
successive refinancings of any Indebtedness permitted by clause (ii) above,
provided, that (A) the principal amount of any such refinancing does not exceed
the principal amount of the Indebtedness being refinanced and (B) the material
terms and provisions of any such refinancing (including maturity, redemption,
prepayment, default and subordination provisions) are no less favorable to the
Participants than the Indebtedness being refinanced;

      (vii)  Indebtedness of the Lessee and its Subsidiaries with respect to
surety, appeal, indemnity, performance or other similar bonds in the ordinary
course of business (including surety or similar bonds issued in connection with
the stay of a proceeding of the type described in Section 16.1(h) of the Lease);

      (viii)  Guaranty Obligations of the Lessee in respect of Permitted
Indebtedness of its Subsidiaries;

        (ix)  Indebtedness of the Lessee to any of its Subsidiaries,
Indebtedness of any of the Lessee's Subsidiaries to the Lessee or Indebtedness
of any of the Lessee's Subsidiaries to any of the Lessee's other Subsidiaries;

        (x)  Other Indebtedness of the Lessee and its Subsidiaries, provided,
that the aggregate principal amount of all such other Indebtedness outstanding
at any time does not exceed the sum of $275,000,000 plus fifteen percent (15%)
of the Lessee's Net Worth determined as of the last day of the immediately
preceding fiscal quarter.

        (b)    Liens.    The Lessee shall comply with its obligations set forth
in Section 11.1 of the Lease with respect to the Property. Neither the Lessee
nor any of its Subsidiaries shall create, incur, assume or permit to exist any
Lien on or with respect to any of its assets or property of any character,
whether now owned or hereafter acquired, except for the following ("Permitted
Liens"):

          (i)  Liens in favor of the Administrative Agent or any Participant
securing the Obligations;

        (ii)  Liens listed in Item 9.2(b) of Schedule IV and existing on the
date of this Agreement which do not otherwise qualify as Permitted Liens;

        (iii)  Liens for taxes or other Governmental Charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith, provided, that adequate reserves for the payment thereof have been
established in accordance with GAAP;

        (iv)  Liens of carriers, warehousemen, mechanics, materialmen, vendors,
and landlords and other similar Liens imposed by law incurred in the ordinary
course of business for sums not

36

--------------------------------------------------------------------------------




overdue more than forty-five (45) days or being contested in good faith,
provided, that adequate reserves for the payment thereof have been established
in accordance with GAAP;

        (v)  Deposits under workers' compensation, unemployment insurance and
social security laws or to secure the performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, or to secure
statutory obligations of surety or appeal bonds or to secure indemnity,
performance or other similar bonds in the ordinary course of business;

        (vi)  Zoning restrictions, easements, rights-of-way, title
irregularities and other similar encumbrances, which alone or in the aggregate
are not substantial in amount and do not materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of the Lessee or any of its Subsidiaries;

      (vii)  Banker's Liens and similar Liens (including set-off rights) in
respect of bank deposits;

      (viii)  Liens on any property or assets acquired, or on the property or
assets of any Persons acquired, by the Lessee or any of its Subsidiaries after
the date of this Agreement pursuant to Section 9.2(d), provided, that (A) such
Liens exist at the time such property or assets or such Persons are so acquired
and (B) such Liens were not created in contemplation of such acquisitions;

        (ix)  Judgement Liens, provided, that such Liens do not constitute an
Event of Default under Section 16.1(h) of the Lease;

        (x)  Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties and in connection with the
importation of goods in the ordinary course of the Lessee's and its
Subsidiaries' businesses;

        (xi)  Liens securing purchase money loans and Capital Leases incurred by
the Lessee and its Subsidiaries to finance their acquisition of real property,
fixtures or equipment provided, that (A) in each case, the Indebtedness secured
by such Liens (1) is incurred by such Person at the time of, or not later than
ninety (90) days after, the acquisition by such Person of the property so
financed, (2) does not exceed the purchase price of the property so financed;
and (3) constitutes Permitted Indebtedness under Section 9.2(a); and (B) in each
case, such Lien (1) covers only those assets, the acquisition of which was
financed by such Permitted Indebtedness, and (2) secures only such Permitted
Indebtedness; and provided, further, that this clause (xi) shall apply to Liens
incurred to finance the costs incurred by Adobe Systems Europe, Ltd. to acquire
real property in Scotland prior to the date of this Agreement, construct
improvements thereon and install fixtures and equipment therein prior to
completion so long as the Indebtedness secured thereby meets all of the
foregoing requirements except clause (A)(1);

      (xii)  Liens on the property or assets of any Subsidiary of the Lessee in
favor of the Lessee or any other Subsidiary of the Lessee;

      (xiii)  Liens incurred in connection with the extension, renewal or
refinancing of the Indebtedness secured by the Liens described in clause (ii) or
(xi) above, provided, that any extension, renewal or replacement Lien (A) is
limited to the property covered by the existing Lien and (B) secures
Indebtedness which is no greater in amount and has material terms no less
favorable to the Participants than the Indebtedness secured by the existing
Lien; and

      (xiv)  Other Liens, provided, that (A) the Indebtedness secured by such
other Liens constitutes Permitted Indebtedness under Section 9.2(a) and (B) the
aggregate principal amount of such Indebtedness outstanding at any time does not
exceed ten percent (10%) of the Lessee's Net Worth determined as of the last day
of the immediately preceding fiscal quarter.

37

--------------------------------------------------------------------------------




        (c)    Asset Dispositions.    Neither the Lessee nor any of its
Subsidiaries shall sell, lease, transfer or otherwise dispose of any of its
assets or property, whether now owned or hereafter acquired, except for the
following:

          (i)  Sales by the Lessee and its Subsidiaries of inventory in the
ordinary course of their businesses;

        (ii)  Sales by the Lessee and its Subsidiaries of surplus, damaged, worn
or obsolete equipment or inventory in the ordinary course of their businesses;

        (iii)  Sales by the Lessee and its Subsidiaries or other dispositions of
Investments permitted by Section 9.2(e);

        (iv)  Sales or assignments by the Lessee and its Subsidiaries of
defaulted receivables to a collection agency in the ordinary course of their
businesses;

        (v)  Licenses by the Lessee and its Subsidiaries of their products,
patents, copyrights, trademarks, trade names, trade secrets, service marks and
any other intellectual property in the ordinary course of their businesses;

        (vi)  Sales by the Lessee and its Subsidiaries of closed facilities
which are for cash and do not exceed $55,000,000 in the aggregate during the
term of this Agreement;

      (vii)  Sales, licenses or other dispositions of assets and property by the
Lessee to any of the Lessee's Subsidiaries or by any of the Lessee's
Subsidiaries to the Lessee or any of its other Subsidiaries; and

      (viii)  Other sales, leases, transfers and disposals by the Lessee and its
Subsidiaries of assets and property, provided, that(A) no Default has occurred
and is continuing on the date of, or will result after giving effect to, any
such sale, lease, transfer or disposal and (B) the aggregate book value of all
such assets and property so sold, leased, transferred or otherwise disposed of
in any fiscal year does not exceed ten percent (10%) of the Lessee's Net Worth
determined as of the last day of the immediately preceding fiscal year.

        (d)    Mergers, Acquisitions, Etc.    Neither the Lessee nor any of its
Subsidiaries shall consolidate with or merge into any other Person or permit any
other Person to merge into it, acquire any Person as a new Subsidiary or acquire
all or substantially all of the assets of any other Person, except for the
following:

          (i)  Any Subsidiary of the Lessee may merge or consolidate with any
other Subsidiary of Lessee, and the Lessee or any Subsidiary of the Lessee may
establish new Subsidiaries;

        (ii)  Any Subsidiary of the Lessee may merge or consolidate with the
Lessee, provided, that the Lessee is the surviving corporation;

        (iii)  Any Subsidiary of the Lessee may dissolve after transferring or
distributing its assets to the Lessee or any of its Subsidiaries, provided, that
no Default has occurred and is continuing on the date of, or will result after
giving effect to, any such dissolution;

        (iv)  Any Subsidiary of the Lessee may merge or consolidate with any
other Person, whether or not such other Person becomes a Subsidiary of the
Lessee, or acquire any Person as a Subsidiary or acquire all or substantially
all of the assets of any other Person, provided, that the Lessee shall continue
to be in compliance with each of the financial covenants set forth in
Section 9.3 hereof immediately following any such merger, consolidation or
acquisition; and

        (v)  The Lessee may merge or consolidate with any other Person, acquire
any Person as a new Subsidiary or acquire all or substantially all of the assets
of any other Person, provided, that (A) in the case of any merger or
consolidation, either (1) the Lessee is the surviving corporation

38

--------------------------------------------------------------------------------




or (2) the surviving Person (x) is a solvent United States corporation and
(y) assumes all of the obligations of the Lessee in a manner reasonably
acceptable to the Administrative Agent and (B) no Lease Default has occurred and
is continuing at the time of such merger, consolidation or acquisition or will
occur after giving effect to such merger, consolidation or acquisition.

        (e)    Investments.    Neither the Lessee nor any of its Subsidiaries
shall make any Investment except for Investments in the following:

          (i)  Investments permitted by the investment policy of the Lessee set
forth in Item 9.2(e)(i) of Schedule IV or, if any changes to the investment
policy of the Lessee are hereafter duly approved by the Board of Directors of
the Lessee or designated committee thereof, in any subsequent investment policy
that is the most recent investment policy delivered by the Lessee to the
Administrative Agent with a certificate of the Lessee's chief financial officer
to the effect that such investment policy has been duly approved by the Lessee's
Board of Directors and is then in effect;

        (ii)  Investments listed in Item 9.2(e)(ii) of Schedule IV existing on
the date of this Agreement which are not otherwise permitted by the investment
policy of the Lessee set forth in Item 9.2(e)(i) of Schedule IV;

        (iii)  Investments received by the Lessee and its Subsidiaries in
connection with the bankruptcy or reorganization of customers and suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business;

        (iv)  Investments arising from rights received by the Lessee and its
Subsidiaries upon the required payment of any permitted Indebtedness of the
Lessee and its Subsidiaries;

        (v)  Investments consisting of loans to employees, officers and
directors of the Lessee or its Subsidiaries;

        (vi)  Investments by the Lessee and its Subsidiaries in Rate Contracts,
provided, that, at the time each Rate Contract is entered into, such Rate
Contract is for bona fide hedging operations and not for speculation;

      (vii)  Deposit accounts;

      (viii)  Investments permitted by Section 9.2(e);

        (ix)  Investments by the Lessee and its Subsidiaries in each other;

        (x)  Venture capital Investments made by the Lessee and/or its
Subsidiaries and Adobe Ventures, L.P., Adobe Ventures II, L.P., Adobe
Ventures III, L.P., Adobe Ventures IV, L.P. and any other venture capital
partnership in which all of the limited partners are the Lessee, its
Subsidiaries, its Affiliates or employees of the Lessee or its Subsidiaries
(individually, a "VC Partnership"), provided, that (A) at the time a venture
capital Investment is made in any Person, such Person either operates or is
expected to operate in an industry related to the business operations of the
Lessee or its Subsidiaries (including Persons which possess or may possess
technologies, sales and services capabilities, operations or content related to
any product of the Lessee or its Subsidiaries) or has been identified by the
Lessee as a candidate for a strategic relationship with the Lessee or its
Subsidiaries, (B) the aggregate consideration paid (including Indebtedness
incurred) by the Lessee or its Subsidiaries for all such venture capital
Investments (less any return of capital received in cash on the sale of such
venture capital Investments and any gain or other income realized on such
venture capital Investments which is reinvested in new venture capital
Investments) does not exceed $175,000,000 at any time, and (C) no CAA Default

39

--------------------------------------------------------------------------------




or Lease Default has occurred and is continuing on the date of, or will result
after giving effect to, any such venture capital Investment;

        (xi)  Investments consisting of purchase money financing provided by the
Lessee and its Subsidiaries to their customers; and

      (xii)  Other Investments, provided, that:

        (A)  No CAA Default or Lease Default has occurred and is continuing on
the date of, or will result after giving effect to, any such Investment; and

        (B)  The aggregate consideration paid (including Indebtedness incurred)
by the Lessee and its Subsidiaries for all such Investments in any fiscal year
does not exceed ten percent (10%) of the Lessee's Net Worth determined as of the
last day of the immediately preceding fiscal year.

        (f)    Dividends, Redemptions, Etc.    Neither the Lessee nor any of its
Subsidiaries shall pay any dividends or make any distributions on its Equity
Securities; purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Securities; return any capital to any holder of its Equity
Securities as such; make any distribution of assets, Equity Securities,
obligations or securities to any holder of its Equity Securities as such; or set
apart any sum for any such purpose; except as follows:

          (i)  The Lessee or any of its Subsidiaries may pay dividends on its
Equity Securities payable solely in such Person's own Equity Securities and the
Lessee may purchase, redeem, retire, defease or otherwise acquire for value
Equity Securities of the Lessee issued to employees of the Lessee or its
Subsidiaries in exchange for other Equity Securities of the Lessee;

        (ii)  Any Subsidiary of the Lessee may pay dividends to or repurchase
its Equity Securities from the Lessee or another Subsidiary; and any Subsidiary
may purchase Equity Securities of the Lessee in the open market or from the
Lessee (in which case such purchase would not be considered a repurchase by the
Lessee for purposes of clause (v) below), and the Lessee may issue its Equity
Securities to any Subsidiary;

        (iii)  Adobe Incentive Partners may make Adobe Incentive Partners
Distributions and any VC Partnership may make distributions to its partners;

        (iv)  The Lessee may repurchase its Equity Securities from an employee
of the Lessee or its Subsidiaries (A) in an amount equal to any taxes payable by
such employee upon the exercise of options to purchase Equity Securities of the
Lessee, or (B) upon termination of such employee's employment; and

        (v)  The Lessee may pay other dividends on its Equity Securities in cash
or repurchase its Equity Securities for cash or for another company's Equity
Securities, provided, that:

        (A)  In each case, no CAA Event of Default, Unwind Event or Lease Event
of Default has occurred and is continuing on the date of, or will result after
giving effect to, any such payment or repurchase; and

        (B)  If the Debt/EBITDA Ratio of the Lessee for any consecutive
four-quarter period is equal to or greater than 1.25:1.00, the sum of Lessee's
Net Share Repurchases and cash dividends (excluding dividends payable pursuant
to clauses (ii) and (iii) above) for the next succeeding quarter shall not
exceed forty percent (40%) of the Lessee's EBITDA for such consecutive
four-quarter period.

        (g)    Change in Business.    Neither the Lessee nor any of its
Subsidiaries shall engage in any business substantially different from its
present business, as described in the 10-K report filed by the

40

--------------------------------------------------------------------------------

Lessee with the Securities and Exchange Commission for the fiscal year ended
December 1, 2000, and other internet-related services for its customers.

        (h)    Employee Benefit Plans.    

          (i)  Neither the Lessee nor any ERISA Affiliate shall (A) adopt or
institute any Employee Benefit Plan that is an employee pension benefit plan
within the meaning of Section 3(2) of ERISA, (B) take any action which will
result in the partial or complete withdrawal, within the meanings of
Sections 4203 and 4205 of ERISA, from a Multiemployer Plan, (C) engage or permit
any Person to engage in any transaction prohibited by Section 406 of ERISA or
section 4975 of the IRC involving any Employee Benefit Plan or Multiemployer
Plan which would subject the Lessee or any ERISA Affiliate to any tax, penalty
or other liability including a liability to indemnify, (D) incur or allow to
exist any accumulated funding deficiency (within the meaning of section 412 of
the IRC or Section 302 of ERISA), (E) fail to make full payment when due of all
amounts due as contributions to any Employee Benefit Plan or Multiemployer Plan,
(F) fail to comply with the requirements of section 4980B of the IRC or Part 6
of Title I(B) of ERISA, or (G) adopt any amendment to any Employee Benefit Plan
which would require the posting of security pursuant to section 401(a)(29) of
the IRC, where singly or cumulatively, the above would be reasonably likely to
have a Material Adverse Effect.

        (ii)  Neither the Lessee nor any of its Subsidiaries shall (A) engage in
any transaction prohibited by any Governmental Rule applicable to any Foreign
Plan, (B) fail to make full payment when due of all amounts due as contributions
to any Foreign Plan or (C) otherwise fail to comply with the requirements of any
Governmental Rule applicable to any Foreign Plan, where singly or cumulatively,
the above would be reasonably likely to have a Material Adverse Effect.

        (i)    Transactions With Affiliates.    Neither the Lessee nor any of
its Subsidiaries shall enter into any Contractual Obligation with any Affiliate
(other than the Lessee or one of its Subsidiaries) or engage in any other
transaction with any Affiliate except (i) for agreements with officers and
directors of the Lessee or its Subsidiaries for indemnification or participation
under the Lessee's equity plans and loans to or retention or severance
agreements with officers and directors of the Lessee or its Subsidiaries, each
as approved by the Board of Directors of the Lessee; (ii) upon terms at least as
favorable to the Lessee or such Subsidiary as an arms-length transaction with
unaffiliated Persons; or (iii) for transactions with Affiliates in which the
Lessee or its Subsidiaries have venture capital Investments permitted by
Section 9.2(e)(x).

        (j)    Accounting Changes.    Neither the Lessee nor any of its
Subsidiaries shall change (i) its fiscal year (currently ending the Friday
closest to November 30) or (ii) its accounting practices except as required by
GAAP.

        SECTION 9.3    Financial Covenants.    Until the termination of this
Agreement and the satisfaction in full by the Lessee of all Obligations, the
Lessee will comply, and will cause compliance, with the following financial
covenants, unless the Required Participants shall otherwise consent in writing:

        (a)    Quick Ratio.    The Lessee shall not permit its Quick Ratio to be
less than 1.00 on the last day of any fiscal quarter.

        (b)    Debt/EBITDA Ratio.    The Lessee shall not permit its Debt/EBITDA
Ratio for any consecutive four-quarter period to be greater than 2.50.

        (c)    Fixed Charge Coverage Ratio.    The Lessee shall not permit its
Fixed Charge Coverage Ratio for any consecutive four-quarter period to be less
than 2.25.

41

--------------------------------------------------------------------------------




ARTICLE X

GROUND LEASE

        SECTION 10.1    Ground Lease.    The Lessee will, for the benefit of the
Lessor, perform all obligations, covenants and agreements to be performed by the
Lessor, as tenant, under the Ground Lease, and the Lessor shall have no
responsibility for compliance with such obligations, covenants and agreements.
In addition to and not in limitation of any of the Lessee's other obligations
under the Lease, the Lessee shall punctually pay and perform for the benefit of
the Lessor all of the obligations and liabilities whatsoever of the Lessor under
the Ground Lease, including, without limitation, paying all rent due from time
to time under the Ground Lease and indemnifying the Lessor from and against all
claims for which the Lessor is liable under the Ground Lease to the landlord
thereunder. The Lessee agrees that it will not take any action, or omit to take
any action, that could result in a default under the Ground Lease or the
termination of the Ground Lease.

ARTICLE XI

LESSEE DIRECTIONS EXTENSION OF MATURITY DATE; LESSOR SECURITY

        SECTION 11.1    Right of Lessee.    The Lessee shall have the exclusive
right to replace a Non-Consenting Participant pursuant to Section 11.3.

        SECTION 11.2    Maturity Date Extension; Basic Term Extension.

        (a)    Extension of Original Maturity Date.    The Lessee may, not later
than the date occurring one-hundred and eighty (180) days prior to the Original
Maturity Date, request that the Note Purchaser and the Liquidity Banks extend
the Original Maturity Date to such later date as the Lessee may request in
writing (a "Original Maturity Date Extension Request"); provided, however, that
in no event shall the requested extended Maturity Date occur later than the
Scheduled Basic Lease Term Termination Date. Each of the Note Purchaser and each
Liquidity Bank may grant or deny its consent to such extension in its sole
discretion by notifying the Administrative Agent and the Lessor in writing (with
a copy to the Lessee); provided, however, that any such Person that fails to
respond to any such request within sixty (60) days after its receipt thereof
(the "Original Maturity Date Extension Response Date") shall be deemed to have
denied such request (any non-consenting Note Purchaser or Liquidity Bank and any
Note Purchaser or Liquidity Bank that fails to respond to the Lessee's Maturity
Date Extension Request within the time period specified above, a "Non-Consenting
Lender"). Any Original Maturity Date Extension Request shall be delivered to the
Lessor, the Administrative Agent and each Lender not earlier than three-hundred
and sixty-five (365) days and not later than one-hundred and eighty (180) days
prior to the Original Maturity Date.

The extension of the Original Maturity Date contemplated by any Original
Maturity Date Extension Request shall become effective as of the first date
(with respect to any such extension, the "Original Maturity Date Extension
Effective Date") on or after the Original Maturity Date Extension Response Date
on which all of the following conditions shall have been satisfied (or shall
have been waived by the Note Purchaser and each Liquidity Bank (other than any
Non-Consenting Lender that shall have been replaced pursuant to Section 11.3),
each Replacement Participant and each Refinancing Party):

          (i)  On both the date of the Original Maturity Term Extension Request
and the Original Maturity Term Extension Effective Date, (A) each of the
representations and warranties made by the Lessee in or pursuant to the
Operative Documents shall be true and correct in all material respects as if
made on and as of each such date (except to the extent any such representation
or warranty specifically relates to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date) and (B) the Lessee shall not have
elected the Remarketing Option or Purchase Option; and

42

--------------------------------------------------------------------------------





        (ii)  the Note Purchaser, each Liquidity Bank (other than, in each case,
Non-Consenting Lenders that have been replaced pursuant to Section 11.3), each
Replacement Participant and each Refinancing Party shall have consented in
writing (in their respective sole discretion) to the Original Maturity Date
Extension Request on or prior to the Original Maturity Date in effect
immediately prior to such extension.

Notwithstanding the foregoing, KeyBank National Association, in its capacity as
a Liquidity Bank (the "Specified Liquidity Bank"), hereby consents and agrees
that, so long as its outstanding Loans do not exceed the Maximum Non-Refinanced
Amount (after giving effect to any refinancing pursuant to Section 11.4), its
consent shall not be required under this Section 11.2(a) with respect to any
extension of the Original Maturity Date to a date no later than the seventh
(7th) anniversary of the Documentation Date.

        (b)    Basic Term Extension.    The Lessee may, not later than the date
occurring one-hundred and eighty (180) days prior to the Scheduled Basic Term
Termination Date then in effect (the "Original Date"), request that the Lessor,
the Note Purchaser and the Liquidity Banks extend the Scheduled Basic Term
Termination Date then in effect to such later date as the Lessee may request in
writing (a "Basic Term Extension Request"). Each of the Lessor, the Note
Purchaser and the Liquidity Banks may grant or deny its consent to such
extension in its sole discretion by notifying the Administrative Agent in
writing (with a copy to the Lessee); provided, however, that any Participant
that fails to respond to any such request within sixty (60) days after its
receipt thereof (the "Basic Term Extension Response Date"), shall be deemed to
have denied such request (any non-consenting Participant and any Participant
that fails to respond to the Lessee's Basic Term Extension Request within the
time period specified above, together with any Non-Consenting Lenders,
collectively, "Non-Consenting Participants"). Any Basic Term Extension Request
shall be delivered to the Lessor, the Administrative Agent and each Lender not
earlier than 365 days and not later than 180 days prior to the Original Date.

        The extension of the Scheduled Basic Term Termination Date contemplated
by any Basic Term Extension Request shall become effective as of the first date
(with respect to any such extension, the "Basic Term Extension Effective Date")
on or after the Basic Term Extension Response Date on which all of the following
conditions shall have been satisfied (or shall have been waived by each
Participant (other than any Non-Consenting Participant that shall have been
replaced pursuant to Section 11.3) and each Replacement Participant):

          (i)  On both the date of the Basic Term Extension Request and the
related Basic Term Extension Effective Date, (A) each of the representations and
warranties made by the Lessee in or pursuant to the Operative Documents shall be
true and correct in all material respects as if made on and as of each such date
(except to the extent any such representation or warranty specifically relates
to an earlier date, in which case such representation or warranty shall have
been true and correct in all material respects on and as of such earlier date)
and (B) the Lessee shall not have elected the Remarketing Option or Purchase
Option; and

        (ii)  the Note Purchaser, the Lessor and each Liquidity Bank (other
than, in each case, Non-Consenting Participants that have been replaced pursuant
to Section 11.3) and the Replacement Participants shall have consented in
writing in their respective sole discretion to the Basic Term Extension Request
on or prior to the Original Date.

        (c)    New Credit Decision.    Each Participant's determination with
respect to a Maturity Date Extension Request or Basic Term Extension Request
shall be a new credit determination and within such Participant's sole and
absolute discretion, and may be conditioned upon such terms and conditions as
shall be deemed appropriate by the consenting Participants, including receipt of
such financial information, documentation or other information or conditions as
may be requested by such

43

--------------------------------------------------------------------------------

Participant (including the receipt of appraisals and the recalculation of Rent
and the Maximum Recourse Amount).

        SECTION 11.3    Replacement of Non-Consenting Participants.    

        (a)  Pursuant to the Maturity Date Extension Request or Basic Term
Extension Request, the Lessee shall be permitted to replace any Non-Consenting
Participant with (i) in the case of a replacement Lender, another commercial
bank, financial institution or "accredited investor" (as defined in Regulation D
of the SEC) specified by the Lessee, which replacement entity shall (A) in the
case of a replacement Liquidity Bank, have a rating no lower than A-1 from S&P
and P-1 from Moody's, and (B) in the case of a replacement Note Purchaser, be an
Eligible Note Purchaser (each, a "Replacement Lender") or (ii) in the case of a
replacement Lessor, any other Person (a "Replacement Lessor" and, together with
the Replacement Lenders, "Replacement Participants"), with each such replacement
to be effective as of the Original Maturity Date or the Original Date, as
applicable (in the case of a Replacement Lender), or as of the Original Date (in
the case of a Replacement Lessor); provided, however, that (i) such replacement
does not conflict with any Applicable Law, (ii) the Replacement Participant
shall purchase from the applicable Non-Consenting Participant (A) at par, all
(x) Loans and Liquidity Loans or (y) Lessor Amounts (as applicable) of such
Non-Consenting Participant, (B) all accrued interest on the Loans and Liquidity
Loans of such Non-Consenting Lender or all accrued Yield on the Lessor Amounts
of such Non-Consenting Participant, as applicable, and (C) all other amounts
owing to such Non-Consenting Participant, in each case to the Original Date,
(iii) without limiting any other obligation of the Lessee under Article XIII,
the Lessee shall indemnify such Non-Consenting Participant under Article XIII if
any Loan, Liquidity Loan or Lessor Amount owing to such Non-Consenting
Participant shall be prepaid (or purchased) other than on a Rent Payment Date,
(iv) such replacement shall be made in accordance with the provisions of
Article XII, including the receipt of any consents required pursuant thereto
(provided, that the Lessee or the relevant Replacement Participant shall be
obligated to pay all costs and expenses of the Non-Consenting Participant and
the Administrative Agent arising in connection with such assignment), and
(v) such Replacement Participant shall have agreed to be subject to all of the
terms and conditions of the applicable Operative Documents (including the
extension of the Maturity Date and Scheduled Basic Term Termination Date, as
applicable, contemplated by the applicable Maturity Date Extension Request or
Basic Term Extension Request).

        (b)  Under no event or circumstance may any entity which does not
comply, in the sole determination of the Conduit Agent, with each requirement
for a Liquidity Bank (or "Purchaser", as defined in the Asset Purchase
Agreement) under the Liquidity Documents be permitted to replace or refinance
any Liquidity Bank.

        SECTION 11.4    Election to Refinance Loans.    The Lessee may elect to
refinance, or cause one of its Subsidiaries to refinance (the Lessee or any such
Subsidiary, a "Refinancing Lender"), all or a portion of the outstanding Notes
held by the Note Purchaser by entering into a loan agreement with the Lessor
pursuant to which the Refinancing Lender will make new loans ("Refinancing
Loans") to the Lessor on the Original Maturity Date, the proceeds of which will
be used to repay on the Original Maturity Date, all or a portion of the Notes
(such Notes or portion thereof, the "Refinanced Notes"); provided, however, that
(a) the Lessee shall not be permitted to refinance (or cause a Subsidiary of the
Lessee to refinance) less than all of the outstanding Notes unless the aggregate
principal amount of the Notes that are not refinanced by the Refinancing Lender
(the "Purchased Notes") have an aggregate principal amount of not more than
11.8686% of the Property Cost (the "Maximum Non-Refinanced Amount"), (b) any
Purchased Notes shall be assigned in full to the Specified Liquidity Bank (and
the Specified Liquidity Bank hereby agrees, for the benefit of the Lessee, that
it shall purchase such Purchased Notes from the Note Purchaser in the event that
a Refinancing Lender refinances Notes in accordance with this Section) on the
Original Maturity Date, (c) all outstanding Notes shall be repaid in full on the
Original Maturity Date, and the Note Purchaser shall receive, on the Original
Maturity Date, all accrued interest on the Notes and all other

44

--------------------------------------------------------------------------------

amounts then due and payable to the Note Purchaser under the Operative
Documents, (d) the Refinancing Loans shall mature on the Scheduled Basic Term
Termination Date then in effect, (e) the Purchased Notes (if any) shall be
entitled to receive payments of accrued interest thereon and, at any time that
the principal thereof shall become due, principal thereon, prior to the payment
of any interest of or principal on the Refinancing Loans, and the Lessee shall
agree to amend this Participation Agreement as reasonably requested by the
Specified Liquidity Bank to give effect to such subordination in right of
payment and (f) the Lessee shall pay on demand all reasonable costs and expenses
(including reasonable attorneys' fees and expenses) incurred by the
Administrative Agent, the Conduit Agent, the Program Administrator or any
Participant in connection with the refinancing of the Refinanced Notes, the
purchase of the Purchased Notes by the Specified Liquidity Bank and the
negotiation, execution and delivery of any amendments to the Operative Documents
in connection therewith. In furtherance of the foregoing, each of the
Administrative Agent and each Participant agrees that it shall, at the sole cost
and expense of the Lessee, reasonably cooperate with the Lessee to amend the
Operative Documents to (i) modify the interest rate applicable to the
Refinancing Loans (and make corresponding changes to the calculation of Basic
Rent payable under the Lease), (ii) give effect to the subordination of the
Refinancing Loans described in the preceding sentence (if applicable) and
(iii) make such other changes to the Operative Documents as may be reasonably
requested by the Lessee in connection with the refinancing of the Notes
described herein; provided, however, that no such amendment or other
modification shall adversely affect the economic assumptions, rights or
obligations of the Administrative Agent or any Participant in any respect.

        SECTION 11.5    Replacement of Note Purchaser.    Upon not less than ten
(10) days' prior notice, the Lessee shall be permitted to replace the Note
Purchaser with an Eligible Note Purchaser selected by the Lessee (a "Replacement
Note Purchaser"), with such replacement to be effective as of the date specified
by the Lessee in its notice to the Note Purchaser (such date, the "Replacement
Date"), if any of the following events shall have occurred: (a) the Note
Purchaser shall fail to consent to an amendment, waiver or other modification to
any Operative Document which amendment, waiver or other modification shall have
been consented to by the Required Lenders or Required Participants (as
applicable) required to consent thereto pursuant to clause (b) of the definition
of "Required Lenders" or clause (b) of the definition of "Required
Participants"; (b) the Note Purchaser breaches any of its covenants contained in
any Operative Document (including without limitation its Commitment to fund
under its Notes upon the satisfaction of all conditions thereto); or (c) the
Note Purchaser is downgraded below A-1 by S&P or below P-1 by Moody's or any
other event occurs that results in a required funding by the Liquidity Banks
pursuant to the Asset Purchase Agreement; provided, however, that (i) such
replacement does not conflict with any Applicable Law, (ii) the Replacement Note
Purchaser shall purchase from the Note Purchaser (A) at par, all Notes of the
Note Purchaser, and (B) all accrued interest on the Notes of the Note Purchaser,
(iii) the Note Purchaser shall receive payment of all amounts owing to the Note
Purchaser under the Operative Documents to the Replacement Date, (iv) without
limiting any other obligation of the Lessee under Article XIII, the Lessee shall
indemnify the Note Purchaser under Article XIII if the prepayment or purchase
exceeds the aggregate Face Value of Commercial Paper maturing on the date of
prepayment or purchase, (v) such replacement shall be made in accordance with
the provisions of Article XII, including the receipt of any consents (other than
consent by the Note Purchaser) required pursuant thereto (provided, that, in the
case of a replacement of the Note Purchaser pursuant to clause (a) above, the
Lessee or the Replacement Note Purchaser shall be obligated to pay all costs and
expenses of the Note Purchaser and the Administrative Agent arising in
connection with such assignment) and (vi) the Replacement Note Purchaser shall
have agreed to be subject to all of the terms and conditions of the applicable
Operative Documents (including, if such replacement of the Note Purchaser is
being made in connection with an event of the type described in clause (a)
above, the terms and conditions of the amendment, waiver or other modification
requested by the Lessee).

45

--------------------------------------------------------------------------------


ARTICLE XII

TRANSFERS OF PARTICIPANTS' INTERESTS

        SECTION 12.1    Assignments by Participants.    

        (a)    Assignments by Liquidity Banks.    Each Liquidity Bank may, with
the prior written consent of the Lessee, the Administrative Agent and the Lessor
(which consents shall not be unreasonably withheld, provided, however, that
(i) the consent of the Lessee shall not be required if a CAA Default or Lease
Default shall have occurred and be continuing and (ii) no such consents shall be
required in the case of an assignment by a Liquidity Bank to a Note Purchaser,
another Liquidity Bank or an Affiliate of a Liquidity Bank), assign all or a
portion of its rights and obligations hereunder to one or more commercial banks,
financial institutions or "accredited investors" (as defined in Regulation D of
the SEC) having ratings not lower than A-1 (by S&P) and P-1 (by Moody's);
provided, that (i) each such assignment shall be of a constant, not varying,
percentage of all of the assigning Liquidity Bank's rights and obligations under
the Operative Documents; and (ii) any such assignment (other than an assignment
to the Note Purchaser) shall be in a minimum aggregate amount of $5,000,000 of
the assigning Liquidity Bank's Commitment (or the balance of such Commitment, if
less). The Administrative Agent agrees that upon notice of any such assignment
and surrender of the appropriate Note or Notes, it will promptly provide to the
assigning Lender and to the assignee separate promissory notes in the amount of
their respective interests substantially in the form of the original Note (but
with notation thereon that it is given in substitution for and replacement of
the original Note or any replacement notes thereof).

        (b)    Assignments by Lessor.    The Lessor may, with the prior written
consent of the Lessee and the Administrative Agent (which consents shall not be
unreasonably withheld; provided, however, that the consent of the Lessee shall
not be required if any CAA Default or Lease Default shall have occurred and be
continuing) assign all of its rights and obligations hereunder to any other
Person pursuant to an assignment agreement in form and substance reasonably
satisfactory to the Lessee and the Administrative Agent (provided, that Lessee's
approval shall not be required if a CAA Default or Lease Default shall have
occurred and be continuing), which assignment agreement shall, in the case of
any assignment of less than all outstanding Lessor Amounts, include such agency
provisions as the original Lessor may deem necessary or appropriate. The Lessor
shall make such filings and give such notices as shall be necessary to evidence
such assignment in all public offices where filings have been made under the
Operative Documents, and the Lessee and the Administrative Agent shall cooperate
with the Lessor in effecting such filings and notices. In connection with any
assignment pursuant to this Section 12.1(b), the Lessee and the Administrative
Agent will, promptly upon the request of the Lessor, execute and deliver an
acknowledgment of such assignment and the succession of the transferee to all
rights and obligations of the transferor Lessor under the Operative Documents in
such form as the transferee may reasonably request in connection with an
assignment pursuant to this Section 12.1(b).

        (c)    Effectiveness of Assignments.    Upon (i) the delivery to the
Lessee, the Lessor and the Administrative Agent of an assignment agreement in
accordance with this Section 12.1, (ii) the receipt of any applicable consents
required hereunder in connection therewith and (iii) in the case of any
assignment by a Lender, the payment by the assignor or assignee Participant to
the Administrative Agent for its own account of a transfer fee of $5,000, then,
from and after the effective date specified in such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment Agreement, have the rights and obligations of a
Participant under this Participation Agreement and the other Operative Documents
and become a "Note Purchaser," "Liquidity Bank" or "Lessor" (as applicable) for
all purposes of the Operative Documents and the assigning Participant shall, to
the extent of the interest assigned by such Assignment Agreement release and be
released from its rights and obligations under this Participation

46

--------------------------------------------------------------------------------




Agreement and the other Operative Documents. Under no event or circumstance may
any entity which does not comply, in the sole determination of the Conduit
Agent, with each requirement for a Liquidity Bank (or Purchaser) under the
Liquidity Documents be permitted to replace or refinance any Liquidity Bank.

        (d)    Assignments by the Note Purchaser.    

          (i)  Provided the same does not require registration of the Notes
under the Securities Act, the Note Purchaser may, without restriction or
formality of any kind: (i) transfer all or part of its rights, obligations and
interest in, to and under the Notes and the Operative Documents to the Lessor or
any Liquidity Bank (and may grant participations therein to any
bankruptcy-remote commercial paper conduit sponsored by The Bank of
Tokyo-Mitsubishi, Ltd.) and grant a security interest therein to the Collateral
Agent for its commercial paper program; and (ii) the Conduit Agent may similarly
transfer any interest it so receives.

        (ii)  In addition to the Note Purchaser's rights set forth in
clause (i), the Note Purchaser may, with the prior written consent of the
Lessee, the Administrative Agent and the Lessor (which consents shall not be
unreasonably withheld, provided, however, that the consent of the Lessee shall
not be required if a CAA Default or Lease Default shall have occurred and be
continuing), assign all or a portion of its rights and obligations hereunder to
one or more Eligible Note Purchasers; provided, that (i) each such assignment
shall be of a constant, not varying, percentage of all of the assigning Note
Purchaser's rights and obligations under the Operative Documents; and (ii) any
such assignment shall be in a minimum aggregate amount of $50,000,000 of the
assigning Note Purchaser's Commitment (or the balance of such Commitment, if
less). The Lessor agrees that upon notice of any such assignment and surrender
of the appropriate Note or Notes, it will promptly provide to the assigning Note
Purchaser and to the assignee separate promissory notes in the amount of their
respective interests substantially in the form of the original Note (but with
notation thereon that it is given in substitution for and replacement of the
original Note or any replacement notes thereof).

        SECTION 12.2    Participations.    Any Participant may, at any time,
sell to one or more financial institutions (each, a "Sub-Participant")
participating interests in all or a portion of its rights and obligations under
the Operative Documents, its Loans or its Lessor Amounts; provided, however,
that (a) no participation contemplated in this Section 12.2 shall relieve the
applicable Participant from any of its obligations hereunder or under the other
Operative Documents; (b) the Participant shall remain solely responsible for the
performance of its obligations hereunder and under the other Operative
Documents; (c) the Obligors and the other parties hereto shall continue to deal
solely and directly with the Participant in connection with their respective
obligations hereunder and under the other Operative Documents; (d) no
Sub-Participant (unless such Sub-Participant is also a Participant) shall be
entitled to require the Participant to take or refrain from taking any action
hereunder or under the other Operative Documents, except that such Participant
may agree with any Sub-Participant that such Participant will not, without the
Sub-Participant's consent, take any actions of the type described in
Section 16.5(b) or agree to any amendment, waiver or modification that would
(A) reduce the principal amount of any Loan or the amount of any Lessor Amount
participated in by such Sub-Participant, or reduce the interest rate or Yield
Rate applicable to or fees payable in respect of, any such Loan or Lessor Amount
or (B) extend the Maturity Date or the Scheduled Basic Lease Term Termination
Date; and (e) the Lessee shall not be required to pay any amount under this
Participation Agreement that is greater than the amount which it would have been
required to pay had no participating interest been sold.

        SECTION 12.3    Pledge Under Regulation A.    Anything in this
Article XII to the contrary notwithstanding, each Participant may without the
consent of the Lessee or any other Person assign and pledge all or any portion
of its Notes or Lessor Amounts, as applicable, held by it to any Federal Reserve
Bank or to the United States Treasury as collateral security pursuant to
Regulation A of the Board of

47

--------------------------------------------------------------------------------


Governors of the Federal Reserve System and any operating circular issued by the
Federal Reserve System and/or the Federal Reserve Bank or otherwise.

        SECTION 12.4    Acknowledgment of Assignment of Lease, Rent and
CAA.    Each Obligor hereby acknowledges that the right of the Lessor to receive
Rent and certain other rights under the Lease and Construction Agency Agreement
(other than the right to receive certain Excepted Payments) will be transferred
by the Lessor to the Lenders pursuant to the Assignment of Lease, Rent and CAA;
provided, however, that all Basic Rent and Supplemental Rent (other than Fees
and Supplemental Rent in respect of Fees and Contingent Payments) shall be paid
to the Administrative Agent for distribution as set forth in Article VII.

ARTICLE XIII

INDEMNIFICATION

        SECTION 13.1    General Indemnification.    

        (a)    Construction Period.    

          (i)  During the Construction Period, the Lessee shall, whether or not
any of the transactions contemplated hereby shall be consummated, assume
liability for, and indemnify, protect, defend, save and keep harmless the
Lessor, its successors, permitted assigns and permitted transferees, on an After
Tax Basis, from and against any and all Claims that may be imposed on, incurred
by or asserted against the Lessor (whether because of action or omission by the
Lessor or otherwise), whether or not the Lessor shall also be indemnified as to
any such Claim by any other Person and whether or not such Claim arises or
accrues prior to the Documentation Date or after the Expiration Date, in any way
relating to or arising out of any of the circumstances described in clauses (i)
through (ix) of Section 13.1(b) below, where such Claims arise or result from a
Full Recourse Event. The Lessee and Construction Agent acknowledge and agree for
the benefit of the Participants and the Administrative Agent in this connection
that (i) the Property is in the control and possession of the Construction Agent
during the Construction Period therefor, (ii) the Construction Agent is
responsible as Construction Agent for the acts and omissions of its
subcontractors and agents and (iii) the Construction Agent has agreed to
maintain the Property for which it is Construction Agent free from injury or
mishap to third persons; provided, however, that the foregoing shall not limit
or otherwise affect any rights any Lessee or Construction Agent may have against
third parties.

        (ii)  During the Construction Period, the Lessor shall (subject to
Section 16.10), pay and assume liability for, and indemnify, protect, defend,
save and keep harmless the Administrative Agent, the Note Purchaser and each
Liquidity Bank on an After Tax Basis, from and against all Claims that may be
imposed on, incurred by or asserted against the Administrative Agent, the Note
Purchaser or such Liquidity Bank (whether because of action or omission by the
Administrative Agent, the Note Purchaser or such Liquidity Bank or otherwise)
during the Construction Period in any way relating to or arising out of any of
the circumstances described in clauses (i) through (ix) of Section 13.1(b)
below.

        (b)    Basic Lease Term.    During the Basic Lease Term, the Lessee
shall assume liability for, and indemnify, protect, defend, save and keep
harmless each Indemnitee, on an After Tax Basis, from and against, any and all
Claims arising during the Basic Lease Term or thereafter that may be imposed on,
incurred by or asserted against such Indemnitee (whether because of action or
omission by such Indemnitee or otherwise), whether or not such Indemnitee shall
also be indemnified as to any such

48

--------------------------------------------------------------------------------

Claim by any other Person, in any way relating to or arising in whole or in part
out of (or alleged to in any way relate to or arise in whole or in part out of):

          (i)  any agreement for the purchase or ground lease of the Land
(including the Ground Lease), or the assignment to the Lessor of any such
purchase agreement or ground lease, any other document, instrument or agreement
relating thereto or any of the transactions contemplated by any of the
foregoing;

        (ii)  any of the Operative Documents or any of the transactions
contemplated thereby, and any amendment, modification or waiver in respect
thereof;

        (iii)  the Property or any part thereof or interest therein;

        (iv)  the purchase, design, construction, preparation, installation,
inspection, delivery, nondelivery, acceptance, rejection, ownership, management,
possession, operation, rental, lease, sublease, repossession, maintenance,
repair, alteration, modification, addition or substitution, storage, transfer of
title, redelivery, use, financing, refinancing, disposition, operation,
condition, sale (including, without limitation, any sale pursuant to
Section 16.2(c) or 16.2(e) of the Lease or any sale pursuant to Article XV,
XVIII or XX of the Lease or Article V or Article VI of the Construction Agency
Agreement), return or other disposition of all or any part or any interest in
the Property or the imposition of any Lien (or incurring of any liability to
refund or pay over any amount as a result of any Lien) thereon, including,
without limitation: (A) Claims or penalties arising from any violation of law or
in tort (on the basis of strict liability or otherwise), (B) latent or other
defects, whether or not discoverable, (C) any Claim based upon a violation or
alleged violation of the terms of any restriction, easement, condition or
covenant or other matter affecting title to any of the Property, (D) the making
of any Modifications in violation of any standards imposed by any insurance
policies required to be maintained by the Lessee pursuant to the Lease which are
in effect at any time with respect to the Property or any part thereof, (E) any
Claim for patent, trademark or copyright infringement, and (F) Claims arising
from any public improvements with respect to the Property resulting in any
change or special assessments being levied against the Property or any plans to
widen, modify or realign any street or highway adjacent to the Property, or any
Claim for utility "tap-in" fees;

        (v)  the breach or alleged breach by the Lessee or the Construction
Agent of any covenant, representation or warranty made by it in any Operative
Document or any certificate required to be delivered by any Operative Document;

        (vi)  the retaining or employment of any broker, finder or financial
advisor by the Lessee to act on its behalf in connection with this Participation
Agreement or any other Operative Document or pursuant to the acquisition of the
Property or any part thereof pursuant to this Participation Agreement;

      (vii)  the existence of any Lien on or with respect to the Property, the
Improvements, any Basic Rent or Supplemental Rent, title thereto, or any
interest therein including any Liens which arise out of the possession, use,
occupancy, construction, repair or rebuilding of the Property or by reason of
labor or materials furnished or claimed to have been furnished to the Lessee or
the Construction Agent, or any of their respective contractors or agents or by
reason of the financing of any personalty or equipment purchased or leased by
the Lessee or the Construction Agent or Modifications constructed by the Lessee
or the Construction Agent, except Lessor Liens and Liens in favor of the Lessor
and/or the Participants;

      (viii)  the transactions contemplated by the Lease or by any other
Operative Document, in respect of the application of Parts 4 and 5 of Subtitle B
of Title I of ERISA and any prohibited transaction described in Section 4975(c)
of the Code; or

49

--------------------------------------------------------------------------------




        (ix)  any indemnification claim made against any Liquidity Bank under
the Liquidity Documents.

        (c)    Exclusions from General Indemnity.    Notwithstanding the
provisions of clauses (a) and (b) of this Section 13.1, the Lessee shall not be
required to indemnify any Indemnitee under this Section 13.1 for any of the
following: (i) any Claim to the extent resulting from the willful misconduct or
gross negligence of such Indemnitee (it being understood that the Lessee shall
be required to indemnify an Indemnitee even if the ordinary (but not gross)
negligence of such Indemnitee caused or contributed to such Claim), (ii) any
Claim resulting from Lessor Liens that the applicable Indemnitee is responsible
for discharging under the Operative Documents, (iii) any Claim to the extent
attributable to such Indemnitee's breach of any of its covenants under the
Operative Documents, (iv) any Claim to the extent attributable to acts,
circumstances or events occurring or existing solely after (1) the Expiration
Date and (2) the return or remarketing of the Property in full compliance with
all of the requirements of the Operative Documents, so long as no CAA Default,
CAA Event of Default, Acceleration Event, Unwind Event or Lease Event of Default
has occurred and is continuing, and (v) any Claim arising from a breach by such
Indemnitee of any agreement entered into in connection with the assignment or
participation of any Loan or Lessor Amount. It is expressly understood and
agreed that the indemnity provided for herein shall survive the expiration or
termination of and shall be separate and independent from any remedy under the
Lease or any other Operative Document.

        (d)    No Guaranty of Residual Value.    Without limiting the express
rights of the Indemnitees under this Section 13.1, this Section 13.1 shall be
construed as an indemnity only and not a guaranty of the residual value of the
Property or as a guarantee of the Loans or Lessor Amounts.

        SECTION 13.2    End of Term Indemnity.    

        (a)  If the Lessee elects the Remarketing Option and there would, after
giving effect to the proposed remarketing transactions, be a Shortfall Amount,
then prior to the Expiration Date and as a condition to the Lessee's right to
complete the remarketing of the Property pursuant to Section 20.1 of the Lease,
the Lessee shall cause to be delivered to the Lessor at least thirty (30) days
prior to the Expiration Date, at the Lessee's sole cost and expense, a report
from the Appraiser in form and substance satisfactory to the Lessor (the "End of
the Term Report") which shall state the Appraiser's conclusions as to the reason
for any decline in the Fair Market Sales Value of the Property from that set
forth in the Appraisal delivered on the Closing Date.

        (b)  If the Lessee elects the Remarketing Option, then on or prior to
the Expiration Date, the Lessee shall pay to the Lessor, for distribution in
accordance with Section 7.4, an amount (not to exceed the Shortfall Amount)
equal to the portion of the Shortfall Amount that the End of the Term Report
demonstrates was the result of a decline in the Fair Market Sales Value of the
Property due to:

          (i)  extraordinary use, failure to use, use contrary to the
limitations imposed by the Lease or the intended purposes as contemplated by the
Appraisal of the Property delivered in connection with the Closing Date; or any
failure to maintain, to repair, to restore, to rebuild or to replace the
Property as required under the Lease; or any failure of the Property to be in
compliance with all Applicable Laws, or

        (ii)  any change to the Plans and Specifications made after the Closing
Date, or any Modification made to, or any rebuilding of, the Property or any
part thereof by the Lessee or the Construction Agent or any Sublessee, whether
or not permitted pursuant to the Operating Documents, or

        (iii)  the existence of any Hazardous Activity, Hazardous Materials or
Environmental Violations, the indemnity for which shall not exceed the cost of
the remediation thereof, or

50

--------------------------------------------------------------------------------

        (iv)  any grant, release, dedication, transfer, annexation or amendment
made pursuant to Section 12.2 of the Lease or Section 2.9 of the Construction
Agency Agreement, or

        (v)  any restoration or rebuilding carried out by the Lessee or
Construction Agent or any sublessee; or the removal of Modifications or fixtures
pursuant to the last paragraph of Section 10.1 and Section 11.4, respectively,
of the Lease and the Construction Agency Agreement, or

        (vi)  any Condemnation of any portion of the Property, or

      (vii)  the failure of the Lessor to have good and marketable title to the
Property free and clear of all Liens (other than Permitted Property Liens of the
type described in clauses (a), (b), (g), or (h) of the definition thereof), or

      (viii)  the existence of any sublease relating to the Property.

        (c)  In addition to the foregoing and not in limitation of the other
provisions hereof, including the provisions of this Article XIII, in the event
that all of the structural Modifications, restoration and rebuilding of the
Property, if any, pursuant to Section 10.1 and 14.1 (as the case may be) of the
Lease shall not have been completed in accordance with the provisions of such
Section(s) prior to the Expiration Date, then the report from the Appraiser
shall state the Appraiser's opinion as to the amount determined by subtracting
the Fair Market Sales Value of the Property given the state and condition of
non-completion of such structural Modifications, restoration and rebuilding of
the Property; and giving effect to scheduled and funded construction to the
Expiration Date from the Appraiser's determination of the Fair Market Sales
Value of the Property as if such structural Modifications, restoration and
rebuilding had been completed (such difference in amount being referred to
herein as the "Property Completion Differential"), and the Lessee shall on the
Expiration Date pay to the Lessor the amount of the Property Completion
Differential for the Property; provided, however, that the foregoing shall in no
event exceed the Shortfall Amount.

        SECTION 13.3    Environmental Indemnity.    Without limitation of the
other provisions of this Article XIII, the Lessee hereby agrees (at all times,
including without limitation, whether or not the Basic Lease Term shall have
commenced) to indemnify, hold harmless and defend each Indemnitee from and
against any and all Claims (including, without limitation, third party claims
for personal injury or real or personal property damage), losses (including, but
not limited to, to the extent the Property Cost has not been fully paid, any
loss of value of the Property related thereto), damages, liabilities, fines,
penalties, charges, administrative and judicial proceedings (including informal
proceedings) and orders, judgments, remedial action, requirements, enforcement
actions of any kind, and all reasonable and documented costs and expenses
incurred in connection therewith (including, but not limited to, reasonable and
documented attorneys' and/or paralegals' fees and expenses), including, but not
limited to, all costs incurred in connection with any investigation or
monitoring of site conditions or any clean-up, remedial, removal or restoration
work by any federal, state or local government agency, in any way relating to or
arising in whole or in part, out of (or alleged to in any way relate to or arise
in whole or in part out of):

        (a)  the presence on or under any of the Property of any Hazardous
Materials, or any releases or discharges of any Hazardous Materials on, under,
from or onto any of the Property;

        (b)  any activity, including, without limitation, construction, carried
on or undertaken on or off any of the Property, and whether by the Lessee or any
predecessor in title or any employees, agents, contractors or subcontractors of
the Lessee or any predecessor in title, or any other Persons (including such
Indemnitee), in connection with the handling, treatment, removal, storage,
decontamination, clean-up, transport or disposal of any Hazardous Materials that
at any time are located or present on or under or that at any time migrate,
flow, percolate, diffuse or in any way move onto or under any of the Property;

51

--------------------------------------------------------------------------------






        (c)  loss of or damage to any property or the environment (including,
without limitation, clean-up costs, response costs, remediation and removal
costs, costs of corrective action, costs of financial assurance, fines and
penalties and natural resource damages), or death or injury to any Person, and
all expenses associated with the protection of wildlife, aquatic species,
vegetation, flora and fauna, and any mitigative action required by or under
Environmental Laws arising from the Property or related thereto;

        (d)  any Claim concerning lack of compliance with Environmental Laws at
the Property, or any act or omission causing an Environmental Violation that
requires remediation or would allow any Governmental Authority to record a Lien
on the land records of the Property; or

        (e)  any residual contamination on or under any of the Land, or
affecting any natural resources, and to any contamination of any property or
natural resources arising in connection with the generation, use, handling,
storage, transport or disposal of any such Hazardous Materials on or relating to
the Land, and irrespective of whether any of such activities were or will be
undertaken in accordance with applicable laws, regulations, codes and
ordinances,

provided, however, that the Lessee shall not be required to indemnify any
Indemnitee under this Section 13.3 for (i) any Claim to the extent resulting
from the willful misconduct or gross negligence of such Indemnitee (it being
understood that the Lessee shall be required to indemnify an Indemnitee even if
the ordinary (but not gross) negligence of such Indemnitee caused or contributed
to such Claim) or (ii) any Claim to the extent attributable solely to acts,
circumstances or events occurring after (1) the expiration of the Basic Lease
Term and (2) the return or remarketing of the Property in full compliance with
the provisions of the Operative Documents, so long as no CAA Default, CAA Event
of Default, Unwind Event, Acceleration Event, Lease Default or Lease Event of
Default has occurred. It is expressly understood and agreed that the indemnity
provided for herein shall survive the expiration or termination of and shall be
separate and independent from any remedy under the Lease or any other Operative
Document.

        SECTION 13.4    Proceedings in Respect of Claims.    With respect to any
amount that the Lessee is requested by an Indemnitee to pay by reason of
Section 13.1 or 13.3, such Indemnitee shall, if so requested by the Lessee and
prior to any payment, submit such additional information to the Lessee as the
Lessee may reasonably request and which is in the possession of such Indemnitee
to substantiate properly the requested payment.

        In case any action, suit or proceeding shall be brought against any
Indemnitee, such Indemnitee shall notify the Lessee of the commencement thereof,
(but the failure to effect such notification shall not affect any debt, duty or
obligation of Lessee hereunder except to the extent that the Lessee has been
effectively precluded from contesting such action, suit or proceeding as a
result of such failure), and the Lessee shall be entitled, at the Lessee's
expense, to participate in, and, to the extent that the Lessee desires to,
assume and control the defense thereof; provided, however, that the Lessee shall
have acknowledged in writing its obligation to fully indemnify such Indemnitee
in respect of such action, suit or proceeding, and, the Lessee shall keep such
Indemnitee fully apprised of the status of such action, suit or proceeding and
shall provide such Indemnitee with all material information with respect to such
action, suit or proceeding as such Indemnitee shall reasonably request, and
provided, further, that the Lessee shall not be entitled to assume and control
the defense of any such action, suit or proceeding if and to the extent that
(i) in the reasonable opinion of such Indemnitee (A) such action, suit or
proceeding involves any risk of imposition of criminal liability or will involve
a material risk of the sale, forfeiture or loss of, or the creation of any Lien
(other than a Permitted Property Lien of the type described in clause (a), (b)
or (h) of the definition thereof) on the Property or any part thereof or (B) the
control of such action, suit or proceeding would involve an actual or potential
conflict of interest, (ii) such proceeding involves Claims not fully indemnified
by the Lessee which the Lessee and the Indemnitee have been unable to sever from
the indemnified claim(s), or (iii) any CAA Event of Default, Unwind Event or
Lease Event of Default has occurred and is continuing.

52

--------------------------------------------------------------------------------


The Indemnitee may participate in a reasonable manner at its own expense and
with its own counsel in any proceeding conducted by the Lessee in accordance
with the foregoing; the fees and expenses of any such counsel shall be for the
applicable Indemnitee's account except to the extent that representation of such
Indemnitee and of the Lessee by the same counsel is inappropriate due to actual
or potential conflicts of interest between them. The Lessee shall not enter into
any settlement or other compromise with respect to any Claim which is entitled
to be indemnified under Section 13.1 or 13.3 without the prior written consent
of the Indemnitee, which consent shall not be unreasonably withheld in the case
of a money settlement not involving an admission of liability of such
Indemnitee.

        Each Indemnitee shall at the expense of the Lessee supply the Lessee
with such information and documents reasonably requested by the Lessee as are
necessary or advisable for the Lessee to participate in any action, suit or
proceeding to the extent permitted by Section 13.1 or 13.3. Unless a CAA
Default, CAA Event of Default, Unwind Event, Acceleration Event, Lease Default
or Lease Event of Default shall have occurred and be continuing, no Indemnitee
shall enter into any settlement or other compromise with respect to any Claim
that is entitled to be indemnified under Section 13.1 or 13.3 without the prior
written consent of the Lessee, which consent shall not be unreasonably withheld,
unless such Indemnitee waives its right to be indemnified under Section 13.1 or
13.3 with respect to such Claim.

        Upon payment in full of any Claim by the Lessee pursuant to Section 13.1
or 13.3 to or on behalf of an Indemnitee, the Lessee, without any further
action, shall be subrogated to any and all claims that such Indemnitee may have
relating thereto (other than claims in respect of insurance policies maintained
by such Indemnitee at its own expense), and, at the Lessee's sole cost and
expense, such Indemnitee shall execute such instruments of assignment and
conveyance, and evidence of claims and payment as may reasonably be necessary to
preserve any such subrogation claims.

        Any amount payable to an Indemnitee pursuant to Section 13.1 or 13.3
shall be paid to such Indemnitee promptly upon receipt of a written demand
therefor from such Indemnitee, accompanied by a written statement describing in
reasonable detail the basis for such indemnity and the computation of the amount
so payable.

        SECTION 13.5    General Tax Indemnity.    

        (a)    Indemnification.    The Lessee shall pay and assume liability
for, and does hereby agree to indemnify, protect and defend the Property and all
Tax Indemnitees, and hold them harmless against, all Impositions on an After Tax
Basis. The determination of all Impositions to be paid or indemnified against by
the Lessee on an After Tax Basis shall be made (in good faith) by the Tax
Indemnitee. Such determination shall state with reasonable clarity and detail
the basis for such determination and shall, absent manifest error, be final and
conclusive and binding on the Lessee.

        (b)    Contests.    If any claim shall be made against any Tax
Indemnitee or if any proceeding shall be commenced against any Tax Indemnitee
(including a written notice of such proceeding) for any Imposition as to which
the Lessee may have an indemnity obligation pursuant to this Section 13.5, or if
any Tax Indemnitee shall determine that any Imposition to which the Lessee may
have an indemnity obligation pursuant to this Section 13.5 may be payable, such
Tax Indemnitee shall within thirty (30) days notify the Lessee in writing
(provided, that failure to so notify the Lessee within thirty (30) days shall
not alter such Tax Indemnitee's rights under this Section 13.5 except to the
extent such failure precludes the ability to conduct a contest of any
Impositions) and shall not take any action with respect to such claim,
proceeding or Imposition without the written consent of the Lessee (such consent
not to be unreasonably withheld or unreasonably delayed) for thirty (30) days
after the receipt of such notice by the Lessee; provided, however, that in the
case of any such claim or proceeding, if such Tax Indemnitee shall be required
by Applicable Law to take action prior to the end of such thirty (30) day
period, such Tax Indemnitee shall in such notice to the Lessee, so inform the
Lessee, and such Tax Indemnitee shall not take any action with respect to such
claim, proceeding or Imposition without the consent of the Lessee (such consent
not to be unreasonably withheld or unreasonably

53

--------------------------------------------------------------------------------




delayed) for ten (10) days after the receipt of such notice by the Lessee unless
such Tax Indemnitee shall be required by Applicable Law or regulation to take
action prior to the end of such ten (10) day period, provided, further, however,
that the failure of the Tax Indemnitee to give notice referred to in this
sentence shall not diminish Lessee's obligations hereunder except to the extent
that such failure precludes Lessee from contesting such claim.

        The Lessee shall be entitled for a period of thirty (30) days from
receipt of such notice from such Tax Indemnitee (or such shorter period as such
Tax Indemnitee has notified the Lessee is required by Applicable Law for such
Tax Indemnitee to commence such contest) to request in writing that such Tax
Indemnitee contest the imposition of such Tax, at the Lessee's sole cost and
expense. If (i) such contest can be pursued in the name of the Lessee and
independently from any other proceeding involving a Tax liability of such Tax
Indemnitee for which the Lessee has not agreed to indemnify such Tax Indemnitee,
(ii) such contest must be pursued in the name of such Tax Indemnitee, but can be
pursued independently from any other proceeding involving a Tax liability of
such Tax Indemnitee for which the Lessee has not agreed to indemnify such Tax
Indemnitee or (iii) such Tax Indemnitee so requests, then the Lessee shall be
permitted to control the contest of such claim, provided, that in the case of a
contest described in clause (ii), if such Tax Indemnitee reasonably determines
that such contest by the Lessee could have an adverse impact on the business or
operations of such Tax Indemnitee, such Tax Indemnitee may elect to control or
reassert control of the contest, and provided, that by taking control of the
contest, the Lessee acknowledges that it is responsible for the Imposition
ultimately determined to be due by reason of such claim. In all other claims
requested to be contested by the Lessee, such Tax Indemnitee shall control the
contest of such claim, acting through counsel reasonably acceptable to the
Lessee. In no event shall the Lessee be permitted to contest (or such Tax
Indemnitee required to contest) any claim (A) if such Tax Indemnitee provides
the Lessee with a legal opinion of counsel reasonably acceptable to the Lessee
that such action, suit or proceeding involves a risk of imposition of criminal
liability or could involve a material risk of the sale, forfeiture or loss of,
or the creation of any Lien (other than a Permitted Property Lien of the type
described in clause (a), (b), (g) or (h) of the definition thereof) on the
Property or any part of any thereof unless the Lessee shall have posted and
maintained a bond or other security satisfactory to the relevant Tax Indemnitee
in respect to such risk, (B) if a CAA Event of Default, Unwind Event or Lease
Event of Default has occurred and is continuing unless the Lessee shall have
posted and maintained a bond or other security satisfactory to the relevant Tax
Indemnitee in its sole discretion in respect of the Taxes subject to such claim
and any and all expenses for which the Lessee is responsible hereunder
reasonably foreseeable in connection with the contest of such claim, (C) unless
the Lessee shall have agreed to pay and shall pay, to such Tax Indemnitee on
demand all reasonable out-of-pocket costs, losses and expenses that such Tax
Indemnitee may incur in connection with contesting such Imposition including all
reasonable legal, accounting and investigatory fees and disbursements, or (D) if
such contest shall involve the payment of the Tax prior to the contest, unless
the Lessee shall provide to such Tax Indemnitee an interest-free advance in an
amount equal to the Imposition that the Tax Indemnitee is required to pay (with
no additional net after-tax costs to such Tax Indemnitee). In addition, for Tax
Indemnitee controlled contests and claims contested in the name of such Tax
Indemnitee in a public forum, no contest shall be required unless: (A) the
amount of the potential indemnity (taking into account all similar or logically
related claims that have been or could be raised in any audit involving such Tax
Indemnitee with respect to any period for which the Lessee may be liable to pay
an indemnity under this Section 13.5(b)) exceeds $50,000, (B) if requested by
such Tax Indemnitee, the Lessee shall have provided to such Tax Indemnitee an
opinion of counsel selected by the Lessee (except, in the case of income taxes
indemnified hereunder, in which case such opinion shall be an opinion of
independent tax counsel selected by such Tax Indemnitee and reasonably
acceptable to the Lessee) that a reasonable basis exists to contest such claim
(or, in the case of an appeal of an adverse determination, an opinion of such
counsel to the effect that there is substantial authority for the position
asserted in such appeal) and (C) Lessee shall have acknowledged in writing to
the Tax Indemnitee its obligation to pay the costs and expenses thereof and to
indemnify such Tax Indemnitee pursuant to this Section 13.5 for the Taxes
subject to the proposed contest, if such contest is

54

--------------------------------------------------------------------------------

unsuccessful. In no event shall a Tax Indemnitee be required to appeal an
adverse judicial determination to the United States Supreme Court. In addition,
a Tax Indemnitee shall not be required to contest any claim in its name (or that
of an Affiliate) if the subject matter thereof shall be of a continuing nature
and shall have previously been decided adversely by a court of competent
jurisdiction pursuant to the contest provisions of this Section 13.5(b), unless
there shall have been a Change in Law and the Tax Indemnitee shall have
received, at the Lessee's expense, an opinion of independent tax counsel
selected by the Lessee and reasonably acceptable to the Tax Indemnitee stating
that, as a result of such Change in Law, it is more likely than not that the Tax
Indemnitee will prevail in such contest.

        The party conducting the contest shall consult in good faith with the
other party and its counsel with respect to the contest of such claim for Taxes,
provided, however, that the decisions regarding what actions to be taken shall
be made by the controlling party in its sole judgement. In addition, the
controlling party shall keep the noncontrolling party reasonably informed as to
the progress of the contest, and shall provide the noncontrolling party with a
copy of (or appropriate excerpts from) any reports or claims issued by the
relevant auditing agents or taxing authority to the controlling party thereof,
in connection with such claim or the contest thereof.

        Each Tax Indemnitee shall, at the Lessee's sole cost and expense, supply
the Lessee with such information and documents reasonably requested by the
Lessee as are necessary or advisable for the Lessee to participate in any
action, suit or proceeding to the extent permitted by this Section 13.5(b);
provided, however, that such Tax Indemnitee shall not be required to provide to
the Lessee copies of (i) any information, documentation or materials that it
reasonably deems to be confidential or proprietary or (ii) its tax returns or
any other information, documentation or materials in respect of such Tax
Indemnitee's financial position. Notwithstanding anything in this
Section 13.5(b) to the contrary, no Tax Indemnitee shall enter into any
settlement or other compromise or fail to appeal an adverse ruling with respect
to any claim which is entitled to be indemnified under this Section 13.5 (and
with respect to which contest is required under this Section 13.5(b)) without
the prior written consent of the Lessee, unless such Tax Indemnitee waives its
right to be indemnified under this Section 13.5 with respect to such claim. No
settlement of any contest may be made by the Lessee without the Tax Indemnitee's
written consent (which consent shall not be unreasonably withheld).

        Notwithstanding anything contained herein to the contrary, a Tax
Indemnitee will not be required to contest (and the Lessee shall not be
permitted to contest) a claim with respect to the imposition of any Tax if such
Tax Indemnitee shall waive its right to indemnification under this Section 13.5
with respect to such claim (and any claim with respect to such year or any other
taxable year the contest of which is materially adversely affected as a result
of such waiver).

        (c)    Payments.    Any Imposition indemnifiable under this Section 13.5
shall be paid directly when due to the applicable taxing authority if direct
payment is practicable and permitted. If direct payment to the applicable taxing
authority is not permitted or is otherwise not made, any amount payable to a Tax
Indemnitee pursuant to Section 13.5 shall be paid within twenty (20) days after
receipt of a written demand therefor from such Tax Indemnitee accompanied by a
written statement describing in reasonable detail the amount so payable, but in
no event shall the Lessee be required to pay such reimbursement prior to fifteen
(15) days before the date that the relevant Taxes are due. Any payments made
pursuant to this Section 13.5 shall be made directly to such Tax Indemnitee
entitled thereto or the Lessee, as the case may be, in immediately available
funds at such bank or to such account as specified by the payee in written
directions to the payor, or, if no such direction shall have been given, by
check of the payor payable to the order of the payee by certified mail, postage
prepaid at its address as set forth in Schedule II hereto. Upon the request of
any Tax Indemnitee with respect to a Tax that the Lessee is required to pay, the
Lessee shall furnish to such Tax Indemnitee the original or a certified copy of
a receipt for the Lessee's payment of such Tax or such other evidence of payment
as is reasonably acceptable to such Tax Indemnitee.

55

--------------------------------------------------------------------------------

        (d)    Reports.    In the case of any report, return or statement
required to be filed with respect to any Taxes that are subject to
indemnification under this Section 13.5 and of which the Lessee has knowledge,
the Lessee shall promptly notify such Tax Indemnitee of such requirement and, at
the Lessee's expense (i) if the Lessee is permitted (unless otherwise requested
by such Tax Indemnitee) by Applicable Law, timely file such report, return or
statement in its own name or (ii) if such report, return or statement is
required to be in the name of or filed by such Tax Indemnitee, advise such Tax
Indemnitee of such fact, prepare such return, statement or report for filing by
such Tax Indemnitee in such manner as shall be satisfactory to such Tax
Indemnitee and send the same to such Tax Indemnitee for filing no later than
fifteen (15) days prior to the due date thereof. In any case in which such Tax
Indemnitee will file any such report, return or statement, the Lessee shall,
upon written request of such Tax Indemnitee, provide such Tax Indemnitee with
such information as is reasonably necessary to allow such Tax Indemnitee to
timely file such report, return or statement.

        (e)    Tax Ownership.    Each Tax Indemnitee represents and warrants
that, except as required by a Governmental Authority, it will not, prior to the
termination of the Lease, claim ownership of (or any tax benefits, including
depreciation, with respect to) the Property for any income tax purposes, it
being understood that the Lessee is and will remain the owner of the Property
for such income tax purposes until the termination of the Lease. The Lessee
represents and warrants to each Indemnitee that, for tax purposes, the Lessee
will report for the transactions contemplated by the Operative Documents as
indebtedness to the Lessee from the Lessor and/or the Note Purchaser maturing on
the Maturity Date and bearing interest at the rate specified herein. Without
limiting any other indemnification obligation of the Lessee under any of the
Operative Documents, the Lessee indemnifies and holds harmless, on an After Tax
Basis, the Note Purchaser and the Conduit Agent from any and all loss, cost,
expense or damages suffered or incurred by reason of the Notes not constituting
indebtedness of the Lessee to the Note Purchaser or the Conduit Agent for
purposes of federal income taxation; provided, however, that (i) Note Purchaser
and the Conduit Agent shall promptly notify Lessee of any claim asserted by any
Governmental Authority with respect to the Note Purchaser or the Conduit Agent
or any proceeding commenced against the Note Purchaser or the Conduit Agent
pursuant to which such Governmental Authority contends that the Notes do not
constitute such indebtedness of the Lessee for purposes of federal income
taxation, (ii) the Lessee shall have the right to consult with the Note
Purchaser or the Conduit Agent with respect to the contest of such claim or
proceeding for federal income tax purposes, regardless of the amount, if any,
potentially in controversy, provided, however, that the Note Purchaser or the
Conduit Agent shall retain the right to settle or resolve the claim or
proceeding in its exclusive discretion, and (iii) the foregoing indemnification
obligation of the Lessee shall be determined on the basis of the excess, if any,
of the aggregate loss, cost, expense or damage suffered or incurred by the Note
Purchaser or the Conduit Agent if the Notes are not treated as indebtedness of
the Lessee for federal income tax purposes (including any costs incurred in
contesting such dispute) over the amount of any such aggregate loss, cost,
expense or damage (including federal income tax) that would have been suffered
or incurred by the Note Purchaser or the Conduit Agent if the Notes were treated
as indebtedness of the Lessee, taking into account the actual utilization by the
Note Purchaser or the Conduit Agent, as applicable, of any deduction or credits
(it being understood that the Note Purchaser and the Conduit Agent are not
expected to be able to utilize such deductions or credits).

        (f)    Disclosure.    The parties agree that, notwithstanding any
contrary implication in any of the Operative Documents, any party to this
Participation Agreement (and each employee, representative or other agent of
such party) may disclose the tax aspects of the transactions contemplated by the
Participation Agreement and the structural aspects of these transactions as they
relate to such tax aspects without limitation of any kind on such disclosure.

56

--------------------------------------------------------------------------------




        (g)    Separate Agreement.    It is expressly understood and agreed that
the indemnity provided for in this Section 13.5 shall survive expiration or
termination of, and shall be separate and independent from any remedy under, any
Operative Document.

        SECTION 13.6    Indemnity Payments in Addition to Lease
Obligations.    The Lessee acknowledges and agrees that the Lessee's obligations
to make indemnity payments under this Article XIII are separate from, in
addition to, and do not reduce, the Lessee's obligation to pay under the Lease
that portion of the Property Cost constituting the Maximum Recourse Amount.

        SECTION 13.7    Illegality.    If, after the date of this Participation
Agreement, the adoption of any Governmental Rule, any change in any Governmental
Rule or the application or requirements thereof (whether such change occurs in
accordance with the terms of such Governmental Rule as enacted, as a result of
amendment or otherwise), any change in the interpretation or administration of
any Governmental Rule by any Governmental Authority, or compliance by any Lender
with any request or directive (whether or not having the force of law) of any
Governmental Authority (a "Change of Law") shall make it unlawful or impossible
for the Lessor or any Liquidity Bank to make or maintain any Note, Loan or
Lessor Amount, the Lessor or such Liquidity Bank (as the case may be) shall
immediately notify the Administrative Agent and the Lessee of such Change of
Law. Upon receipt of such notice, (i) the Lessee' s right to request the making
of, conversion to or a new Basic Rent Period for LIBOR Loans/Lessor Amounts
shall be terminated, and the Lessee shall, at the request of the Lessor or such
Liquidity Bank (as the case may be), (A) convert any outstanding LIBOR
Loans/Lessor Amounts into Base Rate Loans/Lessor Amounts at the end of the
current Basic Rent Period for such LIBOR Loans/Lessor Amounts or (B) immediately
convert any such LIBOR Loans/Lessor Amounts if the Lessor or such Liquidity Bank
(as the case may be) shall notify the Lessee that it may not lawfully continue
to fund and maintain such LIBOR Loans/Lessor Amounts. Any conversion of LIBOR
Loans/Lessor Amounts made pursuant to the preceding sentence prior to the last
day of the Basic Rent Period for such LIBOR Loans/Lessor Amounts shall be deemed
a prepayment thereof for purposes of Section 13.10. After the Lessor or any
Liquidity Bank notifies the Administrative Agent and the Lessee of such a Change
of Law and until the Lessor or such Liquidity Bank (as the case may be) notifies
the Administrative Agent and the Lessee that it is no longer unlawful or
impossible for such Person to make or maintain a Note, Loan or Lessor Amount,
all Loans or Lessor Amounts, as applicable, of such Person shall be Base Rate
Loans/Lessor Amounts.

        SECTION 13.8    Inability to Determine Rates.    If, on or before the
first day of any Basic Rent Period for any Note, Loan or Lessor Amount, (i) the
Lessor or any Liquidity Bank shall advise the Administrative Agent that the BBA
LIBO Rate for such Basic Rent Period cannot be adequately and reasonably
determined due to the unavailability of funds in or other circumstances
affecting the London interbank market or (ii) the Lessor or Required Lenders
shall advise the Administrative Agent that the rate of interest for such Note,
Loan or Lessor Amount does not adequately and fairly reflect the cost to the
Lessor or such Liquidity Banks (as the case may be) of making or maintaining
such Note, Loan or Lessor Amount, the Administrative Agent shall immediately
give notice of such condition to the Lessee, the Lessor and the Liquidity Banks.
After the giving of any such notice and until the Administrative Agent shall
otherwise notify the Lessee that the circumstances giving rise to such condition
no longer exist, the Lessee's right to request the making of, conversion to or a
new Basic Rent Period for LIBOR Loans/Lessor Amounts shall be suspended. Any
LIBOR Loans/Lessor Amounts outstanding at the commencement of any such
suspension shall begin to bear interest or Yield, as applicable, by reference to
the Base Rate on the last day of the then current Basic Rent Period, and shall
be deemed to be converted at the end of the then current Basic Rent Period for
such LIBOR Loans/Lessor Amounts into Base Rate Loans/Lessor Amounts, unless such
suspension has then ended.

57

--------------------------------------------------------------------------------


        SECTION 13.9    Increased Costs.    If, after the date of this
Participation Agreement, any Change of Law:

          (i)  Shall subject any Affected Party to any tax, duty or other charge
with respect to any Note, Loan or Lessor Amount, or shall change the basis of
taxation of payments by the Lessee or the Lessor to any Affected Party under any
Operative Document (except for changes in the rate of taxation on the overall
net income of any Affected Party imposed by its jurisdiction of incorporation or
the jurisdiction in which its principal executive office is located); or

        (ii)  Shall impose, modify or hold applicable any reserve (excluding any
Reserve Requirement or other reserve to the extent included in the calculation
of the BBA LIBO Rate for any Loans or Lessor Amounts), special deposit or
similar requirement against assets held by, deposits or other liabilities in or
for the account of, advances or loans by, or any other acquisition of funds by
any Affected Party; or

        (iii)  Shall impose on any Affected Party any other condition;

and the effect of any of the foregoing is to increase the cost to such Affected
Party of making, renewing, or maintaining its Commitment, any Note, Loan, Lessor
Amount (or any commitment to provide the same, or to provide liquidity or other
fundings in respect thereof) or to reduce any amount receivable by such Affected
Party hereunder or under any Operative Document; then the Lessee shall from time
to time, within five (5) Business Days after demand by such Affected Party, pay
to such Affected Party additional amounts sufficient to reimburse such Affected
Party for such increased costs or to compensate such Affected Party for such
reduced amounts; provided, however, that the Lessee shall have no obligation to
make any payment to any demanding party under this Section 13.9 on account of
any such increased costs or reduced amounts unless the Lessee receives notice of
such increased costs or reduced amounts from the demanding party within six
(6) months after they are incurred or realized. A certificate setting forth in
reasonable detail the amount of such increased costs or reduced amounts,
submitted by such Affected Party to the Lessee shall constitute prima facie
evidence of such costs or amounts. The obligations of the Lessee under this
Section 13.9 shall survive the termination of this Participation Agreement and
the other Operative Documents and the payment of the Loans, Lessor Amounts and
all other amounts payable under the Operative Documents.

        SECTION 13.10    Funding Losses.    The Lessee agrees that it shall,
within five (5) Business Days after demand by any Affected Party, reimburse such
Affected Party for and hold such Affected Party harmless (on an After Tax Basis)
from all losses, costs and expenses (but excluding any loss of anticipated
profit) that such Affected Party may sustain or incur (other than through such
Person's own gross negligence or willful misconduct) as a consequence of (a) the
Lessee's payment of Rent other than on a Rent Payment Date (except for Rent not
due on a Rent Payment Date)) (or, in the case of the Note Purchaser, in a
principal amount exceeding the Face Value of Commercial Paper maturing on the
date of prepayment) (b) any Advance not being made on the date specified
therefor in the applicable Funding Request (other than, if such Affected Party
is a Participant, as a result of a breach by such Participant of its obligation
under Section 3.1, 3.2 or 3.3, as the case may be, to make Advances or Lessor
Amounts available to the Construction Agent or to make Loans available to the
Lessor), (c) the Lessee's payment of the Property Cost or any portion thereof
(including any payment of Maximum Recourse Amount, Construction Recourse Amount
or Purchase Price) on any date other than a Rent Payment Date, (d) any
conversion of LIBOR Loans/Lessor Amounts in accordance with Section 13.7 or 13.8
on a day other than a Rent Payment Date or (e) Conduit Loans that bear interest
at the CP Rate being prepaid on a day other than a Rent Payment Date; provided,
however, that the Lessee shall have no obligation to make any payment to any
demanding party under this Section 13.10 on account of any such costs or losses
unless the Lessee receives notice of such costs or losses from the demanding
party within six (6) months after they are incurred or realized. The Lessee
understands that such costs and losses may include, without limitation, losses
incurred by an Affected Party as a result of funding, hedging and other
contracts entered into by such Affected Party to fund a Note, Loan or Lessor
Amount, or entered into in connection with obligation

58

--------------------------------------------------------------------------------


under the Liquidity Documents. Each Affected Party demanding payment under this
Section 13.10 shall deliver to the Lessee, with a copy to the Administrative
Agent, a certificate setting forth the amount of costs and losses for which
demand is made, which certificate shall set forth in reasonable detail the
calculation of the amount demanded. Such a certificate so delivered to the
Lessee shall constitute prima facie evidence of such costs and losses. This
covenant shall survive the termination of this Participation Agreement and the
other Operative Documents and the payment of the Loans, Lessor Amounts and all
other amounts payable under the Operative Documents.

        SECTION 13.11    Capital Requirements.    If, after the date of this
Participation Agreement, any Affected Party determines that (i) any Change of
Law affects the amount of capital required or expected to be maintained by such
Affected Party or any Person controlling such Lender (a "Capital Adequacy
Requirement") and (ii) the amount of capital maintained by such Affected Party
or such Person that is attributable to or based upon the Loans or Lessor
Amounts, the Commitments or this Participation Agreement or any other Operative
Document must be increased as a result of such Capital Adequacy Requirement
(taking into account such Affected Party's or such Person's policies with
respect to capital adequacy), the Lessee shall pay to such Affected Party or
such Person, within five (5) Business Days after demand of such Affected Party,
such amounts as such Affected Party or such Person shall determine are necessary
to compensate such Affected Party or such Person for the increased costs to such
Affected Party or such Person of such increased capital; provided, however, that
the Lessee shall have no obligation to make any payment to any demanding party
under this Section 13.11 on account of any such increased costs unless the
Lessee receives notice of such increased costs from the demanding party within
six (6) months after they are incurred or realized. A certificate setting forth
in reasonable detail the amount of such increased costs, submitted by any
Affected Party to the Lessee shall constitute prima facie evidence of such
costs. The obligations of the Lessee under this Section 13.11 shall survive the
termination of this Participation Agreement and the other Operative Documents
and the payment of the Loans, Lessor Amounts and all other amounts payable under
the Operative Documents.

        SECTION 13.12    Mitigation.    Any Liquidity Bank that becomes aware of
(i) any Change of Law that will make it unlawful or impossible for such
Participant to make or maintain any Note, Loan or Lessor Amount or (ii) any
Change of Law or other event or condition that will obligate the Lessee to pay
any amount pursuant to Section 13.9 or Section 13.11 shall notify the Lessee and
the Administrative Agent thereof as promptly as practical. If any Liquidity Bank
has given notice of any such Change of Law or other event or condition and
thereafter becomes aware that such Change of Law or other event or condition has
ceased to exist, such Liquidity Bank shall notify the Lessee and the
Administrative Agent thereof as promptly as practical. Each Liquidity Bank
affected by any Change of Law that makes it unlawful or impossible for such
Liquidity Bank to make or maintain any Note, Loan or Lessor Amount or to which
the Lessee is obligated to pay any amount pursuant to Section 13.9 or
Section 13.11 shall use reasonable commercial efforts (including changing the
jurisdiction of its Applicable Lending Office) to avoid the effect of such
Change of Law or to avoid or materially reduce any amounts which the Lessee is
obligated to pay pursuant to Section 13.9 or Section 13.11 if, in the reasonable
opinion of such Liquidity Bank, such efforts would not be disadvantageous to
such Liquidity Bank or contrary to such Liquidity Bank's normal practices.

        SECTION 13.13    Taxes on Payments.

        (a)    Payments Free of Taxes.    

          (i)  All payments made by the Lessee under this Participation
Agreement and the other Operative Documents shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income (but excluding those Taxes described in clause (i) and (ii) of the
definition of Impositions), excise, stamp, transfer or franchise taxes and other
taxes, fees, duties, withholdings or other charges of any nature whatsoever
(including interest and penalties) now or hereafter imposed (the "Withholding
Taxes") by any Governmental Authority or

59

--------------------------------------------------------------------------------

taxing authority domestic or foreign (the "Taxing Authority"), whether or not
such Withholding Taxes were correctly or legally asserted. If any Withholding
Taxes are required to be withheld or deducted from any amounts payable to, or
for the benefit of, any Tax Indemnitee or any Affiliate thereof under this
Participation Agreement or the other Operative Documents, the amounts so payable
to such Tax Indemnitee shall be increased to the extent necessary to yield on an
After Tax Basis such amounts payable under this Participation Agreement and the
other Operative Documents at the rates or in the amounts specified in this
Participation Agreement and the other Operative Documents. Whenever any
Withholding Taxes are payable by the Lessee with respect to any payment to or
for the account of a particular Tax Indemnitee, as promptly as possible
thereafter, the Lessee shall send to such Tax Indemnitee a certified copy of an
original official receipt received by the Lessee showing payment thereof. If the
Lessee fails to pay any Withholding Taxes when due to the appropriate taxing
authority or fails to remit to the Tax Indemnitee required receipts or other
required documentary evidence, the Lessee shall indemnify the Tax Indemnitee for
any obligations that may become payable by the Tax Indemnitee as a result of any
such failure.

        (ii)  All payments made by the Lessor under this Participation Agreement
and the other Operative Documents to any other Tax Indemnitee shall be made net
of any deduction or withholding for Withholding Taxes. If any Withholding Taxes
are required to be withheld or deducted from any amounts payable by the Lessor
to, or for the benefit of, any other Tax Indemnitee under this Participation
Agreement or any other Operative Document, then the Lessee shall indemnify and
pay such Tax Indemnitee on an After Tax Basis an amount necessary to yield such
Tax Indemnitee (after payment of all Withholding Taxes) such amounts payable
under this Participation Agreement and the other Operative Documents at the
rates or in the amounts specified in this Participation Agreement and the other
Operative Documents.

        (iii)  Moreover, if any Taxes (the "Indirect Withholding Taxes") in the
nature of Withholding Taxes are directly asserted by any Taxing Authority
against any of the Note Purchaser, the Liquidity Banks, or the Conduit Agent
with respect to any payment received by such Note Purchaser, the Liquidity
Banks, or the Conduit Agent, such Note Purchaser, the Liquidity Banks, or the
Conduit Agent may pay such Taxes and the Lessee will pay to the Administrative
Agent for the benefit of such Note Purchaser, the Liquidity Banks, or the
Conduit Agent, as Supplemental Rent, within fifteen (15) Business Days after
receipt of a written demand therefor accompanied by a written statement
describing in reasonable detail the amount so payable from such Note Purchaser,
the Liquidity Banks, or the Conduit Agent such additional amounts (including any
interest, reasonable costs or expenses and any penalties incurred in connection
therewith) as are necessary in order that on a fully After Tax Basis the net
amount received by such Person after the payment of such Indirect Withholding
Taxes (including any Taxes on such additional amount) shall equal the amount
such Person would have received had such Indirect Withholding Taxes not been
asserted plus interest on such additional amounts at the rate applicable to
Loans which are not funded by the issuance of Commercial Paper, calculated (on
the basis of actual days elapsed in a year of 360 days) from the date of payment
of such Indirect Withholding Taxes by such Note Purchaser, the Liquidity Banks,
or the Conduit Agent (as applicable) to the date of payment of such additional
amounts by the Lessee. If the Lessee fails to pay any such Indirect Withholding
Taxes as and when due to the appropriate Taxing Authority or fails to remit to
the Agent for the benefit of the relevant Note Purchaser, the Liquidity Banks,
or the Conduit Agent the required receipts or other required documentary
evidence, then the Lessee shall indemnify such Note Purchaser, the Liquidity
Banks, or the Conduit Agent for any incremental Taxes (whether or not
constituting Withholding Taxes), interest, penalties and reasonable expenses
that may become payable by such Note Purchaser, the Liquidity Banks, or the
Conduit Agent as a result of any such failure.

60

--------------------------------------------------------------------------------




        (iv)  The obligations of the Lessee under this Section 13.13(a) shall
survive the termination of this Participation Agreement and the other Operative
Documents and the payment of the Loans, Lessor Amounts and all other amounts
payable under the Operative Documents.

        (b)    Withholding Exemption Certificates.    On or prior to the date of
the initial Advance or, if such date does not occur within thirty (30) days
after the date of this Participation Agreement, by the end of such 30-day
period, each Participant that is not organized under the laws of the United
States of America or a state or political subdivision thereof shall deliver to
the Lessee and the Administrative Agent two duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8ECI (or successor applicable
form), as the case may be, certifying in each case that such Participant is
entitled to receive payments under this Participation Agreement without
deduction or withholding or with reduced deduction or withholding of any United
States federal income taxes. Each such Participant further agrees (i) promptly
to notify the Lessee and the Administrative Agent of any change of circumstances
that would prevent such Participant from receiving payments hereunder without
any deduction or withholding or with reduced deduction or withholding of such
taxes as indicated on the most recent such certificate or other form previously
delivered by such Participant and (ii) if such Participant has not so notified
the Lessee and the Administrative Agent of any change of circumstances which
would prevent such Participant from receiving payments hereunder without any
deduction or withholding or with reduced deduction or withholding of taxes as
indicated on the most recent such certificate or other form previously delivered
by such Participant, then on or before the date that any certificate or other
form delivered by such Participant under this Section 13.13(b) expires or
becomes obsolete or after the occurrence of any event requiring a change in the
most recent such certificate or form previously delivered by such Participant,
to deliver to the Lessee and the Administrative Agent a new certificate or form,
certifying that such Participant is entitled to receive payments under the
Operative Documents without deduction or withholding or with reduced deduction
or withholding of such taxes. If any Participant fails to provide to the Lessee
or the Administrative Agent pursuant to this Section 13.13(b) (or, in the case
of any Person that becomes a Participant through an assignment by another
Participant, pursuant to Section 12.1) any certificates or other evidence
required by such provision to establish that such Participant is, at the time it
becomes a Participant hereunder, entitled to receive payments under the
Operative Documents without deduction or withholding or with reduced deduction
or withholding of any United States federal income taxes, such Participant shall
not be entitled to any indemnification under Section 13.13(a) for any
withholding taxes to the extent imposed on such Participant primarily as a
result of such failure.

        (c)    Mitigation.    If the Administrative Agent or any Liquidity Bank
claims any additional amounts to be payable to it pursuant to this
Section 13.13, such Person shall use reasonable commercial efforts to file any
certificate or document requested in writing by the Lessee (including copies of
Internal Revenue Service Form W-8BEN (or successor forms)) reflecting a reduced
rate of withholding or to change the jurisdiction of its Applicable Lending
Office if the making of such a filing or such change in the jurisdiction of its
Applicable Lending Office would avoid the need for or materially reduce the
amount of any such additional amounts which may thereafter accrue and if, in the
sole opinion of such Person, in the case of a change in the jurisdiction of its
Applicable Lending Office, such change would not be disadvantageous to such
Person or otherwise contrary to such Person's normal banking practices.

        (d)    Tax Returns.    Nothing contained in this Section 13.13 shall
require the Administrative Agent or any Participant (or any other Person) to
make available any of its Tax returns (or any other information relating to its
Taxes, which it deems to be confidential).

        SECTION 13.14    Survival.    The obligations of the Lessee under this
Article XIII shall survive the termination of this Participation Agreement and
the other Operative Documents and the payment of the Loans, Lessor Amounts and
all other amounts payable under the Operative Documents.

61

--------------------------------------------------------------------------------

ARTICLE XIV

PAYMENT OF CERTAIN EXPENSES

        SECTION 14.1    Payment of Costs and Expenses.    

        (a)  The Lessee shall pay, or cause to be paid, from time to time all
Transaction Expenses in respect of the Documentation Date, the Closing Date and
each Funding Date from the proceeds of Advances or otherwise (it being
understood that such Transaction Expenses shall, subject to satisfaction of the
applicable conditions set forth in Sections 6.1 and 6.2, be paid through the
making of Advances).

        (b)  The Lessee shall pay or cause to be paid when due the Fees
described in Section 4.6. In addition, the Lessee shall pay or cause to be paid,
on demand, (i) all reasonable out-of-pocket expenses of the Structuring Agent,
the Administrative Agent, the Lessor and the Note Purchaser (including
reasonable attorneys' fees and legal expenses) incurred in connection with this
Participation Agreement and the other Operative Documents, (ii) all costs and
expenses (including reasonable attorneys' fees and legal expenses) incurred by
the Administrative Agent or any Participant in entering into any future
amendments or supplements with respect to any of the Operative Documents,
whether or not such amendments or supplements are ultimately entered into, or
giving of waivers of consents hereto or thereto, (iii) all costs and expenses
(including reasonable attorneys' fees and legal expenses) incurred by the
Administrative Agent or any Participant in connection with any purchase of the
Property by the Lessee or Construction Agent, respectively, or any other Person
in connection with the purchase of the Property by the Lessee or any other
Person pursuant to Articles XVIII and XIX of the Lease or pursuant to the
Construction Agency Agreement and (iv) all costs and expenses (including
reasonable attorneys' fees and legal expenses) incurred by any of the other
parties hereto in respect of (A) the enforcement of any of their rights or
remedies against the Lessee or the Construction Agent under any of the Operative
Documents or (B) the negotiation of any restructuring or "work-out" with the
Lessee or the Construction Agent, whether or not consummated, of any obligations
of the Lessee or the Construction Agent under the Operative Documents.

        SECTION 14.2    Brokers' Fees and Stamp Taxes.    The Lessee shall pay
during the Basic Lease Term, or during the Construction Period, cause to be
paid, from the proceeds of the Advances or otherwise any brokers' fees and any
and all stamp, transfer and other similar Taxes, fees and excises, if any,
including any interest and penalties, which are payable in connection with the
transactions contemplated by this Participation Agreement and the other
Operative Documents.

        SECTION 14.3    Note Purchase Agreement and Related Obligations.    On
and after the Completion Date, the Lessee shall pay, without duplication of any
other obligation of the Lessee to pay any such amount under the Operative
Documents, on or before the due date thereof, all costs, expenses and other
amounts (other than principal of and interest on the Loans, which are payable to
the extent otherwise required by the Operative Documents) required to be paid by
the Lessor under the Note Purchase Agreement and the Assignment of Lease, Rent
and CAA, except for such costs, expenses and amounts that arise solely as a
result of the Lessor's gross negligence or willful misconduct.

ARTICLE XV

THE ADMINISTRATIVE AGENT

        SECTION 15.1    Appointment.    Each Participant hereby irrevocably
designates and appoints the Administrative Agent as the agent of such
Participant under this Participation Agreement and the other Operative
Documents, and each such Participant irrevocably authorizes the Administrative
Agent, in such capacity, to take such action on its behalf under the provisions
of this Participation Agreement and the other Operative Documents and to
exercise such powers and perform such duties as are expressly

62

--------------------------------------------------------------------------------

delegated to the Administrative Agent by the terms of this Participation
Agreement and the other Operative Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Participation Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein and
in the other Operative Documents, or any fiduciary relationship with any
Participant or any other party to the Operative Documents, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Participation Agreement or any other Operative Document or
otherwise exist against the Administrative Agent.

        SECTION 15.2    Delegation of Duties.    The Administrative Agent may
execute any of its duties under this Participation Agreement and the other
Operative Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of its agents or attorneys-in-fact selected by it with reasonable
care.

        SECTION 15.3    Exculpatory Provisions.    Neither the Administrative
Agent (in its capacity as such) nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Participation Agreement or any other Operative Document,
except for its or such Person's own willful misconduct or gross negligence (or
negligence in the handling of funds) or (b) responsible in any manner to any of
the Participants or any other party to the Operative Documents for any recitals,
statements, representations or warranties made by any Party or the Lessor or any
officer of any Party or the Lessor contained in this Participation Agreement or
any other Operative Document or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Participation Agreement or any other Operative
Document, or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Participation Agreement or any other Operative Document
or for any failure of any Party or the Lessor to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Participant or any other party to the Operative Documents to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Participation Agreement or any
other Operative Document, or to inspect the properties, books or records of any
Party.

        SECTION 15.4    Reliance by Administrative Agent.    The Administrative
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any Note, writing, resolution, notice, consent, certificate, affidavit, letter,
facsimile message, statement, order or other document or other written
communication believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Obligor),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been delivered to the Administrative Agent in
accordance with Section 12.1(c) of the Participation Agreement. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Participation Agreement or any other Operative Document unless
it shall first receive the advice or concurrence of the Required Participants,
or it shall first be indemnified to its satisfaction by the applicable
Participants against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Participation Agreement and the other Operative Documents in
accordance with a request of the Required Participants, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Participants and all future holders of the applicable Participations (including
their respective successors and assigns).

        SECTION 15.5    Notice of Default.    The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any CAA Default,
Lease Default, CAA Event of Default,

63

--------------------------------------------------------------------------------


Unwind Event or Lease Event of Default unless the Administrative Agent has
received notice from any Participant or the Lessor referring to this
Participation Agreement or any other Operative Document, describing such CAA
Default, Lease Default, CAA Event of Default, Unwind Event or Lease Event of
Default and stating that such notice is a "notice of default." In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
promptly give notice thereof to the Participants, the Lessor and the Obligor.
The Administrative Agent shall take such action with respect to such CAA
Default, Lease Default, CAA Event of Default, Unwind Event or Lease Event of
Default as shall be directed by the Required Participants; provided, however,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such default or
event of default as it shall deem advisable in the best interests of the
Participants.

        SECTION 15.6    Non-Reliance on Administrative Agent and Other
Participants.    Each Participant expressly acknowledges that neither the
Administrative Agent, nor the Structuring Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates, has
made any representations or warranties to it and that no act by the
Administrative Agent or the Structuring Agent hereinafter taken, including any
review of the affairs of the Obligor or the Lessor, shall be deemed to
constitute any representation or warranty by the Administrative Agent or the
Structuring Agent to any Participant. Each Participant represents to the
Administrative Agent and the Structuring Agent that it has, independently and
without reliance upon the Administrative Agent, the Structuring Agent or the
Lessor, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Obligors and the Lessor and made its own decision to enter into this
Participation Agreement. Each Participant also represents that it will,
independently and without reliance upon the Administrative Agent, the
Structuring Agent or any other Participant, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Participation Agreement and the other Operative Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Obligors and the Lessor. Except for notices, reports and other documents
expressly required to be furnished to the Participants by the Administrative
Agent hereunder, neither the Administrative Agent nor the Structuring Agent
shall have any duty or responsibility to provide any Participant with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Obligors or the
Lessor which may come into the possession of the Administrative Agent, the
Structuring Agent or any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

        SECTION 15.7    Indemnification.    The Administrative Agent agrees that
it will be entitled to indemnification with respect to the Operative Documents
and the transactions contemplated thereby solely from the Lessee and as
contemplated by Article XIII hereof.

        SECTION 15.8    Administrative Agent in Its Individual Capacity.    Each
Participant acknowledges that KeyBank National Association is acting as the
Administrative Agent hereunder. KeyBank National Association and its Affiliates
may make Participations to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Obligors, the Lessor and their respective Affiliates as though it was not the
Administrative Agent hereunder and under the other Operative Documents and
without notice to or consent of the Participants. Each Participant acknowledges
that, pursuant to such activities, KeyBank National Association or its
Affiliates may receive information regarding the Obligors, the Lessor or their
respective Affiliates (including information that may be subject to
confidentiality obligations in favor of the Obligors, the Lessor or such
Affiliates) and acknowledges that such Persons shall be under no obligation to
provide such information to them.

64

--------------------------------------------------------------------------------


        SECTION 15.9    Successor Administrative Agent.    The Administrative
Agent may resign as the Administrative Agent upon twenty (20) Business Days'
notice to the Participants and the Obligor provided, that no such resignation
shall take effect until the appointment, acceptance and qualification of a
successor Administrative Agent. The Administrative Agent may be removed for
cause as the Administrative Agent upon twenty (20) Business Days' notice to the
Administrative Agent and the Obligor from the Required Participants, which
notice shall specify the conduct constituting the cause for removal. The
Required Participants shall appoint from among the Participants a successor
Administrative Agent for the Participants subject to prior approval by the
Obligor (such approval not to be unreasonably withheld or delayed), whereupon
such successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term "Administrative Agent" shall include such
successor agent effective upon its appointment, and the resigning or removed
Administrative Agent's rights, powers and duties as the Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Participation
Agreement. After the retiring Administrative Agent's resignation or removal
hereunder as the Administrative Agent, the provisions of this Article XV shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under the Operative Documents. In the event of the
resignation, or removal, of the Administrative Agent if no successor shall have
been appointed and qualified within thirty (30) days, the resigning
Administrative Agent or any Lender may petition a court of competent
jurisdiction to appoint a successor.

        SECTION 15.10    Eligibility of the Administrative Agent.    The
Administrative Agent shall at all times have a combined capital and surplus of
at least $100,000,000 (or a combined capital and surplus in excess of
$50,000,000 and the obligations of which, whether or not in existence or
hereafter incurred, are fully and unconditionally guaranteed by a corporation
organized and doing business under the laws of the United States, any state or
territory thereof or the District of Columbia that has a combined capital and
surplus of at least $100,000,000). If such corporation publishes reports of
condition at least annually, pursuant to law or to requirements of Federal,
State, Territorial or District of Columbia supervising or examining authority,
then for the purposes of this Section 15.10, the combined capital and surplus of
such corporation shall be deemed to be its combined capital and surplus as set
forth in its most recent report of conditions so published. The Administrative
Agent shall not be an Affiliate of the Lessee.

ARTICLE XVI

MISCELLANEOUS

        SECTION 16.1    Survival of Agreements.    The representations,
warranties, covenants, indemnities and agreements of the parties provided for in
the Operative Documents, and the parties' obligations under any and all thereof,
shall survive the execution and delivery of this Participation Agreement, the
transfer of any or all of the Property to the Lessee, the Lessor or any other
Person, the construction of any Improvements, any disposition of any interest of
the Lessor or any Participant in the Property or any Improvements and the
payment of the Obligations and any disposition thereof and shall be and continue
in effect notwithstanding any investigation made by any party and the fact that
any party may waive compliance with any of the other terms, provisions or
conditions of any of the Operative Documents. Except as otherwise expressly set
forth herein or in the other Operative Documents, the indemnities of the parties
provided for in the Operative Documents shall survive the expiration or
termination of the Operative Documents.

        SECTION 16.2    No Broker, etc.    Each of the parties hereto represents
to the others that it has not retained or employed any broker, finder or
financial adviser to act on its behalf in connection with this Participation
Agreement or the transactions contemplated herein or in the other Operative
Documents, nor has it authorized any broker, finder or financial adviser
retained or employed by any other Person so to act. Any party who is in breach
of this representation shall indemnify and hold the other parties harmless from
and against any liability arising out of such breach of this representation.

65

--------------------------------------------------------------------------------


        SECTION 16.3    Notices.    Unless otherwise specifically provided
herein, all notices, consents, directions, approvals, instructions, requests and
other communications required or permitted by the terms hereof to be given to
any Person shall be given in writing by United States mail, by nationally
recognized courier service and any such notice shall become effective five
(5) Business Days after being deposited in the mails, certified or registered
return receipt requested with appropriate postage prepaid or one (1) Business
Day after delivery to a nationally recognized courier service specifying
overnight delivery and shall be directed to the address of such Person as
indicated on Schedule II. From time to time any party may designate a new
address for purposes of notice hereunder by written notice to each of the other
parties hereto in accordance with this Section 16.3.

        SECTION 16.4    Counterparts.    This Participation Agreement may be
executed by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart hereof by facsimile or other electronic means shall be equally
effective as delivery of an originally executed counterpart.

        SECTION 16.5    Amendments.    

        (a)  The provisions of this Participation Agreement may, subject to the
provisions of clause (b) below, from time to time be amended, modified or
waived, provided, however, that such amendment, modification or waiver is in
writing and consented to by the Lessee and the Required Participants and, during
the Construction Period, the Construction Agent.

        (b)  Neither any Operative Document nor any of the terms thereof may be
terminated (except upon payment in full of the Property Cost and accrued Basic
Rent and all other amounts due and owing by the Lessee under the Operative
Documents, or effective exercise and consummation of the Remarketing Option in
accordance with Article XX of the Lease and payment in full of all amounts due
in accordance therewith), amended, supplemented, waived or modified without the
written agreement or consent of the Required Participants (regardless of whether
the Lenders and the Lessor are parties thereto); provided, however, that:

          (i)  no such termination, amendment, supplement, waiver or
modification shall without written agreement or consent of each Participant
(A) modify any of the provisions of this Section 16.5, (B) change the definition
of "Required Participants," (C) modify or waive any requirement under any
Operative Document that any particular action be taken by all Participants,
(D) extend the Expiration Date or Scheduled Basic Lease Term Termination Date,
(E) amend, modify, waive or supplement any of the provisions of Article VII of
this Participation Agreement, (F) reduce, modify, amend or waive any Fees, other
fees or indemnities in favor of any Participant, including without limitation
amounts payable pursuant to Section 4.6 and Article XIII (except that any Person
may consent to any reduction, modification, amendment or waiver of any Fee or
other fee or indemnity payable to it), (G) modify, postpone, reduce or forgive,
in whole or in part, any payment of Rent (other than pursuant to the terms of
any Operative Document), any Loan or Lessor Amount, Property Cost, Construction
Recourse Amount, Maximum Recourse Amount, Purchase Price, amounts due pursuant
to Article XX of the Lease, interest or Yield or, subject to clause (D) above,
any other amount payable under the Lease, the Construction Agency Agreement or
this Participation Agreement, (H) modify the definition or method of calculation
of Rent (other than pursuant to the terms of any Operative Document), Loans or
Lessor Amounts, Property Cost, Construction Recourse Amount, Maximum Recourse
Amount, Fees, Shortfall Amount, Estimated Completion Costs, Participant Balance
or any other definition which would affect the amounts to be advanced or which
are payable under the Operative Documents, (I) release the Lessee from its
Obligations under the Operative Documents or permit any assignment of the Lease
by the Lessee releasing the Lessee from its Obligations under the Operative
Documents or changing the absolute and unconditional

66

--------------------------------------------------------------------------------

character of such obligations, in each case, except as expressly permitted by
the Operative Documents, (J) release the Construction Agent from its Obligations
under the Operative Documents or permit any assignment of the Construction
Agency Agreement by the Construction Agent releasing the Construction Agent from
its Obligations under the Operative Documents or changing the absolute and
unconditional character of such obligations, in each case, except as expressly
permitted by the Operative Documents, or (K) except as expressly permitted or
required under the Operative Documents, release the Property from the Lien of
the Lessor Mortgage or release or terminate any UCC Financing Statements
covering the Property or any other Collateral;

        (ii)  no such termination, amendment, supplement, waiver or modification
shall, without the written agreement or consent of each Liquidity Bank,
(A) change the definition of "Required Lenders," (B) modify or waive any
requirement under any Operative Document that any particular action be taken by
all Lenders, or (C) extend the Maturity Date;

        (iii)  no such termination, amendment, supplement, waiver or
modification shall, without written agreement or consent of the Lessor,
(A) modify or waive any requirement under any Operative Document that any
particular action be taken by or consented to by the Lessor, (B) extend the
Scheduled Basic Lease Term Termination Date, or (C) amend, modify, waive or
supplement the Note Purchase Agreement, the Lease, the Ground Lease or the
Construction Agency Agreement (it being understood that the Lessor may condition
any such written agreement or consent on the receipt of the written consent of
the Ground Lessor to such termination, amendment, supplement, waiver or
modification);

        (iv)  no such termination, amendment, supplement, waiver or modification
that would increase the obligations of the Lessee or the Construction Agent
thereunder or deprive the Lessee or the Construction Agent of any of its rights
thereunder or alter the rights of the Lessee or the Construction Agent to their
detriment shall be effective against the Lessee or the Construction Agent, as
the case may be, without the written agreement or consent of the Lessee or the
Construction Agent, as applicable;

        (v)  no such termination, amendment, supplement, waiver or modification
shall be made to any provision of Article XV without the written agreement or
consent of the Administrative Agent;

        (vi)  no such termination, amendment, supplement, waiver or modification
of Section 16.15 or 16.16 hereof, or of the Note Purchase Agreement, shall be
effective without the Note Purchaser's written agreement or consent;

      (vii)  no such amendment, termination, supplement, waiver or modification
shall be made to Section 11.4 without the written agreement or consent of the
Note Purchaser and the Specified Liquidity Bank.

        SECTION 16.6    Headings, etc.    The Table of Contents and headings of
the various Articles and Sections of this Participation Agreement are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions hereof.

        SECTION 16.7    Parties in Interest.    Except as expressly provided
herein, none of the provisions of this Participation Agreement is intended for
the benefit of any Person except the parties hereto. The Lessee shall not assign
or transfer any of its rights or obligations under the Operative Documents
except in accordance with the terms and conditions thereof.

        SECTION 16.8    GOVERNING LAW.    THIS PARTICIPATION AGREEMENT AND THE
OTHER OPERATIVE DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES

67

--------------------------------------------------------------------------------


HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA.

        SECTION 16.9    Severability.    Any provision of this Participation
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

        SECTION 16.10    Liability Limited.    

        (a)  The parties hereto agree that except as specifically set forth
herein or in any other Operative Document, the Lessor shall have no personal
liability whatsoever to any other Participant, the Lessee, the Construction
Agent, or their respective successors and assigns for any claim or obligation
based on or in respect hereof or any of the other Operative Documents
(including, without limitation, the repayment of the Loans) or arising in any
way from the transactions contemplated hereby or thereby and recourse, if any,
shall be solely had against the Lessor's interest in the Property or from
payments (other than payments due to the Lessor with respect to indemnities,
reimbursement of expenses or fees, in each case payable to the Lessor for its
own account) received from the Obligors (it being acknowledged and agreed by
each party hereto that all such personal liability of the Lessor is expressly
waived and released as a condition of, and as consideration for, the execution
and delivery of the Operative Documents by the Lessor); provided, however, that
the Lessor shall be liable in its individual capacity (i) for its own willful
misconduct or gross negligence, (ii) for breach of its representations set forth
in Section 8.3, (iii) for any Lessor Lien attributable to it and (iv) for any
Tax based on or measured by any fees, commission or compensation received by it
for acting as the Lessor as contemplated by the Operative Documents. It is
understood and agreed that the Lessor shall have no personal liability under any
of the Operative Documents as a result of acting pursuant to and consistent with
any of the Operative Documents.

        (b)  No Participant shall have any obligation to the other Participant
or to the Lessee or the Construction Agent with respect to transactions
contemplated by the Operative Documents, except those obligations of such
Participant expressly set forth in the Operative Documents or except as set
forth in the instruments delivered in connection therewith, and no Participant
shall be liable for performance by any other party hereto of such other party's
obligations under the Operative Documents except as otherwise so set forth.

        (c)  Each Transaction Party agrees that neither the Program
Administrator nor the Conduit Agent shall have any liability hereunder as the
Program Administrator or the Conduit Agent, as the case may be, for the Note
Purchaser or otherwise following its ceasing to act as Program Administrator or
the Conduit Agent for the Note Purchaser.

        (d)  The Liability of the Note Purchaser shall be limited as set forth
in Section 16.15.

        (e)  The obligations of the parties under this Section 16.10 shall
survive the termination of this Participation Agreement.

        SECTION 16.11    Further Assurances.    The parties hereto shall
promptly cause to be taken, executed, acknowledged or delivered, at the sole
expense of the Lessee, all such further acts, conveyances, documents and
assurances as the other parties may from time to time reasonably request in
order to carry out and preserve the security interests and liens (and the
priority thereof) intended to be created pursuant to this Participation
Agreement, the other Operative Documents, and the transactions thereunder
(including, without limitation, the preparation, execution and filing of any and
all Uniform Commercial Code financing statements and other filings or
registrations which the parties hereto may from time to time request to be filed
or effected). The Lessee, at its own expense and without need of any prior
request from any other party, shall take such action as may be necessary
(including any action specified in the preceding

68

--------------------------------------------------------------------------------

sentence), or as so requested, in order to maintain and protect all security
interests provided for hereunder or under any other Operative Document.

        SECTION 16.12    SUBMISSION TO JURISDICTION.    EACH PARTY HERETO HEREBY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF CALIFORNIA FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS PARTICIPATION AGREEMENT OR ANY OF THE OTHER
OPERATIVE DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

        SECTION 16.13    Setoff.    Each Participant and the Administrative
Agent shall, upon the occurrence of any CAA Event of Default or Lease Event of
Default, have the right to appropriate and, subject to Section 7.14 and
Section 13.1 hereof, and Section 5.4 of the Construction Agency Agreement, apply
to the payment of the Lessee's obligations under the Lease and the Construction
Agency Agreement as security for the payment of such obligations, any and all
balances, credits, deposits, accounts or moneys of the Lessee then or thereafter
maintained with such Participant or the Administrative Agent. The rights of the
Participants and the Administrative Agent under this Section are in addition to
other rights and remedies (including other rights of setoff under applicable law
or otherwise) which such Person may have.

        SECTION 16.14    WAIVER OF JURY TRIAL.    THE PARTIES HERETO VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS PARTICIPATION AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY OF THE PARTIES HERETO. THE PARTIES HERETO HEREBY AGREE THAT THEY WILL NOT
SEEK TO CONSOLIDATE ANY SUCH LITIGATION WITH ANY OTHER LITIGATION IN WHICH A
JURY TRIAL HAS NOT OR CANNOT BE WAIVED. THE PROVISIONS OF THIS SECTION 16.14
HAVE BEEN FULLY NEGOTIATED BY THE PARTIES HERETO AND SHALL BE SUBJECT TO NO
EXCEPTIONS. EACH OBLIGOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER OPERATIVE DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR EACH OF THE LESSOR AND THE LENDERS ENTERING INTO THIS
PARTICIPATION AGREEMENT AND EACH SUCH OTHER OPERATIVE DOCUMENT.

        SECTION 16.15    Limitations on Recourse to Note
Purchaser.    Notwithstanding any provision of this Participation Agreement to
the contrary, each of the parties hereto agrees that the Note Purchaser shall
only be required to pay (a) any fees or liabilities that it may incur hereunder
only to the extent that the Note Purchaser has Excess Funds and (b) any
expenses, indemnities or other liabilities that it may incur hereunder, or any
fees, expenses, indemnities or other liabilities under any other Operative
Document only to the extent that the Note Purchaser has Excess Funds; provided,
however, that if the Note Purchaser has insufficient funds to make any payments
required by this Participation Agreement to any other Person party hereto, such
Person shall not be excused from the performance of its obligations hereunder.
In addition, no amount owing by the Note Purchaser hereunder in excess of the
liabilities that the Note Purchaser is required to pay in accordance with the
preceding sentence shall constitute a claim (as defined in Section 101 of Title
11 of the United States Code) against the Note Purchaser. No recourse shall be
had for the payment of any amount owing hereunder or for the payment of any fee
hereunder or any other obligation of or claim against the Note Purchaser arising
out of or based upon this Participation

69

--------------------------------------------------------------------------------


Agreement, against any stockholder, employee, officer, director, manager or
incorporator of the Note Purchaser or Affiliate thereof; provided, however, that
the foregoing shall not relieve any such Person of any liability they might
otherwise have as a result of fraudulent actions or omissions taken by them. Any
and all claims against the Note Purchaser by any other Person shall be
subordinate to the claims of the holders of the Commercial Paper issued by the
Note Purchaser. The obligations of the parties under this Section 16.15 shall
survive the termination of this Participation Agreement.

        SECTION 16.16    Bankruptcy.    The Lessee, the Lessor, the
Administrative Agent and each Liquidity Bank agree that they shall not institute
against (or cause in any other manner), or join or assist any other Person in
instituting against (or causing in any manner), the Note Purchaser any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or other proceeding under any federal or state bankruptcy or similar law, or for
the purpose of appointing a receiver, liquidator, assignee, custodian,
sequestrator or other similar official for the Note Purchaser or any substantial
part of the property of the Note Purchaser, or for the purpose of ordering the
winding up and/or liquidation of the affairs of the Note Purchaser, prior to the
date that is one year and one day after the latest maturing Commercial Paper
issued by the Note Purchaser is paid in full. The obligations of the Lessee, the
Lessor, the Administrative Agent and the Liquidity Bank set forth in this
Section 16.16 shall survive any termination of this Participation Agreement.

        SECTION 16.17    Assignment of Note Purchaser's Interest in Note
Purchase Agreement to Liquidity Banks.    In the event that the Note Purchaser
sells all of its interests under the Loan Documents to the Liquidity Banks
pursuant to the Asset Purchase Agreement, the Note Purchaser, without further
act, will be deemed to have assigned to the Liquidity Banks all of its right,
title and interest (other than rights due or to become due under Article XIII,
which shall remain fully enforceable by the Note Purchaser and each of its
related Indemnitees) in the Operative Documents, and the Liquidity Banks will be
deemed to have assumed as of the date of transfer as aforesaid all obligations
of the Note Purchaser. The foregoing does not limit or otherwise affect any
provisions of any of the Liquidity Documents with respect to the effect, as
between the Note Purchaser and any Liquidity Bank, of any assignment by the Note
Purchaser to the Liquidity Banks.

[THE REMAINDER OF THIS PAGE HAS
BEEN INTENTIONALLY LEFT BLANK]

70

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Participation
Agreement to be duly executed by their respective officers thereunto duly
authorized as of the day and year first above written.

    ADOBE SYSTEMS INCORPORATED,
as Lessee and as Construction Agent
 
 
By:
 
/s/  BRUCE R. CHIZEN      

--------------------------------------------------------------------------------

Name: Bruce R. Chizen
Title: President and Chief Executive Officer
 
 
By:
 
/s/  MURRAY J. DEMO      

--------------------------------------------------------------------------------

Name: Murray J. Demo
Title: Senior Vice President and Chief
    Financial Officer
 
 
SELCO SERVICE CORPORATION,
as Lessor
 
 
By:
 
/s/  DONALD C. DAVIS      

--------------------------------------------------------------------------------

Name: Donald C. Davis
Title: Vice President
 
 
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
 
 
By:
 
/s/  THOMAS A. CRANDALL      

--------------------------------------------------------------------------------

Name: Thomas A. Crandall
Title: Senior Vice President
 
 
VICTORY RECEIVABLES CORPORATION,
as Note Purchaser
 
 
By:
 
/s/  KAREN A. GRANQUIST      

--------------------------------------------------------------------------------

Name: Karen A. Granquist
Title: Secretary
 
 
THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH,
as Conduit Agent
 
 
By:
 
/s/  ADDIYA REDDY      

--------------------------------------------------------------------------------

Name: A K Reddy
Title: Vice President

71

--------------------------------------------------------------------------------


 
 
KEYBANK NATIONAL ASSOCIATION,
as Liquidity Bank
 
 
By:
 
/s/  THOMAS A. CRANDELL      

--------------------------------------------------------------------------------

Name: Thomas A. Crandell
Title: Senior Vice President
 
 
BNP PARIBAS,
as Liquidity Bank and Syndication Agent
 
 
By:
 
/s/ Tjalling Terpatra    /s/ Janice S. H. Ho

--------------------------------------------------------------------------------

Name: Tjalling Terpatra    Janice S. H. Ho
Title:    Director                  Director
 
 
THE CHASE MANHATTAN BANK,
as Liquidity Bank
 
 
By:
 
/s/  DAVID GIBBS      

--------------------------------------------------------------------------------

Name: David Gibbs
Title: VP
 
 
BANK OF MONTREAL,
as Liquidity Bank
 
 
By:
 
/s/  KANU MODI      

--------------------------------------------------------------------------------

Name: Kanu Modi
Title: Director
 
 
FLEET NATIONAL BANK,
as Liquidity Bank
 
 
By:
 
/s/  WILLIAM S. ROWE      

--------------------------------------------------------------------------------

Name: William S. Rowe
Title: Vice President
 
 
THE NORTHERN TRUST COMPANY,
as Liquidity Bank
 
 
By:
 
/s/  ASHISH S. BHAGWAT      

--------------------------------------------------------------------------------

Name: Ashish S. Bhagwat
Title: Second Vice President

72

--------------------------------------------------------------------------------

SCHEDULE I
TO PARTICIPATION AGREEMENT

COMMITMENTS

Participant


--------------------------------------------------------------------------------

  Note
Purchaser's
Commitment

--------------------------------------------------------------------------------

  Lessor
Commitment

--------------------------------------------------------------------------------

  Liquidity
Commitment

--------------------------------------------------------------------------------

NOTE PURCHASER                  
Victory Receivables Corporation
 
$
112,905,000
 
$
0
 
$
0
LESSOR
 
 
 
 
 
 
 
 
 
SELCO Service Corporation
 
$
0
 
$
4,095,000
 
$
0
 
 


--------------------------------------------------------------------------------


 
 
  Aggregate Commitment Amount:   $ 117,000,000      
LIQUIDITY BANKS
 
 
 
 
 
 
 
 
 
KeyBank National Association
 
$
0
 
$
0
 
$
30,163,100
BNP Paribas
 
$
0
 
$
0
 
$
25,000,000
The Chase Manhattan Bank
 
$
0
 
$
0
 
$
20,000,000
Bank of Montreal
 
$
0
 
$
0
 
$
15,000,000
Fleet National Bank
 
$
0
 
$
0
 
$
15,000,000
The Northern Trust Company
 
$
0
 
$
0
 
$
10,000,000

--------------------------------------------------------------------------------

SCHEDULE II
TO PARTICIPATION AGREEMENT

NOTICE INFORMATION, WIRE INSTRUCTIONS AND FUNDING OFFICES

LESSEE AND CONSTRUCTION AGENT:    
ADOBE SYSTEMS INCORPORATED
345 Park Avenue
San Jose, California 95110
 
  Attention:   Treasurer     Facsimile No.:   (408) 537-4035     Telephone No.:
  (408) 536-3272    
With a copy to:
 
 
Shartsis, Friese & Ginsburg
One Maritime Plaza, 18th Floor
San Francisco, California 94111
 
  Attention:   David H. Kremer, Esq.    
Wire Transfer Instructions:
 
    Bank:   The Northern Trust Co.       ABA Number:   071 000 152       Account
Name:   Adobe Systems Incorporated       Account Number:   60895       Ref:  
Almaden Tower Lease    
ADMINISTRATIVE AGENT:
 
 
KEYBANK NATIONAL ASSOCIATION
c/o Key Technology Finance
601 108th Avenue NE
Bellevue, Washington 98004
 
  Facsimile No.:   (425) 709-4565     Telephone No.:   (425) 709-4584    
Account:
 
 
 
    Bank:   KeyBank National Association       ABA Number:   125 000 574      
Account Name:   Western Loan Services—Specialty Services       Account Number:  
3072       Ref:   Adobe Systems    
LESSOR:
 
 
SELCO SERVICE CORPORATION
c/o KeyCorp. Leasing
66 South Pearl Street
    8th Floor
Albany, New York 12207
 
  Attention:   Donald Davis     Facsimile No.:   (518) 257-8823     Telephone
No.:   (518) 257-8254    

--------------------------------------------------------------------------------


Wire Transfer Instructions:
 
    Bank:   KeyBank National Association       ABA Number:   125 000 574      
Account Name:   Western Loan Services—Specialty Services       Account Number:  
3072       Ref:   Adobe Systems    
NOTE PURCHASER:
 
 
VICTORY RECEIVABLES CORPORATION
c/o The Bank of Tokyo Mitsubishi, Ltd., New York Branch
1251 Avenue of the Americas, 10th Floor
New York, New York 10020
 
  Attention:   Aditya Reddy, Vice President     Facsimile No.:   (212) 782-6448
    Telephone No.:   (212) 782-6957    
With a copy to:
 
 
Orrick, Herrington & Sutcliffe LLP
666 Fifth Avenue
New York, New York 10103
 
  Attention:   Stephen Sawyier     Facsimile No.:   (212) 506-5151     Telephone
No.:   (212) 506-5095    
Wire Transfer Instructions:
 
    Bank:   Bankers Trust Company       ABA Number:   021001033      
Account Number:   01419647       Ref:   Victory Receivables Corporation—Adobe  
 
CONDUIT AGENT:
 
 
THE BANK OF TOKYO-MITSUBISHI, LTD.,
NEW YORK BRANCH
1251 Avenue of the Americas, 10th Floor
New York, New York 10020
 
  Attention:   Aditya Reddy, Vice President     Facsimile No.:   (212) 782-6448
    Telephone No.:   (212) 782-6957    
With a copy to:
 
 
Orrick, Herrington & Sutcliffe LLP
666 Fifth Avenue
New York, New York 10103
 
  Attention:   Stephen Sawyier     Facsimile No.:   (212) 506-5151     Telephone
No.:   (212) 506-5095    

--------------------------------------------------------------------------------


Wire Transfer Instructions:
 
    Bank:   Bankers Trust Company       ABA Number:   021001033      
Account Number:   01419647       Ref:   Victory Receivables Corporation—Adobe  
 
LIQUIDITY BANKS:
 
 
KEYBANK NATIONAL ASSOCIATION
c/o Key Technology Finance
601 108th Avenue NE
Bellevue, Washington 98004
 
  Facsimile No.:   (425) 709-4565     Telephone No.:   (425) 709-4584    
Wire Transfer Instructions:
 
    Bank:   KeyBank National Association       ABA Number:   125 000 574      
Account Name:   Western Loan Services—Specialty Services       Account Number:  
3072       Ref:   Adobe Systems    
Domestic Lending Office:
 
    c/o Key Technology Finance
601 108th Avenue NE
Bellevue, Washington 98004       Facsimile No.:   (425) 709-4565       Telephone
No.:   (425) 709-4584    
Euro-Dollar Lending Office:
 
    c/o Key Technology Finance
601 108th Avenue NE
Bellevue, Washington 98004       Facsimile No.:   (425) 709-4565       Telephone
No.:   (425) 709-4584    
BNP PARIBAS
725 South Figueroa Street, Suite #2090
Los Angeles, California 90017
 
  Attention:   Tjalling Terpstra—Director     Facsimile No.:   (213) 488-9602  
  Telephone No.:   (213) 488-9120    
Wire Transfer Instructions:
 
    Bank:   The Federal Reserve Bank of New York       ABA Number:   026007689
BNP Paribas       Account Name:   BNP/BNP Paribas San Francisco      
Account Number:   ACA 14334000176       Ref:       

--------------------------------------------------------------------------------

   
Domestic Lending Office:
 
    725 South Figueroa Street, Suite #2090
Los Angeles, California 90017    

--------------------------------------------------------------------------------


Euro-Dollar Lending Office:
 
    725 South Figueroa Street, Suite #2090
Los Angeles, California 90017    
THE CHASE MANHATTAN BANK
One Bush Street, 11th Floor
San Francisco, California 94104
 
  Attention:   Monique Ho
One Bush Street, 11th Floor
San Francisco, California 94104     Facsimile No.:   (415) 439-3013    
Telephone No.:   (415) 371-3358    
With a copy to:
 
 
 
 
David Gibbs
111 West 40th Street, 10th Floor
New York, New York 10018
 
  Facsimile No.:   (212) 391-4098     Telephone No.:   (212) 403-5112    
Wire Transfer Instructions:
 
    Bank:   The Chase Manhattan Bank       ABA Number:   021000021    
For further credit to:
 
    The Chase Manhattan Bank
Commercial Loan Operations
Four Chase Metrotech, 13th Floor
New York, New York

--------------------------------------------------------------------------------

      Attn:   Commercial Loan Operations       Account Name:   9420-Victory
Receivables Corp.       Account Number:   CLAS #0002-200000 1990    
Domestic Lending Office:
 
        

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

   
Euro-Dollar Lending Office:
 
        

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

   
BANK OF MONTREAL
115 South LaSalle Street, 12W
Chicago, Illinois 60603
 
  Attention:   Joseph Linder     Facsimile No.:   (312) 750-6057     Telephone
No.:   (312) 750-3784    

--------------------------------------------------------------------------------


Wire Transfer Instructions:
 
    Bank:   Harris Bank       ABA Number:   071000288       Account Name:       

--------------------------------------------------------------------------------

      Account Number:   1833201       Ref:   Adobe Systems    
For further credit to:
 
    Bank of Montreal, Chicago       Account Number:   1833201       Attn:  
Client Services       Ref:   Adobe Systems Inc.    
Domestic Lending Office:
 
    115 South LaSalle Street, 12W
Chicago, Illinois 60603    
Euro-Dollar Lending Office:
 
    115 South LaSalle Street, 12W
Chicago, Illinois 60603    
FLEET NATIONAL BANK
100 Federal Street
Boston, Massachusetts
 
  Attention:   William Rowe     Facsimile No.:       

--------------------------------------------------------------------------------

    Telephone No.:   (617) 434-6396    
Wire Transfer Instructions:
 
    Bank:   Fleet National Bank       ABA Number:   011000138       Account
Name:       

--------------------------------------------------------------------------------

      Account Number:       

--------------------------------------------------------------------------------

      Ref:       

--------------------------------------------------------------------------------

   
Domestic Lending Office:
 
        

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

   
Euro-Dollar Lending Office:
 
        

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


THE NORTHERN TRUST COMPANY
50 South LaSalle, 11th Floor
Chicago, Illinois 60675
 
  Attention:   Ashish S. Bhagwat     Facsimile No.:   (312) 630-6062    
Telephone No.:   (312) 630-6203    
Wire Transfer Instructions:
 
    Bank:   The Northern Trust Bank       ABA Number:   071000152       Account
Name:   Adobe Systems Inc.       Account Number:   5186401000       Client Acct
#:   02000279172       Ref:   Adobe Systems Inc.       Credit to:   Commercial
Loan Dept.    
Domestic Lending Office:
 
    50 South LaSalle, 11th Floor
Chicago, Illinois 60675    
Euro-Dollar Lending Office:
 
    50 South LaSalle, 11th Floor
Chicago, Illinois 60675    

--------------------------------------------------------------------------------

SCHEDULE III
TO PARTICIPATION AGREEMENT

DESCRIPTION OF LAND

--------------------------------------------------------------------------------

SCHEDULE IV
TO PARTICIPATION AGREEMENT

DISCLOSURE SCHEDULE

Item 8.1(q)—Subsidiaries

Item 9.2(a)—Existing Indebtedness

Item 9.2(b)—Existing Liens

Item 9.2(e)(i)—Investment Policy of Lessee

Item 9.2(e)(ii)—Certain Existing Investments

--------------------------------------------------------------------------------

EXHIBIT A-1

Form of Closing Date Notice

--------------------------------------------------------------------------------

EXHIBIT A-2

Form of Advance Request

--------------------------------------------------------------------------------

EXHIBIT B

Form of Authorized Officer's Certificate of Construction Agent and Lessee

--------------------------------------------------------------------------------

EXHIBIT C

Form of Consent and Acknowledgment

--------------------------------------------------------------------------------

EXHIBIT D

Form of Compliance Certificate

--------------------------------------------------------------------------------

EXHIBIT E-1

Form of Lessor Mortgage

--------------------------------------------------------------------------------

EXHIBIT E-2

Form of Lender Mortgage

--------------------------------------------------------------------------------

EXHIBIT F

Forms of Opinions

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


APPENDIX A
TO PARTICIPATION AGREEMENT


DEFINITIONS AND INTERPRETATION

--------------------------------------------------------------------------------

Lease Financing of Office Tower
Located in City of San Jose, Santa Clara County, California
for Adobe Systems Incorporated

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        A.    Interpretation.    In each Operative Document, unless a clear
contrary intention appears:

          (i)  the singular number includes the plural number and vice versa;

        (ii)  reference to any Person includes such Person's successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Operative Documents, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually;

        (iii)  reference to any gender includes each other gender;

        (iv)  reference to any agreement (including any Operative Document or
any attachment or schedule thereto), document or instrument means such agreement
(or attachment or schedule thereto), document or instrument as amended or
modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms of the other Operative Documents; and reference to
any promissory note includes any promissory note which is an extension or
renewal thereof or a substitute or replacement therefor;

        (v)  reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision;

        (vi)  reference in any Operative Document to any Article, Section,
Appendix, Schedule or Exhibit means such Article or Section thereof or Appendix,
Schedule or Exhibit thereto;

      (vii)  "hereunder," "hereof," "hereto" and words of similar import shall
be deemed references to an Operative Document as a whole and not to any
particular Article, Section or other provision thereof;

      (viii)  "including" (and with correlative meaning "include") means
including without limiting the generality of any description preceding such
term; and

        (ix)  with respect to any rights and obligations of the parties under
the Operative Documents, all such rights and obligations shall be construed to
the extent permitted by Applicable Law.

        B.    Computation of Time Periods.    For purposes of computation of
periods of time under the Operative Documents, the word "from" means "from and
including" and the words "to" and "until" each mean "to but excluding".

        C.    Accounting Terms and Determinations.    All terms of an accounting
or financial nature shall be interpreted, all accounting determinations under
the Operative Documents shall be made, and all financial statements required to
be delivered under the Operative Documents shall be prepared, as set forth in
Section 4.9 of the Participation Agreement.

        D.    Conflict in Operative Documents.    If there is any conflict
between any Operative Documents, such Operative Document shall be interpreted
and construed, if possible, so as to avoid or minimize such

--------------------------------------------------------------------------------


conflict but, to the extent (and only to the extent) of such conflict, the
Participation Agreement shall prevail and control.

        E.    Legal Representation of the Parties.    The Operative Documents
were negotiated by the parties with the benefit of legal representation and any
rule of construction or interpretation otherwise requiring the Operative
Document to be construed or interpreted against any party shall not apply to any
construction or interpretation hereof or thereof.

        F.    Defined Terms.    Unless a clear contrary intention appears, terms
defined herein have the respective indicated meanings when used in each
Operative Document.

        "Acceleration Event" is defined in the Note Purchase Agreement.

        "Acceptable Condition" means, after the occurrence of any Casualty or
Condemnation affecting the Property, that the Property has been restored to
substantially its condition as it existed immediately prior to the applicable
Casualty or Condemnation.

        "Account" means the account established with the Administrative Agent
pursuant to which all payments by the Lessee under the Operative Documents shall
be made. The Account shall be specified on Schedule II to the Participation
Agreement.

        "Administrative Agent" means KeyBank National Association, as
Administrative Agent for the Participants, together with its successors and
assigns (including any successor administrative agent pursuant to Section 15.9
of the Participation Agreement).

        "Adobe Incentive Partners" means Adobe Incentive Partners, L.P., a
California limited partnership, in which the Lessee is the general partner and
all of the limited partners are the Lessee or Affiliates of the Lessee.

        "Adobe Incentive Partners Distributions" means distributions of cash or
securities owned by Adobe Incentive Partners, repurchases of unvested
partnership interests in Adobe Incentive Partners, and issuances of partnership
interests in Adobe Incentive Partners.

        "Advance" means an advance of funds by the Lessor pursuant to
Article III of the Participation Agreement.

        "Advance Request" is defined in Section 3.4(a) of the Participation
Agreement.

        "Affected Party" means any Participant or any other Credit Support
Provider.

        "Affiliate" means, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of any class of Equity
Securities of such Person, (b) each Person that controls, is controlled by or is
under common control with such Person or any Affiliate of such Person or
(c) each of such Person's officers, directors, general partners and, if such
Person is a joint venture organized as a separate legal entity, joint venturers
having powers comparable to a general partner; provided, however, that in no
case shall any of the following Persons be deemed to be an Affiliate of the
Lessee or any of its Subsidiaries for purposes of this Agreement: (i) the
Administrative Agent or any Participant, (ii) any VC Partnership, (iii) the
general partner of any VC Partnership which would otherwise be deemed an
Affiliate solely because it acts as general partner and controls such VC
Partnership, (iv) Salon Media Group, Liquent, Datalogics, Winsoft, S.A. and any
other Person in which the Lessee or any Subsidiary of the Lessee holds more than
ten percent (10%) of the Equity Securities thereof solely as a consequence of
the distribution of such Equity Securities by Adobe Incentive Partners or any VC
Partnership, or (v) any Person in which the Lessee or any Subsidiary of the
Lessee holds more than ten percent (10%) of the Equity Securities thereof if and
for so long as such Person has a net worth of less than $100,000,000. For the
purpose of this definition, "control" of a Person means the possession, directly
or indirectly, of the power to direct or cause the direction of its management
or policies.

2

--------------------------------------------------------------------------------


        "After Tax Basis" means, with respect to any payment to be received or
accrued by a Person ("base payment"), the sum of (a) the amount of such base
payment plus (b) a further payment, if necessary, to such Person such that after
reduction for all Taxes imposed on such Person as a result of the receipt or
accrual of both the base payment and such further payments, such Person receives
a net amount equal to base payment otherwise required to be made.

        "Aggregate Commitment Amount" means $117,000,000.

        "Aggregate Liquidity Commitment Amount" means $115,163,100.

        "Applicable Law" means all existing and future applicable laws, rules,
regulations (including Environmental Laws), statutes, treaties, codes,
ordinances, permits, certificates, orders and licenses of and interpretations
by, any Governmental Authority, and applicable judgments, decrees, injunctions,
writs, orders or like action of any court, administrative, judicial or
quasi-judicial tribunal or agency of competent jurisdiction (including those
pertaining to health, safety or the environment (including, without limitation,
wetlands) and those pertaining to the zoning, construction, use or occupancy of
the Property) or in each case affecting the Lessee, the Construction Agent, a
Tax Indemnitee, an Indemnitee, the Property or any material interests in any
other kind of property or asset, whether real, personal or mixed, or tangible or
intangible, of the Lessee or the Construction Agent.

        "Applicable Lending Office" means, with respect to any Liquidity Bank,
(a) in the case of its Base Rate Loans/Lessor Amounts, its Domestic Lending
Office, and (b) in the case of its LIBOR Loans/Lessor Amounts, its Euro-Dollar
Lending Office.

        "Applicable Margin" means, with respect to any Loan having an Interest
Rate determined by reference to the BBA LIBO Rate, the percentage per annum set
forth in the table below based on the Pricing Level in effect on such date:

 
  Applicable Margin

--------------------------------------------------------------------------------

  Level I   1.00 % Level II   1.125 % Level III   1.25 % Level IV   1.50 % Level
V   1.75 %

        "Applicable Payor" is defined in Section 13.13 of the Participation
Agreement.

        "Appraisal" means an appraisal of the Property by the Appraiser as if
constructed substantially in accordance with the Plans and Specifications, which
Appraisal complies in all material respects with all of the provisions of the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended,
the rules and regulations adopted pursuant thereto, and all other Applicable Law
addressed to the Lessor and will appraise the Fair Market Sales Value of the
Property as of the Completion Date as built substantially in accordance with the
Plans and Specifications.

        "Appraiser" means Cushman & Wakefield of California, Inc.

        "Appurtenant Rights" means, with respect to the Land, (i) all
agreements, easements, rights of way or use, rights of ingress or egress,
privileges, appurtenances, tenements, hereditaments and other rights and
benefits at any time belonging or pertaining to the Land or the Improvements
thereon, including, without limitation, the use of any streets, ways, alleys,
vaults or strips of land adjoining, abutting, adjacent or contiguous to the Land
and (ii) all permits, licenses and rights, whether or not of record, appurtenant
to the Land.

        "Architect" means, collectively, the Interior Architect and the Exterior
Architect.

3

--------------------------------------------------------------------------------


        "Asset Purchase Agreement" means that certain Asset Purchase Agreement,
dated as of September 26, 2001, among the Program Administrator, the Note
Purchaser and the Liquidity Banks.

        "Asset Purchase Price" means any "Purchase Price" under, and as defined
in, the Asset Purchase Agreement.

        "Assigned Agreement" is defined in Section 2.1(a) of the Security and
Assignment Agreement.

        "Assignment of Lease, Rent and CAA" means the Assignment of Lease, Rent
and Construction Agency Agreement dated as of the date of the Participation
Agreement, from the Lessor, as assignor, to the Administrative Agent and the
Lenders, as assignees.

        "Authorized Officer" means any officer of the Lessee or the Construction
Agent designated as such in writing to the Administrative Agent by the Lessee or
the Construction Agent, as the case may be.

        "Authorized Officer's Certificate" means, with respect to the Lessee or
the Construction Agent, a certificate signed by any Authorized Officer of such
Person, which certificate shall certify as true and correct the subject matter
being certified to in such certificate.

        "Available Liquidity Commitment" means, at any time with respect to a
Liquidity Bank, an amount equal to the excess, if any, of (a) the Liquidity
Commitment of such Liquidity Bank, minus (b) the sum of (i) the aggregate
outstanding principal amount of all Liquidity Loans of such Liquidity Bank and
(ii) the aggregate outstanding principal amount of all Loans of such Liquidity
Bank.

        "Base Rate" means, for any period, a fluctuating interest rate per annum
as shall be in effect from time to time which rate per annum shall at all times
be equal to the higher of (a) the rate of interest established by the
Administrative Agent at its principal office, from time to time, as its prime
rate, whether or not publicly announced, which interest rate may or may not be
the lowest rate charged by it for commercial loans or other extensions of credit
and (b) the sum of (i) the Federal Funds Effective Rate plus (ii) 1/2 of 1% per
annum.

        "Base Rate Loan(s)/Lessor Amount(s)" means a Loan or Lessor Amount, as
the case may be, accruing interest or Yield at the Base Rate.

        "Basic Lease Term" is defined in Section 2.3 of the Lease.

        "Basic Lease Term Commencement Date" means the Completion Date.

        "Basic Rent" means, as determined as of any Rent Payment Date, the
amounts payable pursuant to Section 4.1 of the Participation Agreement.

        "Basic Rent Period" means,

        (a)  with respect to any Loan or Lessor Amount during the Construction
Period:

          (i)  initially, the period commencing on the Funding Date with respect
to such Loan or Lessor Amount and ending on the day preceding the next seventh
(7th) day of the month; and

        (ii)  thereafter, each period commencing on the day after the last day
of the preceding Basic Rent Period and ending on the day preceding the next
succeeding seventh (7th) day of the month; and

        (b)  with respect to any Loan or Lessor Amount outstanding during the
Basic Lease Term:

          (i)  initially, the period commencing on the day the Basic Lease Term
begins and ending on the day occurring one (1) month thereafter; and

        (ii)  thereafter, each period commencing on the day after the last day
of the preceding Basic Rent Period applicable to such Loan or Lessor Amount and
ending on the date occurring (A) with respect to Loans accruing interest based
upon the CP Rate, one (1) month thereafter

4

--------------------------------------------------------------------------------




and (B) with respect to any other Loans and with respect to Lessor Amounts, one
(1), two (2), three (3), six (6) or, if then available, twelve (12) months
thereafter, as specified by the Lessee in a written notice delivered to the
Administrative Agent no later than three (3) Business Days prior to the last day
of the current Basic Rent Period with respect to such Loan or Lessor Amount.

        The foregoing provisions relating to Basic Rent Periods are subject to
the following:

        (1)  if any Basic Rent Period would otherwise end on a day that is not a
Business Day, such Basic Rent Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Basic
Rent Period into another calendar month in which event such Basic Rent Period
shall end on the immediately preceding Business Day;

        (2)  Basic Rent Periods during the Commitment Period shall, to the
fullest extent practicable, be reset to commence on the seventh (7th) day and
end on the seventh (7th) day of the relevant month;

        (3)  The Lessee shall not be permitted to select Basic Rent Periods to
be in effect at any one time with respect to the Loans that (x) have expiration
dates occurring on more than three (3) different dates, or (y) would result in
the Loans subject to any Basic Rent Period having an aggregate outstanding
principal amount of less than $5,000,000;

        (4)  In the case of Basic Rent Periods with respect to Lessor Amounts,
there shall be one single Basic Rent Period;

        (5)  if the Note Interest Amount is computed based upon the BBA LIBO
Rate and the Lessee shall have failed to deliver a written notice to the
Administrative Agent specifying the duration of a Basic Rent Period within the
time period specified in clause (b)(ii)(B) above, the applicable Basic Rent
Period shall have a one (1) month duration;

        (6)  any Basic Rent Period that would otherwise extend beyond the
Commitment Period shall end on the Commitment Termination Date; and

        (7)  any Basic Rent Period that would otherwise extend beyond the
Maturity Date shall end on the Maturity Date.

        "Basic Term Extension Effective Date" is defined in Section 11.2(b) of
the Participation Agreement.

        "Basic Term Extension Request" is defined in Section 11.2(b) of the
Participation Agreement.

        "Basic Term Extension Response Date" is defined in Section 11.2(b) of
the Participation Agreement.

        "BBA LIBO Rate" means, with respect to any Basic Rent Period for any
LIBOR Loan/Lessor Amount, a rate per annum equal to the quotient (rounded upward
if necessary to the nearest 1/100 of one percent) of

        (a)  the arithmetic mean (rounded upward if necessary to the nearest
1/100 of one percent) of the rates per annum appearing (i) on the British
Bankers' Association internet web page (www.bba.org.uk/businesses/), or via
(ii) Reuters (BBALIBORS), Bloomberg, Bridge Telerate (Page 3750), or any other
information provider of the British Bankers' Association daily Libor rates on
the second Business Day prior to the first day of such Basic Rent Period at or
about 11:00 a.m. (London time) (for delivery on the first day of such Basic Rent
Period) for a term comparable to such Basic Rent Period;

divided by

        (b)  One minus the Reserve Requirement for such LIBOR Loan/Lessor Amount
in effect from time to time.

5

--------------------------------------------------------------------------------

        If, for any reason, the BBA LIBO Rate is not available from the
aforementioned sources for any Basic Rent Period, the Administrative Agent shall
determine the BBA LIBO Rate for such Basic Rent Period based upon the Reference
Bank Rate.

        "Break Costs" means any amounts due and payable by the Lessee pursuant
to Section 13.10 of the Participation Agreement.

        "Business Day" means any day on which (a) commercial banks are not
authorized or required to close in San Francisco, California or New York, New
York and (b) if such Business Day is reflected to a LIBOR Loan/Lessor Amount,
dealings in Dollar deposits are carried out in the London interbank market.

        "CAA Default" means (a) any CAA Event of Default, (b) any Unwind Event
or (c) any event or circumstance not yet constituting a CAA Event of Default or
Unwind Event that, with the giving of any notice or the lapse of any period of
time or both, would become a CAA Event of Default or Unwind Event.

        "CAA Event of Default" means a "CAA Event of Default" as defined in
Section 5.1 of the Construction Agency Agreement.

        "Capital Adequacy Requirement" is defined in Section 13.11 of the
Participation Agreement.

        "Capital Leases" means any and all lease obligations that, in accordance
with GAAP, are required to be capitalized on the books of a lessee.

        "Capitalized Interest" means, with respect to the principal amounts of
the Loans, all interest accruing on the Loans made during and for any Basic Rent
Period ending on or before the Basic Lease Term Commencement Date (or, as
applicable, attributable to Loans made during and for the portion of any Basic
Rent Period commencing prior to, and ending after, the Basic Lease Term
Commencement Date, such portion of such Basic Rent Period to be the portion
occurring prior to such Basic Lease Term Commencement Date), including all
interest on any such Loans that were made in connection with an Advance for the
purpose of financing Capitalized Interest and/or Capitalized Yield.

        "Capitalized Yield" means, with respect to the Lessor Amounts, all Yield
accruing on the Lessor Amounts attributable to Advances made during and for any
Basic Rent Period ending on or before the Basic Lease Term Commencement Date
(or, as applicable, attributable to Advances made during and for the portion of
any Basic Rent Period commencing prior to, and ending after, the Basic Lease
Term Commencement Date, such portion of such Basic Rent Period to be the portion
occurring prior to such Basic Lease Term Commencement Date), including all Yield
on any such Lessor Amounts that were made in connection with an Advance for the
purpose of financing Capitalized Interest and/or Capitalized Yield.

        "Casualty" means any damage or destruction of all or any portion of the
Property as a result of a fire, flood, earthquake or other casualty or
catastrophe.

        "Certifying Party" is defined in Section 21.1 of the Lease.

        "Change of Law" is defined in Section 13.7 of the Participation
Agreement.

        "Claims" means any and all obligations, liabilities, losses, actions,
suits, judgments, penalties, fines, claims, demands, settlements, costs and
expenses (including, without limitation, reasonable legal fees and expenses) of
any nature whatsoever.

        "Closing Date" means the date that the Lessor and the Ground Lessor
enter into the Ground Lease, which date shall be a Business Day on or after the
Documentation Date on which each of the conditions precedent set forth in
Section 6.1 of the Participation Agreement have been satisfied or waived by the
applicable parties set forth therein.

        "Closing Date Notice" is defined in Section 3.4(a) of the Participation
Agreement.

6

--------------------------------------------------------------------------------


        "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the Documentation Date
and any subsequent provisions of the Code, amendatory thereof, supplemental
thereto or substituted therefor.

        "Collateral" is defined in Section 2.1 of the Security and Assignment
Agreement.

        "Commercial Paper" means short term debt obligations issued by the Note
Purchaser to fund its Notes.

        "Commitment" means (a) as to the Note Purchaser, its Note Purchaser's
Commitment, (b) as to the Lessor, the Lessor Commitment and (c) as to any
Liquidity Bank, its Liquidity Commitment.

        "Commitment Period" means the period from and including the
Documentation Date to but not including the Commitment Termination Date.

        "Commitment Termination Date" means the earliest of:

        (a)  the Outside Completion Date;

        (b)  the Completion Date;

        (c)  the date specified in a written notice from the Lessee to the
Administrative Agent and each Participant as the Commitment Termination Date;

        (d)  the occurrence of any Lease Default described in Section 16.1(f) or
16.1(g) of the Lease or any CAA Default described in Section 5.1(h) or 5.1(i) of
the Construction Agency Agreement or the occurrence of any Construction Return
or Unwind Event;

        (e)  the occurrence of any other Lease Event of Default or CAA Event of
Default and either (i) the Lessor or the Administrative Agent shall have
commenced its exercise of remedies pursuant to Section 16.2 of the Lease or
Section 5.3 of the Construction Agency Agreement or (ii) the Lessor or the
Administrative Agent, acting at the direction of Required Participants, shall
have given notice to the Lessee that the Commitments have been terminated or
(iii) the Lessor or the Administrative Agent shall have delivered a Construction
Return Notice;

        (f)    the date on which the Lessee gives notice pursuant to
Section 20.1 of the Lease of its exercise of the Remarketing Option; and

        (g)  any other date on which the Commitments shall terminate as provided
in the Operative Documents.

        "Completion" means such time as the conditions set forth in Section 6.3
of the Participation Agreement are satisfied with respect to the Property.

        "Completion Costs" means any and all costs of any kind or description
incurred by the Administrative Agent or any Participant in completing the
construction of the Property following a CAA Event of Default or Unwind Event,
including, without limitation, costs of removal and restoration of defective
work, shut down and startup costs for any party under any of the Construction
Documents, redesign, rebidding, repermitting and other costs incurred in
connection with any revision of the applicable Plans and Specifications required
by Applicable Law and construction supervision costs, carry during any period of
delay in the completion of the Property beyond the Outside Completion Date and
reasonable legal fees and expenses incurred in connection with the negotiation,
enforcement, termination or any other action or proceeding in connection with
any of the Construction Documents or any of the foregoing.

        "Completion Date" means the earliest date on which Completion shall have
occurred.

        "Completion Date Advance" is defined in Section 3.6 of the Participation
Agreement.

7

--------------------------------------------------------------------------------


        "Condemnation" means, with respect to the Property, any condemnation,
requisition, confiscation, seizure or other taking or sale of the use, access,
occupancy, easement rights or title to the Property or any part thereof, wholly
or partially (temporarily or permanently), by or on account of any actual or
threatened eminent domain proceeding or other taking of action by any Person
having the power of eminent domain, including an action by a Governmental
Authority to change the grade of, or widen the streets adjacent to, the Property
or alter the pedestrian or vehicular traffic flow to the Property so as to
result in change in access to the Property (such that there is a material
adverse effect on the operation of the Property), or by or on account of an
eviction by paramount title or any transfer made in lieu of any such proceeding
or action. A "Condemnation" shall be deemed to have occurred on the earliest of
the dates that use, occupancy or title vests in the condemning authority.

        "Conduit Agent" means The Bank of Tokyo-Mitsubishi, Ltd., New York
Branch, and its permitted successors and assigns.

        "Conduit Loan" means (a) any funding under the Notes pursuant to
Section 5 of the Note Purchase Agreement and Section 3.3 of the Participation
Agreement or (b) any funding under the Notes pursuant to Section 3.7(b) of the
Participation Agreement.

        "Consent and Acknowledgment" means a Consent and Acknowledgment
delivered by any party (other than an Obligor) to any Construction Document,
substantially in the form of Exhibit C to the Participation Agreement.

        "Construction" means the construction and installation of all
Improvements contemplated by the Plans and Specifications for the Property.

        "Construction Agency Agreement" means the Construction Agency Agreement,
dated as of the date of the Participation Agreement, between the Construction
Agent and the Lessor.

        "Construction Agent" means Adobe Systems Incorporated, a Delaware
corporation, as construction agent under the Construction Agency Agreement.

        "Construction Budget" means the Initial Construction Budget, as such
budget may be modified from time to time by the Construction Agent in accordance
with Section 2.8 of the Construction Agency Agreement.

        "Construction Contract" is defined in clause (b) of the first recital of
the Participation Agreement.

        "Construction Costs" means the fees, expenses, costs and other items
related to the Construction of the Property and specified below:

        (a)  General Contractor Payments;

        (b)  the costs of development, architectural and engineering services
and all professional fees related to the Property, including the costs of
preparation of studies, surveys, reports, tests, plans and specifications;

        (c)  Transaction Expenses (including Fees);

        (d)  the fees and charges incurred in connection with securing all
Governmental Actions required to be taken, given or obtained in connection with
the development, construction, ownership, maintenance or operation of the
Property;

        (e)  any title fees, premiums and escrow costs and other expenses
relating to title insurance and the closings contemplated by the Operative
Documents with respect to the Property;

        (f)    all expenses relating to Environmental Audits with respect to the
Property;

8

--------------------------------------------------------------------------------






        (g)  fees and other expenses relating to Appraisals of the Property or
the Land;

        (h)  all premiums for the builder's "all risk" insurance and delay in
completion insurance required to be maintained under Sections 2.7(b) and 2.7(e)
of the Construction Agency Agreement and, to the extent required to be paid as a
deductible under any such insurance (and solely to the extent such deductibles
are permitted under Section 2.7(f) of the Construction Agency Agreement), all
amounts actually paid by the Construction Agent for the purpose of rebuilding or
repairing the Property in connection with a Casualty occurring during the
Construction Period;

        (i)    Capitalized Interest and Capitalized Yield;

        (j)    any sales, use and property (real or personal, tangible or
intangible) taxes incurred in connection with the Property during the
Construction Period;

        (k)  any other items included in the Construction Budget for the
Property; and

        (l)    such other items with respect to the Property as the Lessor and
the Required Participants may reasonably approve in writing.

        "Construction Delay Notice" is defined in Section 2.6(a)(iv) of the
Construction Agency Agreement.

        "Construction Documents" means, collectively, the Construction Contract
and any other agreements with architects, contractors or vendors entered into by
the Construction Agent in connection with the Construction of the Property.

        "Construction Period" means the period commencing on the Closing Date
and ending on the Completion Date for the Property.

        "Construction Purchase" means any purchase of the Property by the
Construction Agent pursuant to Section 6.1 of the Construction Agency Agreement.

        "Construction Recourse Amount" means, as determined as of any date
during the Construction Period, an amount equal to 89.95% of the Eligible
Construction Costs.

        "Construction Return" means the relinquishment by the Construction Agent
of all of its right, title and interest in the Property in accordance with
Section 7.2 of the Construction Agency Agreement.

        "Construction Return Date" means any date specified by the Lessor or the
Administrative Agent as a Construction Return Date in a Construction Return
Notice, which date shall be no earlier than the fifth (5th) business Day
following delivery of such Construction Return Notice.

        "Construction Return Notice" means any written notice delivered by the
Lessor or the Administrative Agent to the Construction Agent pursuant to
Section 5.3(b)(ii) or 5.5 of the Construction Agent, requiring the Construction
Agent to consummate a Construction Return of the Property and pay the
Construction Recourse Amount.

        "Construction Termination Costs" means any costs or expenses incurred by
the Administrative Agent or any Participant in connection with the termination
of any of the Construction Documents following the occurrence of a CAA Event of
Default or Unwind Event.

        "Contingent Obligation" means, with respect to any Person, (a) any
Guaranty Obligation of that Person; and (b) any direct or indirect obligation or
liability, contingent or otherwise, of that Person (i) in respect of any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments, (ii) as a partner or
joint venturer in any partnership or joint venture, (iii) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services

9

--------------------------------------------------------------------------------


are ever performed or tendered, (iv) in respect to any Rate Contract that is not
entered into in connection with a bona fide hedging operation that provides
offsetting benefits to such Person, or (v) to purchase or sell Equity Securities
or other securities of any Person. The amount of any Contingent Obligation shall
(subject, in the case of Guaranty Obligations, to the last sentence of the
definition of "Guaranty Obligation") be deemed equal to the maximum reasonably
anticipated liability in respect thereof; provided, that (A) in the case of item
(b)(v) of this definition, the amount of the Contingent Obligation with respect
to the purchase or sale of such Equity Securities or other securities shall be
the net settlement amount to be paid in cash or securities, and (B) in the case
of item (b)(iv) of this definition, the Contingent Obligation with respect to
such Rate Contracts shall be marked to market on a current basis.

        "Contingent Payments" means amounts payable to the Administrative Agent
or any Participant pursuant to Article XIII of the Participation Agreement.

        "Contractual Obligation" of any Person means, any indenture, note,
lease, loan agreement, security, deed of trust, mortgage, security agreement,
guaranty, instrument, contract, agreement or other form of contractual
obligation or undertaking to which such Person is a party or by which such
Person or any of its property is bound.

        "Cost Overrun Advances" means any Advances (including any Advances made
pursuant to Section 3.5 of the Participation Agreement for the purpose of
financing Facility Fees, Capitalized Interest or Capitalized Yield) made for the
purpose of paying Construction Costs to the extent such Advances result in the
Property Cost exceeding the Aggregate Commitment Amount.

        "CP Rate" means, with respect to the Note Purchaser, the all-in-cost of
funding of its acquisition of the Notes and the funding of the advances
thereunder to the extent such funding is being provided by the Note Purchaser's
issuance of Commercial Paper (including discount, dealer commissions and such
other amounts as the Conduit Agent reasonably determines to be appropriate). The
determination of the Note Purchaser's CP Rate, as well as the determination of
which maturities of Commercial Paper to issue, will be made by the Conduit
Agent, whose determination shall be binding for all purposes absent manifest
error; provided, however, that the Conduit Agent shall consult with the Lessee
concerning Commercial Paper maturities. Accrued discount on the Commercial Paper
maturing between Basic Rent Payment Dates will be capitalized.

        "Credit Support Provider" means, collectively, each Liquidity Bank and
each other person providing liquidity or credit support to the Note Purchaser.

        "Debt/EBITDA Ratio" means, with respect to the Lessee for any
consecutive four-quarter period, the ratio, determined on a consolidated basis
in accordance with GAAP, of:

        (a)  The total Indebtedness of the Lessee and its Subsidiaries on the
last day of such period, excluding any Indebtedness under or with respect to
currency exchange Rate Contracts;

        to

        (b)  The EBITDA of the Lessee and its Subsidiaries for such period.

        "Deed" means a quitclaim, grant or special warranty deed, as applicable,
with respect to the real property comprising the Property, in conformity with
Applicable Law and appropriate for recording with the applicable Governmental
Authorities, conveying fee simple title to the transferee thereunder.

        "Default Rate" means, (a) with respect to any Loan, any interest on any
Loan, Fees or any other amount (other than amounts described in clause (b)), the
Interest Rate (including any Applicable Margin) then in effect for such Loan,
plus two percent (2%) or, if no Interest Rate is applicable, whether in respect
of interest, Fees or other amounts, then the Default Rate shall be the Base Rate
plus the Applicable Margin plus two percent (2%); and (b) with respect to any
Lessor Amount or Yield, the Yield Rate plus two percent (2%). In the event that
the Default Rate collected by any Participant is in violation of any

10

--------------------------------------------------------------------------------


usury or similar law, then the Default Rate shall be reduced to the extent
necessary to cause the Default Rate to comply with any usury or similar law.

        "Documentation Date" is defined in Section 2.1 of the Participation
Agreement.

        "Dollars" and "$" mean dollars in lawful currency of the United States
of America.

        "Domestic Lending Office" means, with respect to the Lessor or any
Liquidity Bank, (a) initially, its office designated as such on Schedule II to
the Participation Agreement (or, in the case of any such Participant that
becomes a Participant by an assignment pursuant to Section 12.1 of the
Participation Agreement, its office designated as such in the applicable
assignment agreement) and (b) subsequently, such other office or offices as such
Participant may designate to the Administrative Agent as the office at which
such Participant's Base Rate Loans/Lessor Amounts will thereafter be maintained
and for the account of which all payments of principal of and interest on (in
the case of Loans) or outstanding amount of and Yield on (in the case of Lessor
Amounts) such Participant's Base Rate Loans/Lessor Amounts will thereafter be
made.

        "EBITDA" means, with respect to the Lessee for any period, the sum,
determined on a consolidated basis in accordance with GAAP, of the following:

        (a)  The net income or net loss of the Lessee and its Subsidiaries for
such period before provision for income taxes;

plus

        (b)  The sum (to the extent deducted in calculating net income or loss
in clause (a) above) of (i) all Interest Expenses of the Lessee and its
Subsidiaries for such period, (ii) all depreciation and amortization expenses of
the Lessee and its Subsidiaries for such period, and (iii) all non-cash charges
taken by the Lessee and its Subsidiaries during such period for in-process
research and development.

        "Eligible Construction Costs" means, as of any date of determination
during the Construction Period, (a) the aggregate amount of Advances made for
the purpose of paying Construction Costs plus (b) following a CAA Event of
Default or Unwind Event, all Completion Costs and Construction Termination Costs
which have been paid, or which have accrued or become payable (to the extent
included in the basis of the facility under GAAP), minus (c) to the extent
included in such Construction Costs, the portion of such Advances made for the
purpose of financing accrued Yield on the Equity Amounts and the Upfront Fee
and, to the extent relating to the fees and expenses of counsel for the Note
Purchaser, Transaction Expenses of the type described in clauses (a) and (c) of
the definition of Transaction Expenses, minus (d) all amounts paid by the Lessee
(and not reimbursed by Advances) with respect to cost overruns pursuant to
Section 3.1(d)(ii) of the Participation Agreement.

        "Eligible Note Purchaser" means (a) any bankruptcy remote commercial
paper conduit sponsored by The Bank of Tokyo-Mitsubishi, Ltd.; (b) any Liquidity
Bank; and (c) any special purpose, bankruptcy remote entity that has a rating
from each of S&P and Moody's at least equal to the rating assigned by S&P and
Moody's, respectively, to the Commercial Paper of the Note Purchaser.

        "Employee Benefit Plan" means any employee benefit plan within the
meaning of Section 3(3) of ERISA maintained or contributed to by the Lessee or
any ERISA Affiliate, other than a Multiemployer Plan.

        "End of the Term Report" is defined in Section 13.2(a) of the
Participation Agreement.

        "Environmental Audit" means a Phase One environmental site assessment
(the scope and performance of which meets or exceeds the then most current ASTM
Standard Practice E1527 for Environmental Site Assessments: Phase One
Environmental Site Assessment Process) of the Property.

11

--------------------------------------------------------------------------------


        "Environmental Laws" means the Clean Air Act, 42 U.S.C. Section 7401 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environment Response, Compensation and Liability Act of
1980 (including the Superfund Amendments and Reauthorization Act of 1986,
"CERCLA"), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, 15
U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
Section 651; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977, 30 U.S.C.
Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f et
seq.; and all other Governmental Rules relating to the protection of human
health and the environment, including all Governmental Rules pertaining to the
reporting, licensing, permitting, transportation, storage, disposal,
investigation or remediation of emissions, discharges, releases, or threatened
releases of Hazardous Materials into the air, surface water, groundwater, or
land, or relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation or handling of Hazardous Materials.

        "Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Lessee or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

        "Environmental Violation" means, with respect to the Property, any
activity, occurrence or condition that violates or results in non-compliance
with any Environmental Law.

        "Equipment" means all equipment, apparatus, furnishings, fittings and
personal property of every kind and nature whatsoever purchased, leased or
otherwise acquired by the Lessor using the proceeds of the Loans and/or the
Lessor Amounts and now or subsequently attached to, contained in or used or
usable in any way in connection with any operation or letting of the Property,
including but without limiting the generality of the foregoing, all conveyor
equipment, shelving, racking, sortation equipment, mobile material handling
equipment, screens, awnings, shades, blinds, curtains, draperies, artwork,
carpets, rugs, storm doors and windows, display cases, counters, furniture and
furnishings, heating, electrical, switch gear, uninterrupted power supply
equipment, mechanical equipment, lighting, switchboards, plumbing, ventilation,
air conditioning and air-cooling apparatus, refrigerating and incinerating
equipment, escalators, generators, elevators, loading and unloading equipment
and systems, stoves, ranges, laundry equipment, cleaning systems (including
window cleaning apparatus), telephones, communications systems (including
satellite dishes and antennae), televisions, computers, sprinkler systems and
other fire prevention and extinguishing apparatus and materials, security
systems, motors, engines, machinery, pipes, pumps, tanks, conduits, appliances,
fittings and fixtures of every kind and description.

        "Equity Securities" of any Person means (a) all common stock, preferred
stock, participations, shares, partnership interests or other equity interests
in and of such Person (regardless of how designated and whether or not voting or
non-voting) and (b) all warrants, options and other rights to acquire or sell
any of the foregoing.

        "ERISA" means the Employee Retirement Income Security Act of 1974.

        "ERISA Affiliate" means any Person that is treated as a single employer
with the Lessee under Section 414 of the IRC.

        "Estimated Completion Costs" means, as of any date of determination, the
aggregate amount which the Lessee and the Construction Agent in good faith
reasonably expect to be expended in order to achieve Completion, including
Construction Costs (and including the then outstanding Property Cost).

12

--------------------------------------------------------------------------------


        "Euro-Dollar Lending Office" means, with respect to the Lessor or any
Liquidity Bank, (a) initially, its office designated as such on Schedule II to
the Participation Agreement (or, in the case of any such Participant that
becomes a Participant by an assignment pursuant to Section 12.1 of the
Participation Agreement, its office designated as such in the applicable
assignment agreement) and (b) subsequently, such other office or offices as such
Participant may designate to the Administrative Agent as the office at which
such Participant's LIBOR Loans/Lessor Amounts will thereafter be maintained and
for the account of which all payments of principal of and interest on (in the
case of Loans) or outstanding amount of and Yield on (in the case of Lessor
Amounts) such Participant's LIBOR Loans/Lessor Amounts will thereafter be made.

        "Event of Loss" means any of the following:

        (a)  a Condemnation that: (i) involves a taking of the Lessor's entire
interest in the Land or (ii) is likely to have a material adverse effect on the
Fair Market Sales Value, use or residual value of the Property, or

        (b)  a Casualty that is likely to have a material adverse effect on the
Fair Market Sales Value, use or residual value of the Property (unless the
insurance proceeds received in connection with such event are sufficient to
repair and restore the Property to an Acceptable Condition and such repair and
restoration could reasonably be expected to be completed prior to the Basic
Lease Term Termination Date).

        "Excepted Payments" is defined in Section 2(a) of the Assignment of
Lease, Rent and CAA.

        "Excess Casualty/Condemnation Proceeds" means at any time the excess, if
any, of (a) the aggregate of all awards, compensation or insurance proceeds
payable in connection with a Casualty or Condemnation minus (b) the sum of the
Property Cost then outstanding, all accrued and unpaid Basic Rent and all
accrued and unpaid Contingent Payments.

        "Excess Funds" means all available funds (pursuant to the applicable
program collateral agreement and otherwise) of the Note Purchaser which are in
excess of those needed to pay and discharge in full at maturity all debts,
duties, liabilities and obligations of the Note Purchaser, including without
limitation all Commercial Paper, due or to become due within 367 days from the
date of the latest maturing Commercial Paper outstanding at the date of
determination.

        "Excess Sales Proceeds" means the excess, if any, of (a) the aggregate
of all proceeds received by the Lessor in connection with the Lessee's exercise
of the Remarketing Option under Article XX of the Lease, less all fees, costs
and expenses of the Lessor in connection with the exercise of its rights and
remedies thereunder, minus (b) the outstanding Property Cost.

        "Expiration Date" means the earliest of (a) the Scheduled Basic Term
Termination Date, (b) any date (other than the Completion Date) on which the
Construction Agency Agreement shall have been terminated in accordance with the
provisions thereof and (c) any date on which the Lease shall have been
terminated in accordance with the provisions of the Lease or any of the other
Operative Documents.

        "Exterior Architect" means Hellmuth, Obata & Kassabaum, Inc. or such
other reputable architect as may be selected by the Construction Agent with the
consent of the Lessor.

        "Extraordinary Lessor Investment" means any Lessor Amounts advanced by
the Lessor, in its sole and absolute discretion, to the Construction Agent
pursuant to Section 3.1(e) of the Participation Agreement for the purpose of
paying Force Majeure Costs in the amount notified to the Lessor by the
Construction Agent.

        "Face Value" means, with respect to any Commercial Paper, (a) the face
amount of any such Commercial Paper that is issued at a discount or (b) the
principal amount of any such Commercial Paper

13

--------------------------------------------------------------------------------


that bears interest plus the amount of interest to be paid on such Commercial
Paper on the maturity date thereof.

        "Facility Fees" is defined in Section 4.6(a) of the Participation
Agreement.

        "Fair Market Sales Value" means, with respect to the Property, the
amount, which in any event shall not be less than zero, that would be paid in
cash in an arm's-length transaction between an informed and willing purchaser
and an informed and willing seller, neither of whom is under any compulsion to
purchase or sell, respectively, for the ownership of the Property. For purposes
of the Appraisal delivered in connection with the Closing Date, the Fair Market
Sales Value of the Property shall be determined based on the assumption that the
Property is in the condition and state of repair required under Section 9.1 of
the Lease and the Lessee is in compliance with the other requirements of the
Operative Documents relating to the condition of the Property.

        "Federal Funds Effective Rate" means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent.

        "Fees" is defined in Section 4.6 of the Participation Agreement.

        "Financial Statements" means, with respect to any accounting period for
any Person, statements of income, shareholders' equity and cash flows of such
Person for such period, and a balance sheet of such Person as of the end of such
period, setting forth in each case in comparative form figures for the
corresponding period in the preceding fiscal year if such period is less than a
full fiscal year or, if such period is a full fiscal year, corresponding figures
from the preceding annual audit, all prepared in reasonable detail and in
accordance with GAAP.

        "Fixed Charge Coverage Ratio" means, with respect to the Lessee for any
consecutive four-quarter period, the ratio, determined on a consolidated basis
in accordance with GAAP, of:

        (a)  The sum of (i) the net income of the Lessee and its Subsidiaries
for such period, plus (ii) to the extent deducted in calculating such net
income, (A) all Interest Expenses of the Lessee and its Subsidiaries for such
period, (B) all income tax expenses of the Lessee and its Subsidiaries for such
period, (C) all rental expenses of the Lessee and its Subsidiaries for such
period, (D) all non-cash charges taken by the Lessee and its Subsidiaries during
such period for in-process research and development, and (E) all amortization
charges for goodwill taken by the Lessee and its Subsidiaries during such
period;

        to

        (b)  The sum of (i) all Interest Expenses of the Lessee and its
Subsidiaries for such period, plus (ii) all rental expenses of the Lessee and
its Subsidiaries for such period, plus (iii) the current portion of all
long-term Indebtedness of the Lessee and its Subsidiaries appearing on the
consolidated balance sheet of the Lessee and its Subsidiaries on the last day of
such period, plus without duplication, (iv) twenty percent (20%) of all
off-balance sheet Indebtedness of the Lessee and its Subsidiaries on the last
day of such period; provided, however, that any Indebtedness under or with
respect to currency exchange Rate Contracts shall be excluded for purposes of
the calculation under this subparagraph (b).

        "Fixtures" means all fixtures relating to the Improvements, including
all components thereof, located in or on the Improvements, together with all
replacements, modifications, alterations and additions thereto.

14

--------------------------------------------------------------------------------

        "Force Majeure Costs" means any costs of restoring the Property to an
Acceptable Condition which costs result from the occurrence of a Casualty or
Condemnation that (a) did not arise as a result of a Full Recourse Event and
(b) did not result in a CAA Event of Default (other than a Limited Recourse CAA
Event of Default) or occur after the occurrence of a CAA Event of Default (other
than a Limited Recourse CAA Event of Default).

        "Force Majeure Event" means, with respect to the Construction of the
Property, any event (the existence of which was not known and could not have
been discovered through the exercise of reasonable due diligence by the Lessee
or the Construction Agent prior to the Closing Date) beyond the control of the
Lessee and the Construction Agent, including, but not limited to, strikes,
lockouts, acts of God, adverse weather conditions, inability to obtain labor or
materials, government activities, civil commotion and enemy action; but an event
shall not be considered to have been beyond the control of the Lessee or the
Construction Agent if such event (a) could have been avoided by exercising that
standard of foresight, care and due diligence that an ordinary, prudent and
competent person would exercise under the circumstances or (b) could have been
avoided through the commercially reasonable expenditure of funds by the Lessee
or Construction Agent from the proceeds of Advances.

        "Foreign Plan" means any employee benefit plan maintained by the Lessee
or any of its Subsidiaries which is mandated or governed by any Governmental
Rule of any Governmental Authority other than the United States.

        "Full Recourse Event" means (a) a Lease Event of Default described in
Section 16.1(f) or 16.1(g) of the Lease or a CAA Event of Default described in
Section 5.1(h) or 5.1(i) of the Construction Agency Agreement, (b) fraud,
misapplication of funds, illegal acts or willful misconduct on the part of any
Lessee Party, (c) any act or failure to act by any Lessee Party (other than
failure to complete Construction of the Property when required pursuant to the
Construction Agency Agreement or, except as provided in clause (b) above, to pay
the costs of such Construction), or (d) any representation or warranty of any
Lessee Party is untrue, inaccurate or incorrect and would have a Material
Adverse Effect.

        "Funding Date" means any date on which an Advance is made.

        "Funding Office" means the office of each Participant identified on
Schedule II to the Participation Agreement as its Funding Office.

        "Funding Request" is defined in Section 3.4(a) of the Participation
Agreement.

        "GAAP" means generally accepted accounting principles and practices as
in effect in the United States of America from time to time, consistently
applied.

        "General Contractor" is defined in clause (b) of the first recital of
the Participation Agreement.

        "General Contractor Payments" means amounts payable to the General
Contractor from time to time under the Construction Contract, as set forth in
the Construction Budget.

        "Governmental Action" means all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, written
interpretations, decrees, licenses, exemptions, publications, filings, notices
to and declarations of or with, or required by, any Governmental Authority, or
required by any Applicable Law, and shall include, without limitation, all such
environmental and operating permits and licenses that are required for the use,
occupancy, zoning and operation of the Property as provided in the Lease.

        "Governmental Authority" means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

15

--------------------------------------------------------------------------------


        "Governmental Charges" means, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its property or otherwise payable by such Person.

        "Governmental Rule" means any law, rule, regulation, ordinance, order,
code interpretation, judgment, decree, directive, guidelines, policy or similar
form of decision of any Governmental Authority which is made publicly available.

        "Ground Lease" means that certain Ground Lease dated as of the Closing
Date between the Ground Lessor, as lessor thereunder, and the Lessor, as lessee
thereunder, with respect to the Land.

        "Ground Lessor" means Redevelopment Agency of the City of San Jose, a
public body, corporate and politic, established pursuant to the Community
Redevelopment Law of the State of California (Health and Safety Code
Section 33000 et seq.), together with its permitted successors and assigns.

        "Guaranty Obligation" means, with respect to any Person, any direct or
indirect liability of that Person with respect to any indebtedness, lease,
dividend, letter of credit or other obligation (the "primary obligations") of
another Person (the "primary obligor"), including any obligation of that Person,
whether or not contingent, (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, or (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (c) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof. The amount of any Guaranty
Obligation shall be deemed equal to the stated or determinable amount of the
primary obligation in respect of which such Guaranty Obligation is made or, if
not stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof.

        "Hazardous Activity" means any activity, process, procedure or
undertaking that (a) directly or indirectly (i) produces, generates or creates
any Hazardous Material; (ii) causes or results in the Release of any Hazardous
Material into the environment (including air, water vapor, surface water,
groundwater, drinking water, land (including surface or subsurface), plant,
aquatic and animal life); or (iii) involves the containment or storage of any
Hazardous Material; and (b) is regulated as hazardous waste treatment, storage
or disposal within the meaning of any Environmental Law.

        "Hazardous Materials" means all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic, caustic, harmful or
dangerous to human health or the environment, including petroleum and petroleum
products and byproducts, radioactive materials, asbestos, polychlorinated
biphenyls and all materials, substances and wastes which are classified or
regulated as "hazardous," "toxic" or similar descriptions under any
Environmental Law.

        "Impositions" means any and all liabilities, losses, expenses and costs
of any kind whatsoever for fees, taxes, levies, imposts, duties, charges,
assessments or withholdings of any nature whatsoever imposed by any Governmental
Authority and any interest, penalties and other additions thereon ("Taxes")
(including, without limitation, (a) real and personal property taxes, including
personal property taxes on any property covered by the Lease that is classified
by Governmental Authorities as personal property, and real estate or ad valorem
taxes in the nature of property taxes; (b) sales taxes, use taxes and other
similar taxes (including rent taxes and intangibles taxes); (c) any excise
taxes; (d) real estate transfer taxes, conveyance taxes, mortgage taxes,
intangible taxes, stamp taxes and documentary recording taxes and fees;
(e) taxes that are, or are in the nature of, franchise, income, value added,
privilege and doing business taxes, license and registration fees; and
(f) assessments on the Property, including all assessments for public
improvements or benefits (whether or not such improvements are commenced or
completed during the Construction Period

16

--------------------------------------------------------------------------------


or the Basic Lease Term), and in each case all interest, additions to tax and
penalties thereon), which at any time may be levied, assessed or imposed by any
Federal, state, local or foreign authority upon or with respect to (i) any Tax
Indemnitee, the Property or any part thereof, or interest therein, or any
adjacent property or parcel that is aggregated with the Property or any part
thereof for real estate tax and assessment purposes, or the Lessee or any
sublessee or user of the Property; (ii) the financing, refinancing, demolition,
construction, substitution, subleasing, assignment, control, condition,
occupancy, servicing, maintenance, repair, ownership, possession, purchase,
rental, lease, activity conducted on, delivery, insuring, use, operation,
improvement, transfer, return or other disposition of the Property or any part
thereof or interest therein; (iii) the Notes or interest therein or transfer
thereof; (iv) the rentals, receipts or earnings arising from the Property or any
part thereof or interest therein; (v) the Operative Documents or any payment
made or accrued pursuant thereto; (vi) the income or other proceeds received
with respect to the Property or any part thereof or interest therein upon the
sale or disposition thereof; (vii) any contract (including the Construction
Agency Agreement and the Construction Documents) relating to the construction,
acquisition or delivery of the Improvements or any part thereof or interest
therein; (viii) the issuance of the Notes; or (ix) otherwise in connection with
the transactions contemplated by the Operative Documents.

        Notwithstanding anything in the first paragraph of this definition
(except as provided in the final paragraph of this definition) the term
"Impositions" shall not mean or include:

          (i)  Taxes (other than Taxes that are, or are in the nature of,
withholding, sales, use, rental, value added transfer or property taxes) that
are imposed by the U.S. federal government and that are based upon or measured
by or with respect to the net income (including any minimum taxes, capital gains
taxes, or taxes on, measured by or with respect to or in the nature of capital,
net worth, excess profits, items of tax preference and capital stock); provided,
that this clause (i) shall not be interpreted to prevent a payment from being
made on an After Tax Basis if such payment is otherwise required to be so made
and provided, further, that Taxes described in this clause (i) shall not include
Taxes that are, or are in the nature of, withholding sales, use, rental, value
added, transfer or property taxes;

        (ii)  Taxes (other than Taxes that are, or are in the nature of,
withholding, sales, use, rental, value added, transfer or property taxes) that
are (A) imposed by any U.S. state jurisdiction or any taxing authority within
any U.S. state jurisdiction to the extent that such Tax Indemnitee is organized
or has its Applicable Lending Office and (B) based upon or measured by income,
except that this clause (ii) shall not apply to (and thus shall not exclude) any
such Taxes imposed on a Tax Indemnitee by a state or political subdivision
thereof where the Property is located, possessed or used under the Lease unless
the Tax Indemnitee was subject to income taxes in such jurisdiction without
regard to the transactions contemplated by the Operative Agreements; provided,
that this clause (ii) shall not be interpreted to prevent a payment from being
made on an After Tax Basis if such payment is otherwise required to be so made;

        (iii)  any Tax with respect to the Property to the extent, but only to
such extent, it relates to any act, event or omission that occurs, or relates to
a period, after the termination of the Lease and the payment of all Obligations,
except that when such termination of the Lease is the result of the exercise of
remedies after a CAA Event of Default, an Unwind Event or Lease Event of
Default, such exclusion shall commence only after the sale of the Property (but
not any Tax or Imposition that relates to any period prior to the termination of
the Lease);

        (iv)  any interest or penalties imposed on a Tax Indemnitee as a result
of a Tax Indemnitee's failure to file any return or other documents timely and
as prescribed by Applicable Law; provided, that this clause (iv) shall not apply
(A) if such interest or penalties arise as a result of a position taken (or
requested to be taken) by the Lessee in a contest controlled by the Lessee under
Section 13.5(b) of the Participation Agreement or (B) if such failure is
attributable to a failure by the Lessee to fulfill its obligations under the
Participation Agreement;

17

--------------------------------------------------------------------------------




        (v)  any Taxes imposed upon a Tax Indemnitee with respect to any
voluntary transfer, sale, financing or other voluntary disposition of any
interest in the Property or any part thereof, or any interest therein or any
interest or obligation under the Operative Documents or from any sale,
assignment, transfer or other disposition of any interest in a Tax Indemnitee or
any Affiliate thereof (other than any transfer, sale or other disposition
(A) pursuant to the terms of the Operative Documents in connection with the
exercise by the Lessee or the Construction Agent of its Purchase Option, the
Remarketing Option, or any termination option or other purchase of the Property
by the Lessee or the Construction Agent or in connection with a Construction
Return, (B) after the occurrence of a CAA Event of Default, an Unwind Event or a
Lease Event of Default, (C) in connection with a Casualty or Condemnation
affecting the Property, (D) in connection with any sublease, modification or
addition to the Property by the Lessee or the Construction Agent) or (E) in
connection with any replacement of the applicable Liquidity Bank, Lessor or Note
Purchaser pursuant to Section 11.3 or 11.5 of the Participation Agreement;

        (vi)  any Taxes imposed against or payable by a Tax Indemnitee to the
extent resulting from, or that would not have been imposed but for, the gross
negligence or willful misconduct of such Tax Indemnitee;

      (vii)  Taxes imposed on or payable by a Tax Indemnitee to the extent such
Taxes solely result from, or would not have been imposed but for, a breach by
such Tax Indemnitee of any representations, warranties or covenants set forth in
the Operative Documents (unless such breach is caused by any Obligor's breach of
its representations, warranties or covenants set forth in the Operative
Documents);

      (viii)  Taxes imposed on a Tax Indemnitee to the extent resulting from
such Tax Indemnitee's failure to comply with the provisions of Section 13.5(b)
of the Participation Agreement, which failure precludes the ability to conduct a
contest pursuant to Section 13.5(b) of the Participation Agreement (unless such
failure is caused by any Obligor's breach of its obligations under the Operative
Documents);

        (ix)  Taxes that would have been imposed in the absence of the
transactions contemplated by the Operative Documents;

        (x)  Taxes imposed on or with respect to or payable by a Tax Indemnitee
resulting from, or that would not have been imposed but for the existence of,
any Lessor Lien created by or through such Tax Indemnitee or an Affiliate
thereof, unless caused by acts or omissions of any Obligor; and

        (xi)  Taxes imposed on or with respect to or payable by a Tax Indemnitee
that would not have been imposed but for an amendment, supplement, modification,
consent or waiver to any Operative Document not initiated, requested or
consented to by an Obligor, unless such amendment, supplement, modification,
consent or waiver (A) arises due to, or in connection with there having
occurred, a CAA Event of Default, an Unwind Event or a Lease Event of Default or
(B) is required by the terms of the Operative Documents or is executed in
connection with any amendment to the Operative Documents required by Applicable
Law;

Notwithstanding the foregoing, the exclusions from the definition of Impositions
set forth in clauses (i) through (xi) above and shall not apply to any Taxes or
any increase in Taxes imposed on a Tax Indemnitee to the extent that the
imposition of such Taxes or such tax increase would not have occurred if on each
Funding Date the Tax Indemnitees, collectively, had advanced funds to the Lessee
in the form of a loan secured by the Property in an amount equal to the Advance
funded on such Funding Date, with debt service for such loans equal to the Basic
Rent payable on each Rent Payment Date and a principal balance at the maturity
of such loan in an amount equal to the Property Cost at the end of the term of
the Lease.

        "Improvements" means all Equipment, buildings, structures, Fixtures and
other improvements of every kind existing at any time and from time to time and
constructed and installed pursuant to the Construction

18

--------------------------------------------------------------------------------


Agency Agreement, or otherwise purchased, with amounts advanced by the
Participants pursuant to the Participation Agreement, on or under the Land,
together with any and all appurtenances to such buildings, structures or
improvements, including sidewalks, utility pipes, conduits and lines, parking
areas and roadways, and including all Modifications and other additions to or
changes in the Improvements at any time.

        "Imputed Return" means, with respect to any date after the Expiration
Date, an imputed return to each Participant equal to the Base Rate plus a margin
of two percent (2.00%) per annum on such Participant's outstanding Loans or
Lessor Amounts, as the case may be, during the period from the Expiration Date
to such date of determination.

        "Indebtedness" of any Person means, without duplication:

        (a)  All obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments and all other obligations of such Person
for borrowed money (including obligations to repurchase receivables and other
assets sold with recourse);

        (b)  All obligations of such Person for the deferred purchase price of
property or services (including obligations under letters of credit and other
credit facilities which secure or finance such purchase price and obligations
under "synthetic" leases);

        (c)  All obligations of such Person under conditional sale or other
title retention agreements with respect to property acquired by such Person (to
the extent of the value of such property if the rights and remedies of the
seller or the lender under such agreement in the event of default are limited
solely to repossession or sale of such property);

        (d)  All non-contingent payment or reimbursement obligations of such
Person under or with respect to Surety Instruments;

        (e)  All net obligations of such Person, contingent or otherwise, under
or with respect to Rate Contracts;

        (f)    All Guaranty Obligations of such Person with respect to the
obligations of other Persons of the types described in clauses (a)-(e) above and
all other Contingent Obligations of such Person; and

        (g)  All obligations of other Persons of the types described in
clauses (a)-(e) above to the extent secured by (or for which any holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien in any property (including accounts and contract rights) of such
Person, even though such Person has not assumed or become liable for the payment
of such obligations.

        "Indemnitee" means each of the Lessor, the Note Purchaser, the Liquidity
Banks, the Administrative Agent, the Conduit Agent, the Program Administrator,
each Sub-Participant, their respective Affiliates and their respective
successors, assigns, directors, shareholders, partners, officers, employees and
agents.

        "Indirect Withholding Taxes" is defined in Section 13.13(a) of the
Participation Agreement.

        "Initial Construction Budget" is defined in Section 6.1(k) of the
Participation Agreement.

        "Insurance Requirements" means all terms and conditions of any insurance
policy either required by the Lease to be maintained by the Lessee or required
by the Construction Agency Agreement to be maintained, or arranged on behalf of
the Lessor, by the Construction Agent, and all requirements of the issuer of any
such policy.

        "Interest Expenses" means, with respect to any Person for any period,
the sum, determined on a consolidated basis in accordance with GAAP, of (a) all
interest on the Indebtedness of such Person paid or accrued during such period
(including interest attributable to Capital Leases) plus (b) all fees in respect
of outstanding letters of credit paid or accrued by such Person during such
period.

19

--------------------------------------------------------------------------------


        "Interest Rate" means the rate of interest accruing on the Loans from
time to time, as set forth in Section 4.2(a) of the Participation Agreement.

        "Interior Architect" means Arc Tec, Inc. or such other reputable
architect as may be selected by the Construction Agent with the consent of the
Lessor.

        "Investment" of any Person means any loan or advance of funds by such
Person to any other Person (other than advances to employees of such Person for
moving and travel expenses, drawing accounts and similar expenditures in the
ordinary course of business), any purchase or other acquisition of any Equity
Securities or Indebtedness of any other Person, any capital contribution by such
Person to or any other investment by such Person in any other Person (including
any Guaranty Obligations of such Person and any indebtedness of such Person of
the type described in clause (g) of the definition of "Indebtedness" on behalf
of any other Person); provided, however, that Investments shall not include
(a) accounts receivable or other indebtedness owed by customers of such Person
which are current assets and arose from sales of inventory in the ordinary
course of such Person's business, (b) prepaid expenses of such Person incurred
and prepaid in the ordinary course of business, or (c) acquisitions of Equity
Securities subject to Section 9.2(e) of the Participation Agreement.

        "IRC" means the Internal Revenue Code of 1986.

        "Land" is defined in clause (a) of the first recital of the
Participation Agreement.

        "Lease" means the Lease, dated as of the date of the Participation
Agreement, between the Lessor and the Lessee.

        "Lease Default" means (a) any Lease Event of Default or (b) any event or
circumstance not yet constituting a Lease Event of Default that, with the giving
of any notice of the lapse of any period of time or both, would became a Lease
Event of Default.

        "Lease Event of Default" means a "Lease Event of Default" as defined in
Section 16.1 of the Lease.

        "Lease Term" means, collectively, the Construction Period and the Basic
Lease Term.

        "Lender Mortgage" means a deed of trust on all of the interest of the
Lessor in the Property, in appropriate recordable form in each relevant
jurisdiction to grant to the Administrative Agent, for the benefit of the
Lenders, a first priority Lien on the Lessor's interest in the Property, which
deed of trust shall be substantially in the form of Exhibit E-2 to the
Participation Agreement.

        "Lenders" means, collectively, the Note Purchaser and the Liquidity
Banks and, after any refinancing pursuant to Section 11.4 of the Participation
Agreement, includes the Refinancing Lender and the Specified Liquidity Bank.

        "Lessee" means Adobe Systems Incorporated, a Delaware corporation, as
lessee under the Lease, and its successors and assigns expressly permitted under
the Lease.

        "Lessee Parties" means, collectively, (a) the Lessee, (b) the
Construction Agent, (c) any third party for which the Lessee or the Construction
Agent has control or supervisory authority or delegated responsibility by
contract or otherwise and (d) the respective Affiliates, employees, officers and
agents of the foregoing.

        "Lessee's Credit Agreement" means that certain Credit Agreement dated as
of August 11, 1999, among the Lessee, as the borrower, the lenders who are
parties to the agreement from time to time, and ABN AMRO Bank N.V., as
administrative agent, or any agreement which supersedes or replaces such
agreement.

        "Lessor" means SELCO Service Corporation, an Ohio corporation doing
business in California as Ohio SELCO Service Corporation, together with its
successors and assigns permitted pursuant to Section 12.1 of the Participation
Agreement.

20

--------------------------------------------------------------------------------


        "Lessor Amount" is defined at Section 3.2 of the Participation
Agreement.

        "Lessor Commitment" means the Commitment of the Lessor in the amount set
forth on Schedule I of the Participation Agreement or, upon delivery of an
Assignment Agreement by any Person (whether as assignee Lessor or assignor
Lessor) to the Administrative Agent pursuant to Section 12.1 of the
Participation Agreement, such Person's Commitment described as a "Lessor
Commitment" in such Assignment Agreement.

        "Lessor Lien" means any Lien, true lease or sublease or disposition of
title arising as a result of (a) any act or omission of the Administrative Agent
or any Participant that is not required or permitted by the Operative Documents
or is in violation of any of the terms of the Operative Documents, (b) any claim
against the Administrative Agent or any Participant against which the Lessee is
not required to indemnify the Administrative Agent or any Participant pursuant
to Article XIII or XIV of the Participation Agreement or Article X of the
Construction Agency Agreement or (c) any claim against the Lessor arising out of
any transfer by the Lessor of all or any portion of the interest of the Lessor
in the Property or the Operative Documents other than the transfer of title to
or possession of the Property by the Lessor pursuant to and in accordance with
the Operative Documents or pursuant to the exercise of the remedies set forth in
Section 16.2 of the Lease or Section 5.3 of the Construction Agency Agreement,
(d) the gross negligence or willful misconduct of any Participant or (e) any
claim against the Administrative Agent or any Participant that is unrelated to
the transactions contemplated by the Operative Documents.

        "Lessor Mortgage" means a deed of trust on all of the interest of the
Lessee and the Construction Agent in the Property, in appropriate recordable
form in each relevant jurisdiction sufficient to grant to the Lessor a first
priority Lien on the Lessee's and Construction Agent's interest in the Property,
which deed of trust shall be substantially in the form of Exhibit E-1 to the
Participation Agreement and otherwise satisfactory in form and substance to the
Participants.

        "Lessor Percentage" means 3.5%.

        "LIBOR Loans/Lessor Amounts" means a Loan or Lessor Amount, as the case
may be, accruing interest or Yield by reference to the BBA LIBO Rate.

        "Lien" means, with respect to any property, (a) any security interest,
mortgage, pledge, lien, charge or other encumbrance in, of, or on such property
or the income therefrom, including, without limitation, the interest of a vendor
or lessor under a conditional sale agreement, or other title retention
agreement, or any agreement to provide any of the foregoing, and (b) the filing
of any financing statement or similar instrument under the Uniform Commercial
Code or comparable law of any jurisdiction other than filings made for notice
purposes only in connection with true (but not "synthetic") leases.

        "Limited Recourse CAA Event of Default" is defined in Section 5.3(b)(ii)
of the Construction Agency Agreement.

        "Liquidity Agreement" means the Liquidity Agreement dated as of
September 26, 2001, among the Note Purchaser, the Liquidity Banks, the Program
Administrator and The Bank of Tokyo-Mitsubishi, Ltd., New York Branch, as
administrative agent for the Liquidity Banks.

        "Liquidity Banks" means the various financial institutions, parties to
the Participation Agreement and Liquidity Agreement from time to time as
Liquidity Banks.

        "Liquidity Commitment" means, with respect to any Liquidity Bank, its
commitment to (a) make Loans pursuant to Section 3.7 of the Participation
Agreement, (b) make Liquidity Loans to the Note Purchaser pursuant to
Section 3.1 of the Liquidity Agreement and (c) make purchases from the Note
Purchaser pursuant to Section 1 of the Asset Purchase Agreement, in an aggregate
amount set forth on Schedule I to the Participation Agreement under the heading
"Liquidity Commitment" or, upon delivery of an assignment and assumption
agreement signed by a Liquidity Bank to the Administrative Agent and the Conduit
Agent pursuant to the Asset Purchase Agreement and Section 12.1 of the
Participation

21

--------------------------------------------------------------------------------


Agreement, such Person's Commitment described as a "Liquidity Commitment" in
such assignment agreement; provided, that, on the Commitment Termination Date,
the Liquidity Commitment of each Liquidity Bank shall be reduced (if necessary)
on a pro rata basis so that the aggregate Liquidity Commitments of all Liquidity
Banks equals 102% of the sum of the aggregate outstanding principal amount of
the Conduit Loans as of the Commitment Termination Date (after giving effect to
any Advance made on such date).

        "Liquidity Documents" means the Asset Purchase Agreement and the
Liquidity Agreement.

        "Liquidity Loans" means the "Loans" under, and as defined in, the
Liquidity Agreement.

        "Liquidity Percentage" means, with respect to any Liquidity Bank, the
ratio (expressed as a percentage) of (a) such Liquidity Bank's Liquidity
Commitment to (b) the aggregate Liquidity Commitments of all Liquidity Banks.

        "Loan Percentage" means 96.5%.

        "Loans" means (a) the Conduit Loans or (b) after any refinancing under
Section 11.4 of the Participation Agreement, the Refinancing Loans and loans
outstanding under the Purchased Notes.

        "Margin Stock" shall have the meaning given to that term in Regulation U
issued by the Federal Reserve Board.

        "Marketing Period" means the period commencing on the date the Lessee
gives notice of its election of the Remarketing Option and ending on the earlier
of (a) the date on which the Property is sold to a purchaser in accordance with
Article XX of the Lease and (b) the Expiration Date.

        "Material Adverse Effect" means a material adverse effect on (a) the
business, assets, operations or financial condition of the Lessee and its
Subsidiaries, taken as a whole; (b) the ability of the Lessee to pay or perform
the Obligations in accordance with the terms of the Participation Agreement and
the other Operative Documents; or (c) practical realization of the material
rights and remedies of Administrative Agent, the Lessor or any Lender intended
to be provided under the Participation Agreement and the other Operative
Documents.

        "Material Subsidiary" means any Subsidiary that had revenues during the
immediately preceding fiscal year equal to or greater than five percent (5%) of
the consolidated gross revenues of the Lessee and its Subsidiaries during such
year.

        "Maturity Date" means the Original Maturity Date or, upon any extension
of the Maturity Date in accordance with Section 11.2(a) of the Participation
Agreement, such extended date.

        "Maximum Non-Refinanced Amount" is defined in Section 11.4 of the
Participation Agreement.

        "Maximum Recourse Amount" means, as of any date of determination, an
amount equal to 88.1314% of the Property Cost (less the aggregate amount of
Extraordinary Lessor Investments, if any) outstanding at such time.

        "Memorandum of Lease" means a Memorandum of Lease substantially in the
form of Exhibit A to the Lease.

        "Modifications" is defined in Section 10.1 of the Lease.

        "Moody's" means Moody's Investors Service, Inc. and its successors.

        "Multiemployer Plan" means any multiemployer plan within the meaning of
Section 3(37) of ERISA maintained or contributed to by the Lessee or any ERISA
Affiliate.

        "Multiple Employer Plan" means an employee benefit plan, other than a
Multiemployer Plan, to which the Lessee or any ERISA Affiliate, and one or more
employers other than the Lessee or an ERISA

22

--------------------------------------------------------------------------------


Affiliate, is making or accruing an obligation to make contributions or, in the
event that any such plan has been terminated, to which the Lessee or an ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.

        "Necessary Permits" means certificates, licenses, approvals, consents,
permits (including, without limitation, building, demolition and environmental
permits, licenses, approvals, authorizations and consents), easements and
rights-of-way, including dedication, and all other authorizations of
Governmental Authorities or other Persons, that are required for (a) the
construction of the Improvements substantially in accordance with the Plans and
Specifications and the Construction Agency Agreement, (b) the maintenance, use
or operation of the Property as a first class corporate office building or
(c) the use, treatment, storage, transport, disposal or disposition of any
Hazardous Materials on, at, under or from the Property during the construction
of the Improvements thereon,

        "Net Proceeds" means, with respect to any sale or issuance of any Equity
Security or any other security by any Person, the aggregate consideration
received by such Person from such sale or issuance less the sum of the actual
amount of the reasonable fees and commissions payable to Persons other than such
Person or any Affiliate of such Person, the reasonable legal expenses and the
other reasonable costs and expenses directly related to such sale or issuance
that are to be paid by such Person.

        "Net Property Proceeds" means all amounts received by the Lessor in
connection with any Casualty or Condemnation or any sale of the Property
pursuant to the Lessor's exercise of remedies under Section 16.2 of the Lease or
the Lessee's exercise of the Remarketing Option under Article XX of the Lease,
and all interest earned thereon, less any Impositions arising in connection with
such amounts, if any, and less the expense of claiming and collecting such
amounts, including all costs and expenses in connection therewith for which the
Lessor or any Participant is entitled to be reimbursed pursuant to the Lease.

        "Net Remarketing Proceeds" means the proceeds of the sale of the
Property pursuant to the Remarketing Option less all Sales Costs incurred in
connection therewith.

        "Net Share Repurchases" means, with respect to the Lessee for any
period, the remainder, calculated on a consolidated basis, of (a) the aggregate
consideration paid by the Lessee during such period (including Indebtedness
incurred) to purchase, redeem, retire, defease or otherwise acquire Equity
Securities of the Lessee minus (b) the aggregate Net Proceeds received by the
Lessee during such period for Equity Securities issued by the Lessee; provided,
that (i) Equity Securities of the Lessee issued in exchange for other Equity
Securities of the Lessee and its Subsidiaries as permitted by clause (i) of
Section 9.2(f) of the Participation Agreement shall be excluded for purposes of
calculating clauses (a) and (b) above, (ii) repurchases of Equity Securities
from employees of the Lessee or its Subsidiaries as permitted by clause (iv) of
Section 9.2(f) of the Participation Agreement shall be excluded for purposes of
calculating clause (a) above, and (iii) Equity Securities issued in connection
with acquisitions permitted by Section 9.2(d) of the Participation Agreement
shall be excluded for purposes of calculating clause (b) above.

        "Net Worth" means, with respect to the Lessee at any time, the remainder
at such time, determined on a consolidated basis in accordance with GAAP, of
(a) the total assets of the Lessee and its Subsidiaries at such time, minus
(b) the sum (without limitation and without duplication of deductions) of the
total liabilities of the Lessee and its Subsidiaries at such time and all
reserves of the Lessee and its Subsidiaries at such time for anticipated losses
and expenses (to the extent not deducted in calculating total assets in
clause (a) above).

        "Non-Consenting Lender" is defined in Section 11.2(a) of the
Participation Agreement.

        "Note" is defined in Section 2.2 of the Note Purchase Agreement.

        "Note Interest Amount" is defined in Section 4.2(b) of the Participation
Agreement.

23

--------------------------------------------------------------------------------


        "Note Purchase Agreement" means the Note Purchase Agreement, dated as of
September 26, 2001, among the Lessee, the Lessor, the Note Purchaser and the
Conduit Agent.

        "Note Purchaser" means Victory Receivables Corporation, a Delaware
corporation, its capacity as the Note Purchaser under the Note Purchase
Agreement, and any other Eligible Note Purchaser that becomes a Note Purchaser
by virtue of an assignment from the Note Purchaser in accordance with
Section 12.1 of the Participation Agreement.

        "Note Purchaser's Commitment" means the Note Purchaser's Commitment in
the amount set forth on Schedule I to the Participation Agreement under the
heading "Note Purchaser's Commitment" or, upon delivery of an assignment
agreement signed by the Note Purchaser, as assignor, to the Administrative Agent
pursuant to Section 12.1 of the Participation Agreement, the Note Purchaser's
Commitment set forth in such assignment agreement.

        "Obligations" means and includes, with respect to the Lessee, all loans,
advances, debts, liabilities, and obligations, howsoever arising, of the Lessee
to the Administrative Agent, the Lessor, any Lender, any other Affected Party or
any Indemnitee or Tax Indemnitee, of every kind and description (whether or not
evidenced by any note or instrument and whether or not for the payment of
money), direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising pursuant to the terms of any of the Operative
Documents, including without limitation all Basic Rent, Supplemental Rent, fees,
charges, expenses, attorneys' fees and accountants' fees chargeable to the
Lessee or payable by the Lessee thereunder.

        "Obligors" means, collectively, the Lessee and the Construction Agent.

        "Operative Documents" means the following:

        (a)  the Participation Agreement;

        (b)  the Ground Lease;

        (c)  the Lease;

        (d)  the Memorandum of Lease;

        (e)  the Construction Agency Agreement;

        (f)    the Security and Assignment Agreement;

        (g)  each Consent and Acknowledgment;

        (h)  the Note Purchase Agreement;

        (i)    each Note;

        (j)    the Liquidity Agreement;

        (k)  the Asset Purchase Agreement;

        (l)    the Assignment of Lease, Rent and CAA;

        (m)  the UCC Financing Statements;

        (n)  the Lessor Mortgage and the Lender Mortgage; and

        (o)  each other document, agreement, certificate or instrument delivered
in connection with the foregoing (including any amendment or other modification
to any of the foregoing).

        "Original Date" is defined in Section 11.2(b) of the Participation
Agreement.

        "Original Executed Counterpart" is defined in Section 23.10 of the
Lease.

24

--------------------------------------------------------------------------------


        "Original Maturity Date" means September 26, 2006.

        "Original Maturity Date Extension Effective Date" is defined in
Section 11.2(a) of the Participation Agreement.

        "Original Maturity Date Extension Request" is defined in Section 11.2(a)
of the Participation Agreement.

        "Original Maturity Date Extension Response Date" is defined in
Section 11.2(a) of the Participation Agreement.

        "Outside Completion Date" means December 26, 2003.

        "Participant Balance" means as of any date of determination: (a) with
respect to Note Purchaser, an amount equal to its outstanding Conduit Loans,
(b) with respect to any Liquidity Bank, an amount equal to its outstanding
Conduit Loans and (c) with respect to the Lessor, an amount equal to the
aggregate outstanding Lessor Amounts.

        "Participants" means, collectively, the Lessor, the Note Purchaser and
the Liquidity Banks, together with their respective successors and assigns.

        "Participation Agreement" means the Participation Agreement, dated as of
September 26, 2001, among the Lessee, the Construction Agent, the Lessee, the
Lessor, the Note Purchaser, the Conduit Agent, the Liquidity Banks and the
Administrative Agent.

        "PBGC" means the Pension Benefit Guaranty Corporation.

        "Percentage Interest" is defined in the Asset Purchase Agreement.

        "Permitted Indebtedness" is defined in Section 9.2(a) of the
Participation Agreement.

        "Permitted Liens" is defined in Section 9.2(b) of the Participation
Agreement.

        "Permitted Property Liens" means any of the following:

        (a)  the respective rights and interests of the parties to the Operative
Documents as provided in the Operative Documents (including all Liens in favor
of the Participants created under the Security Documents);

        (b)  Lessor Liens;

        (c)  Liens for Taxes that are not yet due;

        (d)  Liens arising by operation of law, materialmen's, vendors',
mechanics', workers', repairmen's, employees', carriers', warehousemen's and
other like Liens relating to the construction of the Improvements or in
connection with any Modifications or arising in the ordinary course of business
for amounts that either are not more than sixty (60) days past due or are being
diligently contested in good faith by appropriate proceedings, so long as such
proceedings satisfy the conditions for the continuation of proceedings to
contest Taxes set forth in Section 12.1 of the Lease;

        (e)  Liens of any of the types referred to in clause (d) above that have
been bonded for not less than the full amount in dispute (or as to which other
security arrangements satisfactory to the Lessor have been made), which bonding
(or arrangements) shall comply with Applicable Law, and has effectively stayed
any execution or enforcement of such Liens;

        (f)    Liens arising out of judgments or awards with respect to which
appeals or other proceedings for review are being prosecuted in good faith and
for the payment of which adequate reserves have been provided as required by
GAAP or other appropriate provisions have been made, so long as such proceedings
have the effect of staying the execution of such judgments or awards and satisfy
the conditions for the continuation of proceedings to contest set forth in
Section 12.1 of the Lease;

25

--------------------------------------------------------------------------------




        (g)  easements, rights of way and other encumbrances on title to real
property permitted pursuant to Section 12.2 of the Lease;

        (h)  Liens described on the title insurance policy delivered with
respect to the Property pursuant to Section 6.1(i) of the Participation
Agreement other than Liens described in clause (d) or (f) above that are not
removed within thirty (30) days of their origination;

        (i)    Liens for Taxes that are being contested in accordance with the
provisions of Section 12.1 of the Lease; and

        (j)    subleases that are permitted under Section 6.2 of the Lease.

        "Person" means and includes an individual, a partnership, a corporation
(including a business trust), a joint stock company, an unincorporated
association, a limited liability company, a joint venture, a trust or other
entity or a Governmental Authority.

        "Plans and Specifications" means the plans and specifications for the
Property as delivered to the Participants on the Closing Date, together with
such amendments and modifications thereto as may be made from time to time in
accordance with (and subject to the terms of) the Construction Agency Agreement.

        "Pricing Level" means, as of any date of determination, the level set
forth in the table below that corresponds to the Debt/EBITDA Ratio of the
Lessee, subject to the following provisions:

        (a)  Initially, until changed hereunder in accordance with the following
provisions, the Pricing Level will be Level I.

        (b)  Commencing with the fiscal quarter of the Lessee ended on or
nearest to November 30, 2001, and continuing with each fiscal quarter
thereafter, the Administrative Agent will determine the Pricing Level in
accordance with the table below, based on the Debt/EBITDA Ratio for the Testing
Period ended on the last day of the fiscal quarter, and identified in such
table. Changes in the Pricing Level based upon changes in the Debt/EBITDA Ratio
shall become effective on the first day of the month following the receipt by
the Administrative Agent pursuant to Section 9.1(a)(i)  or 9.1(a)(ii) of the
Participation Agreement of the financial statements of the Lessee, accompanied
by the certificate and calculations referred to in Section 9.1(a)(iii),
demonstrating the computation of the Debt/EBITDA Ratio, based upon the
Debt/EBITDA Ratio in effect at the end of the applicable period covered (in
whole or in part) by such financial statements.

        (c)  Notwithstanding the above provisions, during any period when the
Lessee has failed to timely deliver its consolidated financial statements
referred to in Section 9.1(a)(i) or 9.1(a)(ii)  of the Participation Agreement,
accompanied by the certificate and calculations referred to in
Section 9.1(a)(iii), the Pricing Level shall be Level V, regardless of the
Debt/EBITDA Ratio at such time.

        (d)  Any changes in the Pricing Level shall be determined by the
Administrative Agent in accordance with the above provisions and the
Administrative Agent will promptly provide notice of

26

--------------------------------------------------------------------------------




such determinations to the Lessee and the Participants. Any such determination
by the Administrative Agent shall be conclusive and binding absent manifest
error.

Level


--------------------------------------------------------------------------------

  Debt/EBITDA Ratio

--------------------------------------------------------------------------------

Level I   Less than or equal to 0.45 to 1.0 Level II   Less than or equal to
0.75 to 1.0 and greater than 0.45 to 1.0 Level III   Less than or equal to 1.0
to 1.0 and greater than 0.75 to 1.0 Level IV   Less than or equal to 1.50 to 1.0
and greater than 1.0 to 1.0 Level V   Greater than 1.50 to 1.0

        "Program Administrator" means Bankers Trust Company, and its successors
as program administrator for the Note Purchaser.

        "Program Termination Event" is defined in Section 7 of the Note Purchase
Agreement.

        "Property" is defined in the second recital of the Participation
Agreement.

        "Property Balance" means the sum of (a) the Property Cost and (b) any
other amounts due and owing by the Construction Agent or the Lessee under the
Operative Documents (including all Contingent Payments then due and owing).

        "Property Completion Differential" is defined in Section 13.2(c) of the
Participation Agreement.

        "Property Cost" means, at any date of determination, (a) the aggregate
amount of Advances made on or prior to such date plus (b) the aggregate amount
of Extraordinary Lessor Investments made by the Lessor on or prior to such date
minus (c) any payments received by the Administrative Agent as insurance
proceeds, condemnation awards or liquidated damages and which are applied to
reduce the aggregate amount of the Advances then outstanding minus (d) any other
payments received by the Administrative Agent that are distributed to the
Lenders or Lessor pursuant to Article VII of the Participation Agreement for
application to pay the Loans or the Lessor Amounts (as the case may be).

        "Property Rents" is defined in Section 22.1(c) of the Lease.

        "Proposed Construction Plan" is defined in Section 2.6(a)(iv) of the
Constructing Agency Agreement.

        "Purchased Notes" is defined in Section 11.4 of the Participation
Agreement.

        "Purchase Notice" means an irrevocable written notice by the Lessee
delivered to the Lessor pursuant to Section 18.1 of the Lease, notifying the
Lessor of the Lessee's intention to exercise its option pursuant to such
Section, and specifying the proposed purchase date therefor.

        "Purchase Option" means the Lessee's option to purchase the Property in
accordance with the provisions of Section 18.1 of the Lease and the Construction
Agent's option to purchase the Property in accordance with the provisions of
Section 6.1 of the Construction Agency Agreement.

        "Purchase Price" is defined in Section 18.1 of the Lease.

        "Quick Ratio" means, with respect to the Lessee and its Subsidiaries at
any time, the ratio, determined on a consolidated basis in accordance with GAAP,
of:

        (a)  The sum at such time, to the extent unencumbered and unrestricted,
of all (i) cash of the Lessee and its Subsidiaries; (ii) cash equivalents of the
Lessee and its Subsidiaries; (iii) short-term investments of the Lessee and its
Subsidiaries which comply with the investment policy of the Lessee

27

--------------------------------------------------------------------------------

meeting the requirements of Section 9.2(e)(i) of the Participation Agreement and
(iv) accounts receivable of the Lessee and its Subsidiaries, net of appropriate
loss and other reserves therefor;

        to

        (b)  The sum at such time of all (i) current liabilities of the Lessee
and its Subsidiaries (including the current portion of all loans under the
Lessee's Credit Agreement); and (ii) to the extent not included in such current
liabilities under the preceding clause (i), the current portion of all
Indebtedness of the types described in clauses (a) - (c) of the definition of
"Indebtedness."

        "Rate Contracts" means swap agreements (as that term is defined in
Section 101 of the Federal Bankruptcy Reform Act of 1978, as amended) and any
other agreements or arrangements designed to provide protection against
fluctuations in interest or currency exchange rates.

        "Real Property" of any person means all of the right, title and interest
of such person in and to land, improvements and fixtures, including Leaseholds.

        "Redeemable Stock" means with respect to any Person any capital stock or
similar equity interests of such person that (a) is by its terms subject to
mandatory redemption, in whole or in part, pursuant to a sinking fund, scheduled
redemption or similar provisions, at any time prior to the Maturity Date; or
(b) otherwise is required to be repurchased or retired on a scheduled date or
dates, upon the occurrence of any event or circumstance, at the option of the
holder or holders thereof, or otherwise, at any time prior to the Maturity Date,
other than any such repurchase or retirement occasioned by a "change of control"
or similar event.

        "Reference Bank Rate" means, with respect to any Basic Rent Period for
any LIBOR Loan/Lessor Amount, the arithmetic mean (rounded upward if necessary
to the nearest 1/100th of one percent) of the rates per annum at which Dollar
deposits are offered to each of the Reference Banks in the London interbank
market on the Second Business Day prior to the first day of such Basic Rent
Period at or about 11:00 a.m. (London time) (for delivery on the first day of
such Basic Rent Period in an amount substantially equal to the amount of such
LIBOR Loan/Lessor Amount and for a term comparable to such Basic Rent Period).

        "Reference Banks" means (a) KeyBank National Association and (b) any
Participant or Participants selected as a Reference Bank by the Administrative
Agent and the Required Participants, provided, that if any of such Reference
Banks is no longer a Participant, such other Participant or Participants as may
be selected by the Administrative Agent acting on instructions from the Required
Participants.

        "Refinanced Notes" is defined in Section 11.3(a) of the Participation
Agreement.

        "Refinancing Lender" is defined in Section 11.3(a) of the Participation
Agreement.

        "Refinancing Loans" is defined in Section 11.3(a) of the Participation
Agreement.

        "Release" means any release, pumping, pouring, emptying, injecting,
escaping, leaching, dumping, seepage, spill, leak, flow, discharge, disposal or
emission of a Hazardous Material.

        "Remarketing Option" is defined in Section 20.1 of the Lease.

        "Rent" means, collectively, the Basic Rent and the Supplemental Rent, in
each case payable under the Lease.

        "Rent Payment Date" means the last day of each Basic Rent Period then in
effect (and, if the applicable Basic Rent Period is longer than one (1) month,
the last day of each monthly period in such Basic Rent Period).

        "Replacement Lender" is defined in Section 11.3(a) of the Participation
Agreement.

        "Replacement Lessor" is defined in Section 11.3(a) of the Participation
Agreement.

28

--------------------------------------------------------------------------------


        "Replacement Participant" is defined in Section 11.3(a) of the
Participation Agreement.

        "Requesting Party" is defined in Section 21.1 of the Lease.

        "Required Lenders" means, at any time, (a) the Note Purchaser together
with (b) Liquidity Banks having Liquidity Commitments representing at least
662/3% of the aggregate Liquidity Commitments (or, if the Liquidity Commitments
have been terminated, Liquidity Banks holding at least 662/3% of the aggregate
principal amount of the Liquidity Loans outstanding); provided, that "Required
Lenders" shall not include the Note Purchaser (i) with respect to amendments,
supplements, waivers or modifications to Section 9.1(i), 9.2 (other than
Section 9.2(d)(v)) or 9.3 of the Participation Agreement or (ii) at any time
during which all of the Notes have been funded and/or purchased by the Liquidity
Banks pursuant to the Liquidity Documents.

        "Required Modification" is defined in Section 10.1(a) of the Lease.

        "Required Participants" means, at any time, (a) the Note Purchaser
together with (b) Participants (excluding the Note Purchaser) having a Lessor
Commitment or Liquidity Commitments representing at least 662/3% of the
aggregate Commitments of the Lessor and the Liquidity Banks (or, if the
Liquidity Commitments have been terminated, Liquidity Banks holding at least
662/3% of the aggregate principal amount of the Liquidity Loans outstanding);
provided, that "Required Participants" shall not include the Note Purchaser
(i) with respect to amendments, supplements, waivers or modifications to
Section 9.1(i), 9.2 (other than Section 9.2(d)(v)) or 9.3 of the Participation
Agreement or (ii) at any time during which all of the Notes have been funded
and/or purchased by the Liquidity Banks pursuant to the Liquidity Documents.

        "Requirement of Law" applicable to any Person means (a) the Articles or
Certificate of Incorporation and By-laws, Partnership Agreement or other
organizational or governing documents of such Person, (b) any Governmental Rule
applicable to such Person, (c) any license, permit, approval or other
authorization granted by any Governmental Authority to or for the benefit of
such Person or (d) any judgment, decision or determination of any Governmental
Authority or arbitrator, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

        "Reserve Requirement" means, with respect to any day in a Basic Rent
Period for a LIBOR Loan/Lessor Amount, the aggregate of the reserve requirement
rates (expressed as a decimal) in effect on such day for eurocurrency funding
(currently referred to as "Eurocurrency liabilities" in Regulation D of the
Federal Reserve Board) maintained by a member bank of the Federal Reserve
System. As used herein, the term "reserve requirement" shall include, without
limitation, any basic, supplemental or emergency reserve requirements imposed on
any Lender by any Governmental Authority.

        "Return Conditions" is defined in Section 20.1 of the Lease.

        "S&P" means Standard & Poor's Ratings Group, and its successors.

        "Sales Costs" means any marketing, closing or other costs, and
commissions related to the sale of the Property, in each case in connection with
the Lessee's exercise of its Remarketing Option.

        "Scheduled Basic Lease Term Termination Date" means September 26, 2008.

        "SEC" means the United States Securities and Exchange Commission.

        "Secured Obligations" is defined in Section 22.1(a) of the Lease.

        "Secured Parties" means each of the Administrative Agent, the Lessor,
the Note Purchaser, the Conduit Agent, the Program Administrator, the Liquidity
Banks and any other Lenders.

        "Securities Act" means the Securities Act of 1933, and the rules and
regulations of the SEC promulgated thereunder.

29

--------------------------------------------------------------------------------


        "Security and Assignment Agreement" means the Security and Assignment
Agreement dated as of the date of the Participation Agreement, among the Lessee
and the Construction Agent, as grantors, in favor of the Participants.

        "Security Documents" means, collectively, the Lessor Mortgage, the
Lender Mortgage, the Security and Assignment Agreement, the UCC Financing
Statements, each Consent and Acknowledgment and all other documents, agreements
and instruments executed and delivered in order to establish, preserve, protect
and perfect the Lien of the Participants in the Collateral.

        "Shortfall Amount" means, as of the Expiration Date, an amount equal to
(a) the Property Cost, minus (b) the portion of the Maximum Recourse Amount
received by the Lessor from the Lessee pursuant to Section 20.1(m)(i) of the
Lease, minus (c) the Net Remarketing Proceeds received by the Lessor in
accordance with Section 20.1(l) of the Lease; provided, however, that if a sale
of the Property is not consummated on or prior to the Expiration Date, then the
term "Shortfall Amount" means an amount equal to (i) the Property Cost, minus
(ii) the Maximum Recourse Amount received by the Lessor pursuant to
Section 20.1(m)(i) of the Lease.

        "Solvent" means, with respect to any Person on any date, that on such
date (a) the fair value of the property of such Person is greater than the fair
value of the liabilities (including contingent, subordinated, matured and
unliquidated liabilities) of such Person, (b) the present fair saleable value of
the assets of such Person is greater than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person's ability to pay as such
debts and liabilities mature, and (d) such Person is not engaged in or about to
engage in business or transactions for which such Person's property would
constitute an unreasonably small capital.

        "Special Advance" is defined in Section 3.1(a)(i) of the Participation
Agreement.

        "Specified Liquidity Bank" is defined in Section 11.2(a) of the
Participation Agreement.

        "Structuring Agent" means Key Global Finance.

        "Sub-Participant" is defined in Section 12.2 of the Participation
Agreement.

        "Subsidiary" of any Person means (a) any corporation of which more than
50% of the issued and outstanding Equity Securities having ordinary voting power
to elect a majority of the Board of Directors of such corporation (irrespective
of whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person's other Subsidiaries, (b) any partnership, joint venture,
limited liability company or other association of which more than 50% of the
equity interests having the power to vote, direct or control the management of
such partnership, joint venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person's other Subsidiaries or (c) any
other Person whose results of operations are included in the Financial
Statements of such Person on a consolidated basis.

        "Supplemental Rent" means all amounts, liabilities and obligations
(other than Basic Rent) which the Lessee assumes or agrees to pay to the Lessor
or any other Person under the Lease, or under any of the other Operative
Documents, including, without limitation, Contingent Payments, Fees, Break
Costs, the Maximum Recourse Amount, the Construction Recourse Amount, and
payments pursuant to Section 15.2 of the Lease and Articles XVIII and XX of the
Lease.

        "Surety Instruments" means all letters of credit (including standby and
commercial), banker's acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

        "Taxes" is defined in the definition of Impositions.

30

--------------------------------------------------------------------------------


        "Tax Indemnitee" means the Lessor, the Note Purchaser, the Liquidity
Banks, the Administrative Agent, the Conduit Agent, the Program Administrator,
each Sub-Participant, their respective Affiliates and their respective
successors, assigns, directors, shareholders, partners, officers, employees and
agents.

        "Taxing Authority" is defined in Section 13.13(a) of the Participation
Agreement.

        "Termination Date" is defined in Section 15.2 of the Lease.

        "Termination Notice" is defined in Section 15.1 of the Lease.

        "Testing Period" means for any determination a single period consisting
of the four consecutive fiscal quarters of the Lessee then last ended (whether
or not such quarters are all within the same fiscal year), except that if a
particular provision of any Operative Document indicates that a Testing Period
shall be of a different specified duration, such Testing Period shall consist of
the particular fiscal quarter or quarters then last ended which are so indicated
in such provision.

        "Title Company" means First American Title Insurance Company or such
other title insurance company as may be selected by the Lessee with the approval
of the Lessor.

        "Transaction Expenses" means all costs, expenses and Impositions
incurred in connection with the preparation, execution and delivery of the
Operative Documents and the transactions contemplated by the Operative Documents
including without limitation:

        (a)  the reasonable fees, out-of-pocket expenses and disbursements of
Jones, Day, Reavis & Pogue, special counsel for the Lessor and the
Administrative Agent, in negotiating the terms of the Operative Documents and
the other transaction documents to be delivered in connection with the
Documentation Date, the Closing Date and each Funding Date, preparing for, and
rendering opinions in connection with, the transactions contemplated to occur on
the Documentation Date, the Closing Date and each Funding Date, and in rendering
other services in connection with the Documentation Date, the Closing Date and
each Funding Date, customary for counsel representing parties to transactions of
the types involved in the transactions contemplated by the Operative Documents;

        (b)  the reasonable fees, out-of-pocket expenses and disbursements of
special counsel for the Lessee and local counsel for the Lessee in negotiating
the terms of the Operative Documents and the other transaction documents to be
delivered in connection with the Documentation Date, the Closing Date and each
Funding Date, preparing for, and rendering opinions in connection with, the
transactions contemplated to occur on the Documentation Date, the Closing Date
and each Funding Date, and in rendering other services in connection with the
Documentation Date, the Closing Date and each Funding Date, customary for
counsel representing parties to transactions of the types involved in the
transactions contemplated by the Operative Documents;

        (c)  the reasonable fees, out-of-pocket expenses and disbursements of
counsel for the Note Purchaser in connection with the preparation, negotiation,
execution and delivery of the Note Purchase Agreement, the Note, the Liquidity
Agreement and the Asset Purchase Agreement and in connection with the review and
approval of the other Operative Documents, the transactions contemplated to
occur on the Documentation Date, the Closing Date and each Funding Date;

        (d)  the Fees;

        (e)  any and all Taxes and fees incurred in recording, registering or
filing any Operative Document or any other transaction document, any deed,
declaration, mortgage, security agreement, notice or financing statement with
any public office, registry or governmental agency in connection with the
transactions contemplated by the Operative Documents; and

        (f)    other actual out-of-pocket expenses related to the placement and
syndication of the Note Purchaser's Commitment and the Liquidity Commitments
reasonably incurred by the Structuring Agent.

31

--------------------------------------------------------------------------------




        "Trustee" is defined in Section 22.1(a) of the Lease.

        "UCC" means the Uniform Commercial Code, as in effect in any applicable
jurisdiction.

        "UCC Financing Statements" means UCC financing statements appropriately
completed and executed for filing in the applicable jurisdiction in order to
protect the respective security interests of the Administrative Agent, the
Lessor and the other Participants in the Property and other Collateral under the
Lessor Mortgage, the Lender Mortgage and the Security and Assignment Agreement.

        "Uniform Commercial Code" and "UCC" means the Uniform Commercial Code as
in effect in any applicable jurisdiction.

        "Unwind Event" is defined in Section 5.5 of the Construction Agency
Agreement.

        "Unused Fee" is defined in Section 4.6(c) of the Participation
Agreement.

        "Upfront Fee" is defined in Section 4.6 of the Participation Agreement.

        "VC Partnership" is defined in Section 9.2(e) of the Participation
Agreement.

        "Withholding Taxes" is defined in Section 13.13(a) of the Participation
Agreement.

        "Yield" is defined in Section 4.3(a) of the Participation Agreement.

        "Yield Rate" means at any date (a) with respect to any Lessor Amount
that is a LIBOR Loan/Lessor Amount, the BBA LIBO Rate for the applicable Basic
Rent Period then in effect for Lessor Amounts plus a margin of 2.00% per annum
and (b) at any time that Yield on the Lessor Amounts is to be calculated by
reference to the Base Rate, the Base Rate.

32

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.78



TABLE OF CONTENTS
APPENDIX A TO PARTICIPATION AGREEMENT
